Exhibit 10.1

EXECUTION VERSION

 

 

 

REVOLVING CREDIT AGREEMENT

dated as of

May 1, 2020

among

SQUARE, INC.,

The Lenders Party Hereto

and

GOLDMAN SACHS BANK USA

as Administrative Agent

 

 

GOLDMAN SACHS BANK USA

and

SUMITOMO MITSUI BANKING CORPORATION

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 DEFINITIONS

     1  

Section 1.01

 

Defined Terms

     1  

Section 1.02

 

Classification of Loans and Borrowings

     36  

Section 1.03

 

Terms Generally

     36  

Section 1.04

 

Accounting Terms; GAAP; Certain Calculations

     37  

Section 1.05

 

Divisions.

     38  

ARTICLE 2 THE CREDITS

     39  

Section 2.01

 

Commitments

     39  

Section 2.02

 

Loans and Borrowings

     39  

Section 2.03

 

Requests for Borrowings

     39  

Section 2.04

 

Funding of Borrowings

     40  

Section 2.05

 

Interest Elections

     41  

Section 2.06

 

Termination and Reduction of Commitments

     42  

Section 2.07

 

Repayment of Loans; Evidence of Debt

     43  

Section 2.08

 

Prepayment of Loans

     43  

Section 2.09

 

Fees

     44  

Section 2.10

 

Interest

     45  

Section 2.11

 

Alternate Rate of Interest

     45  

Section 2.12

 

Increased Costs

     47  

Section 2.13

 

Break Funding Payments

     48  

Section 2.14

 

Taxes

     49  

Section 2.15

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     52  

Section 2.16

 

Mitigation Obligations; Replacement of Lenders

     53  

Section 2.17

 

Defaulting Lenders

     54  

Section 2.18

 

Incremental Facility

     57  

Section 2.19

 

Letters of Credit

     60  

Section 2.20

 

Extension of Maturity Date

     64  

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

     66  

Section 3.01

 

Organization; Powers

     66  

Section 3.02

 

Authorization; Enforceability

     67  

Section 3.03

 

Governmental Approvals; No Conflicts

     67  

Section 3.04

 

Financial Condition; No Material Adverse Change

     67  

Section 3.05

 

Properties

     67  

Section 3.06

 

Litigation and Environmental Matters

     68  

Section 3.07

 

Compliance with Laws and Agreements; No Default

     68  

Section 3.08

 

Investment Company Status

     68  

Section 3.09

 

Margin Stock

     68  

Section 3.10

 

Taxes

     69  

Section 3.11

 

ERISA

     69  

 

i



--------------------------------------------------------------------------------

Section 3.12

 

Disclosure

     70  

Section 3.13

 

Restricted Subsidiaries

     71  

Section 3.14

 

Solvency

     71  

Section 3.15

 

Anti-Terrorism Law

     71  

Section 3.16

 

Anti-Corruption Laws and Sanctions

     72  

Section 3.17

 

Affected Financial Institutions

     72  

ARTICLE 4 CONDITIONS

     72  

Section 4.01

 

Effective Date

     72  

Section 4.02

 

Each Credit Event

     74  

ARTICLE 5 AFFIRMATIVE COVENANTS

     75  

Section 5.01

 

Financial Statements; Ratings Change and Other Information

     75  

Section 5.02

 

Notices of Material Events

     77  

Section 5.03

 

Existence; Conduct of Business

     77  

Section 5.04

 

Payment of Taxes

     77  

Section 5.05

 

Maintenance of Properties; Insurance

     77  

Section 5.06

 

Books and Records; Inspection Rights

     78  

Section 5.07

 

ERISA-Related Information

     78  

Section 5.08

 

Compliance with Laws and Agreements

     79  

Section 5.09

 

Use of Proceeds

     79  

Section 5.10

 

Guarantors

     79  

Section 5.11

 

Further Assurances

     79  

Section 5.12

 

Designation of Restricted and Unrestricted Subsidiaries

     80  

ARTICLE 6 NEGATIVE COVENANTS

     81  

Section 6.01

 

Indebtedness

     82  

Section 6.02

 

Liens

     82  

Section 6.03

 

Fundamental Changes; Dispositions

     84  

Section 6.04

 

Restricted Payments

     86  

Section 6.05

 

Restrictive Agreements

     87  

Section 6.06

 

Transactions with Affiliates

     88  

Section 6.07

 

Use of Proceeds

     89  

Section 6.08

 

Investments

     89  

Section 6.09

 

Financial Covenant

     90  

ARTICLE 7 EVENTS OF DEFAULT

     90  

ARTICLE 8 THE AGENTS

     93  

Section 8.01

 

Appointment of Administrative Agent

     93  

Section 8.02

 

Powers and Duties

     93  

Section 8.03

 

General Immunity

     93  

Section 8.04

 

Administrative Agent Entitled to Act as Lender

     95  

Section 8.05

 

Lenders’ Representations, Warranties and Acknowledgment

     95  

Section 8.06

 

Right to Indemnity

     96  

Section 8.07

 

Successor Administrative Agent

     96  

Section 8.08

 

Guaranty

     97  

 

ii



--------------------------------------------------------------------------------

Section 8.09

 

Withholding Taxes

     97  

Section 8.10

 

Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim

     98  

ARTICLE 9 MISCELLANEOUS

     99  

Section 9.01

 

Notices

     99  

Section 9.02

 

Waivers; Amendments

     101  

Section 9.03

 

Expenses; Indemnity; Damage Waiver

     102  

Section 9.04

 

Successors and Assigns

     104  

Section 9.05

 

Survival

     108  

Section 9.06

 

Counterparts; Integration; Effectiveness; Electronic Execution

     108  

Section 9.07

 

Severability

     109  

Section 9.08

 

Right of Setoff

     109  

Section 9.09

 

Governing Law; Jurisdiction; Consent to Service of Process

     110  

Section 9.10

 

Waiver Of Jury Trial

     110  

Section 9.11

 

Headings

     111  

Section 9.12

 

Confidentiality

     111  

Section 9.13

 

Interest Rate Limitation

     112  

Section 9.14

 

No Advisory or Fiduciary Responsibility

     112  

Section 9.15

 

Electronic Execution of Assignments and Certain Other Documents

     113  

Section 9.16

 

USA PATRIOT Act

     113  

Section 9.17

 

Releases of Guarantors

     113  

Section 9.18

 

Acknowledgement and Consent to Bail-In of Affected Financial Institutions

     114  

Section 9.19

 

Acknowledgement Regarding Any Supported QFCs

     114  

Section 9.20

 

Certain ERISA Matters

     115  

 

iii



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT dated as of May 1, 2020 among SQUARE, INC., as
Borrower, the LENDERS party hereto and GOLDMAN SACHS BANK USA, as Administrative
Agent.

The Borrower (such term and each other capitalized term used and not otherwise
defined herein having the meaning assigned to it in Article 1), has requested
the Lenders to make Loans to the Borrower on a revolving credit basis on and
after the Effective Date and at any time and from time to time prior to the
Maturity Date.

The proceeds of borrowings hereunder are to be used for the purposes described
in Section 5.09. The Lenders are willing to establish the credit facility
referred to in the preceding paragraph upon the terms and subject to the
conditions set forth herein. Accordingly, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means any transaction or series of related transactions resulting
in the acquisition by the Borrower or any of its Restricted Subsidiaries,
whether by purchase, merger or otherwise, of all or substantially all of the
assets of, all of the Equity Interests of, or a business line or unit or a
division of, any Person.

“Adjusted LIBO Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Borrowing, the rate per annum
obtained by dividing (i) the LIBO Rate by (ii) an amount equal to (a) one minus
(b) the Applicable Reserve Requirement.

“Administrative Agent” means Goldman Sachs Bank USA, in its capacity as
administrative agent for the Lenders hereunder, or any successor administrative
agent.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Fee Letter” means that certain Agent Fee Letter, dated as of May 1, 2020,
by and among the Borrower and the Administrative Agent.



--------------------------------------------------------------------------------

“Agent Parties” has the meaning set forth in Section 9.01.

“Agents” means the Administrative Agent and each of the Arrangers.

“Agreement” means this Revolving Credit Agreement, as the same may hereafter be
modified, supplemented, extended, amended, restated or amended and restated from
time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.11 (for the avoidance of doubt,
only until any amendment has become effective pursuant to Section 2.11(b)), then
the Alternate Base Rate shall be the greater of clauses (a) and (b) above and
shall be determined without reference to clause (c) above. For the avoidance of
doubt, if the Alternate Base Rate as determined pursuant to the foregoing would
be less than 1.00%, such rate shall be deemed to be 1.00% for purposes of this
Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Restricted Subsidiaries from time
to time concerning or relating to bribery or corruption.

“Anti-Terrorism Laws” has the meaning set forth in Section 3.15(a).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan, any
ABR Loan or the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth across from the caption “Applicable Rate for
Eurodollar Loans”, “Applicable Rate for ABR Loans” or “Commitment Fee” in the
table below, as the case may be, based upon the Total Net Leverage Ratio, as
more fully described below.

 

2



--------------------------------------------------------------------------------

     Level 1   Level 2   Level 3

Total Net Leverage Ratio

   < 2.00:1.00   ³ 2.00:1.00


and

< 2.50:1.00

  ³ 2.50:1.00

Commitment Fee

   0.150%   0.150%   0.150%

Applicable Rate for Eurodollar Loans

   1.250%   1.500%   1.750%

Applicable Rate for ABR Loans

   0.250%   0.500%   0.750%

The Total Net Leverage Ratio shall be determined on the basis of the most recent
certificate of the Borrower to be delivered pursuant to Section 5.01(c), for the
most recently ended fiscal quarter or fiscal year of the Borrower, as
applicable, and any change in the Total Net Leverage Ratio shall be effective
one Business Day after the date on which the Administrative Agent receives such
certificate; provided, that for so long as the Borrower has not delivered such
certificate when due pursuant to Section 5.01(c), the Total Net Leverage Ratio
shall be deemed to be at Level 3 until the respective certificate is delivered
to the Administrative Agent; and provided, further, that the Total Net Leverage
Ratio shall be deemed to be at Level 1 until the delivery of the first
certificate of the Borrower to be delivered pursuant to Section 5.01(c)
following the Effective Date.

In the event that any financial statement or compliance certificate delivered
pursuant to Sections 5.01(a), 5.01(b) or 5.01(c) is inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Rate for any period (an “Applicable Period”)
than the Applicable Rate applied for such Applicable Period, then (i) the
Borrower shall immediately deliver to the Administrative Agent a corrected
financial statement and a corrected compliance certificate for such Applicable
Period, (ii) the Applicable Rate shall be determined based on the corrected
financial statement and corrected compliance certificate for such Applicable
Period and (iii) the Borrower shall immediately pay to the Administrative Agent
(for the account of the Lenders during the Applicable Period or their successors
and assigns) the accrued additional interest owing as a result of such increased
Applicable Rate for such Applicable Period. This paragraph shall not limit the
rights of the Administrative Agent or the Lenders with respect to
Section 2.10(c) and Article 7 hereof, and shall survive the termination of this
Agreement.

“Applicable Reserve Requirement” means, at any time, for any Eurodollar
Borrowing, the maximum rate, expressed as a decimal, at which reserves
(including any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board or other applicable banking
regulator. Without limiting the effect of the foregoing, the Applicable Reserve
Requirement shall reflect any other

 

3



--------------------------------------------------------------------------------

reserves required to be maintained by such member banks with respect to (i) any
category of liabilities which includes deposits by reference to which the
applicable Adjusted LIBO Rate or any other interest rate of a Loan is to be
determined, or (ii) any category of extensions of credit or other assets which
include Eurodollar Borrowings. A Eurodollar Borrowing shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credit for proration, exceptions or
offsets that may be available from time to time to the applicable Lender. The
rate of interest on Eurodollar Borrowings shall be adjusted automatically on and
as of the effective date of any change in the Applicable Reserve Requirement.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its activities and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arranger” means each of Goldman Sachs Bank USA and Sumitomo Mitsui Banking
Corporation, in its capacity as joint lead arranger and joint bookrunner, and
any successor thereto.

“Asset Sale” means a Disposition to any Person, in one transaction or a series
of transactions, of all or any part of the Borrower’s or any of its
Subsidiaries’ property or rights, including any sale or issuance of Equity
Interests of any of the Borrower’s Subsidiaries, in each case, other than:

 

  (a)

any Disposition of:

 

  (i)

Cash Equivalents or Marketable Securities,

 

  (ii)

obsolete, damaged or worn out property or assets, any inventory or goods (or
other assets) held for sale and property or assets in the ordinary course of
business which are no longer used or useful in the ordinary course of business
of the Borrower and its Restricted Subsidiaries,

 

  (iii)

assets no longer economically practicable or commercially reasonable to maintain
(as determined in good faith by Borrower) in the ordinary course of business,

 

  (iv)

improvements made to leased real property to landlords pursuant to customary
terms of leases entered into in the ordinary course of business, and

 

  (v)

assets for purposes of charitable contributions or similar gifts to the extent
such assets are not material to the ability of the Borrower and its Restricted
Subsidiaries, taken as a whole, to conduct its business in the ordinary course;

 

4



--------------------------------------------------------------------------------

(b)    the Disposition of all or substantially all of the assets of the Borrower
or a Restricted Subsidiary in a manner permitted pursuant to Section 6.03(a)
(other than clause (vii) thereof);

(c)     any Disposition to effect the making of any Restricted Payment that is
permitted to be made, and is made, under Section 6.04, and any Investment or any
Acquisition not prohibited under this Agreement;

(d)    any Disposition of property or rights or issuance or sale of Equity
Interests of any Restricted Subsidiary with an aggregate fair market value for
any individual transaction or series of related transactions of less than
$25,000,000;

(e)    any Disposition of property or rights or issuance of Equity Interests by
a Restricted Subsidiary to the Borrower or by the Borrower or a Restricted
Subsidiary to a Restricted Subsidiary;

(f)    (i) the lease, assignment or sublease, license or sublicense of any real
or personal property in the ordinary course of business or consistent with
industry practice and (ii) the exercise of termination rights with respect to
any lease, sublease, license or sublicense or other agreement;

(g)    any issuance, Disposition or sale of Equity Interests in, or
Indebtedness, assets or other securities of, an Unrestricted Subsidiary;

(h)    foreclosures, casualty events, condemnation, expropriation, eminent
domain or any similar action with respect to property or rights;

(i)    sales of Securitization Assets (or participation interests therein) in
connection with any Securitization Facility or Receivables Financing
Transactions or the Disposition of an account receivable in connection with the
collection or compromise thereof in the ordinary course of business or
consistent with industry practice or in bankruptcy or similar proceedings;

(j)     the licensing or sublicensing of intellectual property or other general
intangibles in the ordinary course of business or consistent with industry
practice and that do not materially interfere with the business of the Borrower
and the Restricted Subsidiaries, taken as a whole;

(k)     any surrender or waiver or termination of contract rights or the
settlement, release or surrender of contract rights or other litigation claims
in the ordinary course of business or consistent with industry practice;

(l)    the unwinding of any Swap Agreements;

(m)    sales, transfers and other Dispositions of Investments in joint ventures
to the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

 

5



--------------------------------------------------------------------------------

(n)    the lapse, abandonment or other Disposition of intellectual property
rights in the ordinary course of business or consistent with industry practice,
which in the reasonable good faith determination of the Borrower, are not
material to the conduct of the business of the Borrower and its Restricted
Subsidiaries taken as a whole and that do not materially interfere with the
business of the Borrower and the Restricted Subsidiaries, taken as a whole;

(o)    Dispositions to effect the granting of a Lien that is permitted under
Section 6.02;

(p)    the Disposition of any assets (including Equity Interests) (i) acquired
in an Acquisition or other Investment permitted hereunder, which assets are
(x) not used or useful in the ordinary course or the principal business of the
Borrower and its Restricted Subsidiaries or (y) non-core assets or surplus or
unnecessary to the business or operations of the Borrower and its Restricted
Subsidiaries and (ii) made to obtain the approval of any applicable antitrust
authority in order to consummate any Acquisition permitted hereunder;

(q)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are applied to the purchase price of
such replacement property within 180 days;

(r)    Dispositions of property to effect any sale-leaseback transaction entered
into to effect the incurrence of Indebtedness permitted to be incurred pursuant
to Section 6.01;

(s)    Dispositions consisting of cash grants for financial research and
development entered into in the ordinary course of business; or

(t)     the settlement or early termination of any Permitted Bond Hedge
Transaction and the settlement or early termination of any related Permitted
Warrant Transaction.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assuming Lender” has the meaning set forth in Section 2.18(a).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Available Incremental Amount” has the meaning set forth in Section 2.18(a).

“Available Revolving Commitments” means, as of any date, the aggregate amount of
Commitments then in effect minus the aggregate amount of Revolving Credit
Exposure then outstanding.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA

 

6



--------------------------------------------------------------------------------

Member Country from time to time which is described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, as
amended from time to time and any successor statute and all rules and
regulations promulgated thereunder.

“Basket” means any financial test or ratio (including by reference to the Total
Net Leverage Ratio or Consolidated Net Tangible Assets) or any amount,
threshold, value or availability, in each case prescribed or required with
respect to any Limited Condition Transaction.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body and/or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the LIBO Rate
for U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement; provided further that any such
Benchmark Replacement shall be administratively feasible as determined by the
Administrative Agent in its sole discretion.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
LIBOR with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such

 

7



--------------------------------------------------------------------------------

market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(a) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

8



--------------------------------------------------------------------------------

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with
Section 2.11 and (y) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 2.11.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted with, 12 U.S.C. 1841(k)) of such party.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Square, Inc., a Delaware corporation.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital or
finance leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP; provided that, for the avoidance of doubt, any obligations
relating to a lease that would have been treated as an operating lease for
purposes of GAAP prior to the issuance by the Financial Accounting Standards
Board on February 25, 2016 of the Accounting Standards Update (the “ASU”)
(whether or not such operating lease obligations were in effect on such date)
notwithstanding the fact that such obligations are required in accordance with
the ASU (on a prospective or retroactive basis or otherwise) to be treated as
capitalized or finance lease obligations in the financial statements to be
delivered pursuant to the Loan Documents and any similar lease entered into
after the Effective Date by such Person shall be accounted for as obligations
relating to an operating lease and not as Capital Lease Obligations.

 

9



--------------------------------------------------------------------------------

“Cash Collateralize” means, in respect of an Obligation, to provide and pledge
(as a first priority perfected security interest) cash collateral in dollars, at
a location and pursuant to documentation in form and substance satisfactory to
the Administrative Agent and the applicable Issuing Bank (and “Cash
Collateralization” has a corresponding meaning). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means:

(a)     United States dollars, or money in other currencies received in the
ordinary course of business,

(b)     U.S. Government Obligations or certificates representing an ownership
interest in U.S. Government Obligations with maturities not exceeding one year
from the date of acquisition,

(c)     (i) demand deposits, (ii) time deposits and certificates of deposit with
maturities of one year or less from the date of acquisition, (iii) bankers’
acceptances with maturities not exceeding one year from the date of acquisition,
and (iv) overnight bank deposits, in each case with any bank or trust company
organized or licensed under the laws of the United States or any State thereof
having capital, surplus and undivided profits in excess of $500,000,000 whose
short-term debt is rated “A-2” or higher by S&P or “P-2” or higher by Moody’s,

(d)     repurchase obligations with a term of not more than thirty days for
underlying securities of the type described in clauses (b) and (c) above entered
into with any financial institution meeting the qualifications specified in
clause (c) above,

(e)     commercial paper rated at least P-1 by Moody’s or A-1 by S&P and
maturing within one year after the date of acquisition,

(f)     securities with maturities of one year or less from the date of
acquisition which (or the issuer of which) are rated at least A or A-1 by S&P or
A2 or P-1 by Moody’s,

(g)     money market funds at least 90% of the assets of which consist of
investments of the type described in clauses (a) through (f) above, and

(h)     in the case of any foreign Subsidiary, other short-term investments that
are analogous to the foregoing, are of comparable credit quality and are
customarily used by companies in the jurisdiction of such foreign Subsidiary for
cash management purposes.

“Change in Control” means (A) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act and the rules of the Securities and
Exchange Commission thereunder), of Equity Interests in the Borrower
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests in the Borrower; or (b) persons who
were (i) directors of the Borrower on the Effective Date, (ii) nominated by the
board of directors of the Borrower or whose nomination for election by the
stockholders of the Borrower was approved by the board of directors of the
Borrower or (iii) appointed by directors that were directors of the Borrower or
directors nominated as provided in the preceding clause (ii), ceasing to occupy
a majority of the seats (excluding vacant seats) on the board of directors of
the Borrower.

 

10



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Charges” has the meaning set forth in Section 9.13.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.06, (b) increased from time
to time pursuant to Section 2.18(a), and (c) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 2.18(a) or
Section 9.04. The initial amount of each Lender’s Commitment as of the Effective
Date is set forth on Schedule 2.01. The initial aggregate amount of the Lenders’
Commitments as of the Effective Date is $500,000,000.

“Commitment Fee” has the meaning set forth in Section 2.09(a).

“Commitment Increase” has the meaning set forth in Section 2.18(a).

“Commitment Increase Supplement” has the meaning set forth in Section 2.18(b).

“Commitment Termination Date” has the meaning set forth in Section 2.18(a).

“Communications” has the meaning set forth in Section 9.01.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consenting Lender” has the meaning set forth in Section 2.20(a).

 

11



--------------------------------------------------------------------------------

“Consolidated Adjusted EBITDA” means, for any period, Consolidated Net Income
for such period plus, without duplication and to the extent reflected as a
charge in the statement of such Consolidated Net Income for such period, the sum
of (a) income tax expense, (b) interest expense, amortization or write-off of
debt discount and debt issuance costs and commissions, discounts and other fees
and charges associated with Indebtedness (including the Loans), (c) depreciation
and amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill), (e) any extraordinary charges or losses determined in
accordance with GAAP, (f) non-cash stock option and other equity-based
compensation expenses and payroll tax expense related to stock option and other
equity-based compensation expenses, (g) any other non-cash charges, non-cash
expenses or non-cash losses of the Borrower or any Restricted Subsidiaries for
such period (excluding any such charge, expense or loss incurred in the ordinary
course of business that constitutes an accrual of, or a reserve for, cash
charges for any future period), including, for the avoidance of doubt, non-cash
foreign currency translation losses (including non-cash losses related to
currency remeasurement of Indebtedness); provided, however that cash payments
made in such period or in any future period in respect of such non-cash charges,
expenses or losses (excluding any such charge, expense or loss incurred in the
ordinary course of business that constitutes an accrual of, or a reserve for,
cash charges for any future period) shall be subtracted from Consolidated Net
Income in calculating Consolidated Adjusted EBITDA in the period when such
payments are made, (h) transition, integration and similar fees, charges and
expenses related acquisitions or dispositions, (i) restructuring charges, and
(j) charges related to settlements of legal claims (provided that the amount
that may be added back pursuant to clause (h), (i) and (j) may not in the
aggregate for any four fiscal quarter period exceed the greater of
(x) $60,000,000 and (y) 15% of Consolidated Adjusted EBITDA for such period
(determined without giving effect to any such adjustment pursuant to such clause
(h), (i) and (j))); and minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (a) interest income, (b) any
extraordinary income or gains determined in accordance with GAAP, and (c) any
other non-cash income (excluding any items that represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges in any prior period
that are described in the parenthetical to clause (g) above), including for the
avoidance of doubt non-cash foreign currency translation gains (including
non-cash gains related to currency remeasurement of Indebtedness), all as
determined on a consolidated basis.

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its consolidated Restricted Subsidiaries for such period,
determined on a consolidated basis in conformity with GAAP; provided that there
shall be excluded (a) the income of any Person that is not a consolidated
Restricted Subsidiary except to the extent of the amount of cash dividends or
similar cash distributions actually paid by such Person to the Borrower or,
subject to clauses (b) and (c) below, any consolidated Restricted Subsidiary
during such period, (b) the income of, and any amounts referred to in clause
(a) above paid to, any consolidated Restricted Subsidiary of the Borrower to the
extent that, on the date of determination, the declaration or payment of cash
dividends or similar cash distributions by such Restricted Subsidiary is not
permitted without any prior approval of any Governmental Authority that has not
been obtained or is not permitted by the operation of the terms of the
organizational documents of such Restricted Subsidiary, any agreement or other
instrument binding upon such Restricted Subsidiary or any law applicable to such
Restricted Subsidiary, unless such restrictions with respect to the payment of
cash dividends and other similar cash distributions have been legally and
effectively waived, and (c) the income or loss of, and any amounts referred to
in clause (a) above paid to, any consolidated Restricted Subsidiary that is not
wholly owned by the Borrower to the extent such income or loss or such amounts
are attributable to the noncontrolling interest in such consolidated Restricted
Subsidiary.

 

12



--------------------------------------------------------------------------------

“Consolidated Net Tangible Assets” means, at any date, the total assets of the
Borrower and its Restricted Subsidiaries on a consolidated basis after deducting
(a) all current liabilities (excluding the amount of those which are by their
terms extendable or renewable at the option of the obligor to a date more than
12 months after the date of which the amount is being determined) and (b) all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other like intangible assets, all as set forth on the most recent
balance sheet of the Borrower and its consolidated Restricted Subsidiaries
delivered pursuant to Section 5.01(a) or (b).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyright Licenses” means any written agreement providing for the grant by or
to the Borrower or any Restricted Subsidiary of any right under any Copyright,
including, without limitation, the grant of rights to manufacture, distribute,
exploit and sell materials derived from any Copyright.

“Copyrights” means (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, and (ii) the right to obtain
all renewals thereof.

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

“Covered Entity” means any of the following:

(a)      a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

(b)     a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

(c)     a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

“Credit Extension” has the meaning set forth in Section 4.02.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

13



--------------------------------------------------------------------------------

“Declining Lender” has the meaning set forth in Section 2.20(a).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to such funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (ii) fund any portion of its participation in
Letters of Credit hereunder within two Business Days of the date when due or
(iii) pay to the Administrative Agent, any Issuing Bank or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.17(b)) upon delivery of
written notice of such determination to the Borrower and each Lender.

 

14



--------------------------------------------------------------------------------

“Disclosure Letter” means the disclosure letter, dated as of the Effective Date,
as amended or supplemented from time to time by the Borrower with the written
consent of the Administrative Agent (or as supplemented by the Borrower pursuant
to the terms of this Agreement), delivered by the Borrower to the Administrative
Agent for the benefit of the Lenders.

“Disposition” means, with respect to any property or right, any sale, lease,
sale and leaseback, assignment, license, conveyance, transfer or other
disposition thereof. “Dispose” and “Disposed of” have meanings correlative
thereto.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Restricted Subsidiary” means any Restricted Subsidiary that is
organized under the laws of any political subdivision of the United States,
excluding (x) any such Restricted Subsidiary substantially all of the assets of
which consist of Equity Interests in one or more Restricted Subsidiaries that
are “controlled foreign corporations” within the meaning of Section 957 of the
Code and (y) any such Restricted Subsidiary that is owned (directly or
indirectly, in whole or in part) by one or more Restricted Subsidiaries that are
“controlled foreign corporations” within the meaning of Section 957 of the Code.

“Early Opt-in Election” means the occurrence of:

(a) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.11 are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate, and

(b) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“Earn-Out” means any bona fide contingent obligation to make “earn-out” payments
to one or more prior owners of any Person, business or division, the capital
stock of which, or all or substantially all of the assets of which, have been
acquired by the Borrower or any of its Restricted Subsidiaries, which “earn-out”
payment obligation is contingent upon, or varies in amount based upon, the
performance of the Person or of the assets so acquired, as such performance is
measured by one or more financial, business or other performance criteria.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

15



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
generation, use, handling, transportation, storage, treatment, disposal,
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation, reclamation or
remediation, fines, penalties or indemnities), of the Borrower or any Restricted
Subsidiary directly or indirectly resulting from or based upon (a) any
Environmental Law, including compliance or noncompliance therewith, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the presence,
release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest; provided that Equity Interests shall not include any debt
securities that are convertible into or exchangeable for any combination of
Equity Interests and/or cash.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any person that for purposes of Title I or Title IV of
ERISA or Section 412 of the Code would be deemed at any relevant time to be a
single employer or otherwise aggregated with the Borrower or a Restricted
Subsidiary under Section 414(b), (c), (m) or (o) of the Code or Section 4001 of
ERISA.

 

16



--------------------------------------------------------------------------------

“ERISA Event” means any one or more of the following: (a) any reportable event,
as defined in Section 4043 of ERISA, with respect to a Plan, as to which the
PBGC has not waived under subsection .22, .23, .25, .26, .27, .28, .29, .30,
.31, .32, .34 or .35 of PBGC Regulation Section 4043 the requirement of
Section 4043(a) of ERISA that it be notified of such event; (b) the termination
of any Plan under Section 4041(c) of ERISA; (c) the institution of proceedings
by the PBGC under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (d) the failure to make a
required contribution to any Plan that would result in the imposition of a lien
or other encumbrance or the provision of security under Section 430 of the Code
or Section 303 or 4068 of ERISA, or the arising of such a lien or encumbrance;
(e) the failure to satisfy the minimum funding standard under Section 412 of the
Code or Section 302 of ERISA, whether or not waived; or a determination that any
Plan is, or is expected to be, considered an at-risk plan within the meaning of
Section 430 of the Code or Section 303 of ERISA; (f) engaging in a non-exempt
prohibited transaction within the meaning of Section 4975 of the Code or
Section 406 of ERISA with respect to a Plan; (g) the complete or partial
withdrawal of any Borrower, Restricted Subsidiary or any ERISA Affiliate from a
Multiemployer Plan which results in the imposition of Withdrawal Liability or
the reorganization or insolvency under Title IV of ERISA of any Multiemployer
Plan or (h) a determination that any Multiemployer Plan is in endangered or
critical status under Section 432 of the Code or Section 305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning set forth in Article 7.

“Excluded Swap Obligation” with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Issuing
Bank, any Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) Taxes imposed on (or
measured by) its net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case (i) imposed by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its

 

17



--------------------------------------------------------------------------------

applicable lending office is located or (ii) that otherwise are Other Connection
Taxes, (b) in the case of a Lender, any U.S. federal withholding Tax that is
imposed on amounts payable to such Lender at the time such Lender becomes a
party to this Agreement (other than pursuant to an assignment request by
Borrower under Section 2.16(b)) or designates a new lending office, except to
the extent that such Lender (or its assignor, if any) was entitled, at the time
of designation of a new lending office or assignment, to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.14(a), (c) Taxes attributable to such recipient’s failure to comply
with Section 2.14(f) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

“Executive Order” has the meaning set forth in Section 3.15(a).

“Existing Maturity Date” has the meaning set forth in Section 2.20(a).

“Extension Effective Date” has the meaning set forth in Section 2.20(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code or any published intergovernmental
agreement and any fiscal or regulatory legislation, rules or official practices
adopted pursuant to any published intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code.

“Federal Funds Effective Rate” means for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (i) if
such day is not a Business Day, the Federal Funds Effective Rate for such day
shall be such rate as so published on the next succeeding Business Day, and
(ii) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate charged to
the Administrative Agent on such day on transactions arranged by federal funds
brokers as determined by the Administrative Agent; provided further that if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Financial Officer” means the chief financial officer, principal accounting
officer, vice president of finance or corporate controller of the Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

18



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding Obligations with respect to Letters of Credit issued by such
Issuing Bank other than such Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank and including any self-regulatory bodies such as FINRA).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business, or customary indemnification obligations entered
into in connection with any acquisition or disposition of assets or of other
entities (other than to the extent that the primary obligations that are the
subject of such indemnification obligation would be considered Indebtedness
hereunder).

“Guarantor” means any Material Domestic Restricted Subsidiary of the Borrower
that has delivered a Guaranty or a joinder agreement to a Guaranty pursuant to
Section 5.10 hereof.

“Guaranty” has the meaning set forth in Section 5.10.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“ILC Subsidiary” means Square Financial Services, Inc., a Utah corporation.

“Impacted Interest Period” has the meaning set forth in the definition of “LIBO
Rate”.

“Increase Date” has the meaning set forth in Section 2.18(a).

 

19



--------------------------------------------------------------------------------

“Increase Lender” has the meaning set forth in Section 2.18(a).

“Incremental Equivalent Debt” has the meaning set forth in Section 2.18(d).

“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of bankers’ acceptances, letters
of credit, surety bonds or similar arrangements, (g) all Guarantees of such
Person in respect of obligations of the kind referred to in clauses (a) through
(f) above, and (h) all obligations of the kind referred to in clauses
(a) through (g) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned or acquired by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Information” has the meaning set forth in Section 9.12(a).

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property and proprietary rights, whether
arising under United States, multinational or foreign laws or otherwise,
including Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks,
Trademark Licenses, trade secrets and trade secret licenses, money transmitting
licenses and similar rights, all registrations and applications of any of the
foregoing and rights in software, programs, applications, source code, object
code, documentation, manuals, tools, algorithms, models, formulas, compilations,
methodologies and databases (collectively, “Software”) not otherwise included in
the foregoing, all written, physical and tangible items and content
incorporating or embodying Software, the right to sue at law or in equity or
otherwise recover for any past, present or future infringement, dilution,
misappropriation, breaches or other violation or impairment thereof, and the
right to receive all proceeds therefrom, including license fees, royalties,
income, payments, claims, damages and proceeds of suit, now or hereafter due
and/or payable with respect thereto.

 

20



--------------------------------------------------------------------------------

“Interest Election Request” has the meaning set forth in Section 2.05(b).

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months (or,
with the consent of each Lender, twelve months) thereafter, as the Borrower may
elect; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Interpolated Rate” means, at any time, the rate per annum (rounded to the same
number of decimal places as the Screen Rate) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate (for the longest period for which that Screen Rate
is available in dollars) that is shorter than the Impacted Interest Period and
(b) the Screen Rate (for the shortest period for which that Screen Rate is
available for dollars) that exceeds the Impacted Interest Period, in each case,
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period. When determining the rate for a period
which is less than the shortest period for which the Screen Rate is available,
the Screen Rate for purposes of clause (a) above shall be deemed to be the
overnight rate for dollars determined by the Administrative Agent from such
service as the Administrative Agent may select.

“Investment” means any loan, advance (other than advances to employees or other
providers of services for moving, entertainment and travel expenses, drawing
accounts and similar expenditures in the ordinary course of business), extension
of credit (by way of Guarantee or otherwise), Acquisition or purchase of Equity
Interests by or capital contributions by the Borrower or any of its Restricted
Subsidiaries to any other Person.

“IRS” means the U.S. Internal Revenue Service.

 

21



--------------------------------------------------------------------------------

“Issuing Bank” means, with respect to a particular Letter of Credit, (a) Goldman
Sachs Bank USA in its capacity as the issuer of such Letter of Credit, and its
successors in such capacity as provided in Section 2.19(j), (b) Sumitomo Mitsui
Banking Corporation in its capacity as the issuer of such Letter of Credit, and
its successors in such capacity as provided in Section 2.19(j), (c) such other
Lender selected by the Borrower from time to time to issue such Letter of Credit
hereunder upon receipt by the Administrative Agent of documentation in form and
substance satisfactory to the Administrative Agent pursuant to which such Lender
agrees to assume the rights and obligations of an Issuing Bank hereunder
(provided that no Lender shall be required to become an Issuing Bank pursuant to
this subclause (c) without such Lender’s consent), or any successor in such
capacity as provided in Section 2.19(j), or (d) any Lender selected by the
Borrower (with the prior consent of the Administrative Agent) to replace a
Lender who is a Defaulting Lender at the time of such Lender’s appointment as an
Issuing Bank (provided that no Lender shall be required to become an Issuing
Bank pursuant to this subclause (d) without such Lender’s consent), or any
successor in such capacity as provided in Section 2.19(j). Any Issuing Bank may,
in its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates or branches of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate or branch.

“Joinder Agreement” means a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“LC Sublimit” means the lesser of (a) $50,000,000 and (b) the aggregate unused
amount of the Commitments then in effect; provided that (i) Goldman Sachs Bank
USA in its capacity as an Issuing Bank shall not be required to issue Letters of
Credit in an aggregate amount outstanding at any time in excess of $25,000,000
and (ii) Sumitomo Mitsui Banking Corporation in its capacity as an Issuing Bank
shall not be required to issue Letters of Credit in an aggregate amount
outstanding at any time in excess of $25,000,000.

“LCT Election” has the meaning set forth in Section 1.04(b).

“LCT Test Date” has the meaning set forth in Section 1.04(b).

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
pursuant to Section 2.18, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Issuing Banks.

 

22



--------------------------------------------------------------------------------

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement.

“Letter of Credit Request” means a request by the Borrower for a Letter of
Credit in accordance with Section 2.19.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion));
provided that if the LIBO Screen Rate as so determined would be less than zero,
such rate shall be deemed to zero for the purposes of this Agreement.

“Lien” means, with respect to any asset or right, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset or right, and (b) the interest of a vendor or a lessor under
any conditional sale agreement, capital lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset or right.

“Limited Condition Transaction” means any repayment of Indebtedness or any
Acquisition or any Investment by one or more of the Borrower and its Restricted
Subsidiaries, the consummation of which is not conditioned on the availability
of, or on obtaining, third party financing.

“Liquidity” means, at any time, the sum of (a) Unrestricted cash and Cash
Equivalents held by the Borrower and its Restricted Subsidiaries, plus
(b) Marketable Securities held by the Borrower and its Restricted Subsidiaries,
plus (c) so long as the conditions to borrowing set forth in clauses (a) and (b)
of Section 4.02 are satisfied at such time, the Available Revolving Commitments.

“Loan Documents” means this Agreement (including any amendment hereto or waiver
hereunder), the Notes (if any), any Joinder Agreement, any Guaranty, any
instrument of joinder to any Guaranty delivered pursuant to Section 5.10 hereof,
the Agent Fee Letter and any other agreement, instrument or document executed
after the Effective Date and designated by its terms as a Loan Document.

“Loan Parties” means the Borrower and the Guarantors.

 

23



--------------------------------------------------------------------------------

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Marketable Securities” means, without duplication of any of the items described
in the definition of Cash Equivalents, investments permitted pursuant to the
Borrower’s investment policy as approved by the board of directors (or any
committee thereof) of the Borrower from time to time.

“Material Adverse Effect” means a material adverse effect on (a) the business,
property, financial condition or results of operations of the Borrower and
Restricted Subsidiaries taken as a whole or (b) the rights of or remedies
available to the Agents and the Lenders under this Agreement or any Guaranty.

“Material Domestic Restricted Subsidiary” means a Domestic Restricted Subsidiary
that is a Material Restricted Subsidiary.

“Material Indebtedness” means Indebtedness (other than any Indebtedness under
the Loan Documents and Letters of Credit hereunder), or obligations in respect
of one or more Swap Agreements, of any one or more of the Borrower and its
Restricted Subsidiaries in a principal amount exceeding $100,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Restricted Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Restricted Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Material Intellectual Property” means Intellectual Property that is
(a) material to the business of the Borrower and its Restricted Subsidiaries
(taken as a whole), and (b) owned by the Borrower or any of its Restricted
Subsidiaries.

“Material Restricted Subsidiary” means, at any date of determination, a
Restricted Subsidiary of the Borrower (a) whose total assets as of the most
recent available quarterly or year-end financial statements were equal to or
greater than 5% of the total assets of the Borrower and its Restricted
Subsidiaries at such date, (b) whose gross revenues as of the most recent
available quarterly or year-end financial statements were equal to or greater
than 5% of the consolidated gross revenues of the Borrower and its Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP or
(c) who, as of the date of the most recently available financial statements
delivered pursuant to Section 5.01(a) or (b), as the case may be, has owned and
as of such date continues to own title to or an exclusive license (that conveys
substantially all economic rights) to use any reasonably identifiable material
Intellectual Property (as determined in the reasonable good faith judgment of
the Borrower) for longer than 60 days. For the avoidance of doubt, having a
license or right to use Intellectual Property does not constitute ownership;
provided, that neither the ILC Subsidiary nor any Securitization Subsidiary
shall be a Material Restricted Subsidiary.

“Maturity Date” means (a) May 1, 2023 or (b) with respect to the Commitments of
Consenting Lenders, as such date may be extended pursuant to Section 2.20;
provided that, if as of the date that is six months prior to the maturity date
of any Permitted Convertible

 

24



--------------------------------------------------------------------------------

Indebtedness (any such date, a “Springing Maturity Date”), such Permitted
Convertible Indebtedness remains outstanding and as of such date the Borrower
would not be in compliance with the financial covenant set forth in Section 6.09
after giving pro forma effect to the repayment of such Permitted Convertible
Indebtedness at maturity, whether or not such covenant would otherwise be tested
on and as of such Springing Maturity Date, then such Springing Maturity Date
shall be the Maturity Date.

“Maturity Date Extension Request” means a request by the Borrower, in the form
of Exhibit G hereto or such other form as shall be approved by the
Administrative Agent, for the extension of the Maturity Date pursuant to
Section 2.20.

“Maximum Rate” has the meaning set forth in Section 9.13.

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ended on such date.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of an Issuing Bank with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the applicable Issuing Bank in their
sole discretion.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is or
could be an obligation to contribute of) the Borrower or a Restricted Subsidiary
or an ERISA Affiliate, and each such plan for the five- year period immediately
following the latest date on which the Borrower, or a Restricted Subsidiary or
an ERISA Affiliate contributed to or had an obligation to contribute to such
plan.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.02 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-U.S. Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by the Borrower or one or
more Restricted Subsidiaries primarily for the benefit of employees of the
Borrower or such Restricted Subsidiaries residing outside the United States,
which plan, fund or other similar program provides, or results in, retirement
income, a deferral of income in contemplation of retirement or payments to be
made upon termination of employment, and which plan is not subject to ERISA or
the Code.

“Note” has the meaning set forth in Section 2.07.

 

25



--------------------------------------------------------------------------------

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations” means all amounts owing by any Loan Party to the Administrative
Agent, any Issuing Bank or any Lender (or, in the case of Specified Swap
Agreements and Specified Cash Management Agreements, any affiliate of any
Lender) pursuant to the terms of this Agreement or any other Loan Document,
including any obligation to provide Cash Collateral, or in respect of any Letter
of Credit, any Specified Swap Agreement or any Specified Cash Management
Agreement (including all interest which accrues after the commencement of any
case or proceeding in bankruptcy after the insolvency of, or for the
reorganization of the Borrower or any of its Restricted Subsidiaries, whether or
not allowed in such case or proceeding).

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Issuing Bank, any Lender or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, Taxes imposed as a
result of a present or former connection between such Administrative Agent,
Issuing Bank, Lender or other recipient and the jurisdiction imposing such Tax
(other than connections arising solely from such Administrative Agent, Issuing
Bank, Lender or recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan, Letter
of Credit or Loan Document).

“Other Taxes” means any and all present or future stamp, court or documentary
taxes or any other excise, property, intangible, recording, filing or similar
Taxes which arise from any payment made, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, this Agreement and the
other Loan Documents; excluding, however, such taxes that are Other Connection
Taxes imposed with respect to an assignment (other than such taxes imposed with
respect to an assignment that occurs as a result of the Borrower’s request
pursuant to Section 2.16(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.

“Participant” has the meaning set forth in Section 9.04(c)(i).

 

26



--------------------------------------------------------------------------------

“Participant Register” has the meaning set forth in Section 9.04(c)(iii).

“Patent License” means all agreements, whether written or oral, providing for
the grant by or to the Borrower or any Restricted Subsidiary of any right to
manufacture, use or sell any invention covered in whole or in part by a Patent.

“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof, all reissues and extensions thereof and
all goodwill associated therewith, (b) all applications for letters patent of
the United States or any other country and all divisionals, provisionals,
reexaminations, continuations and continuations-in-part thereof, and (c) all
rights to obtain any reissues or extensions of the foregoing.

“Payment Processing Accounts” means all payment processing platform deposit
accounts, including reserve accounts, holding funds in connection with Payment
Processing Arrangements.

“Payment Processing Arrangements” means all agreements and arrangements for the
processing of merchant transactions in the ordinary course of business,
including the Paymentech Agreement.

“Paymentech Agreement” means the Submitter Payment Instrument Processing
Agreement, dated as of January 27, 2010, as amended from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA, other than a Multiemployer Plan, that is subject to Title
IV of ERISA, Section 412 of the Code or Section 302 of ERISA and is maintained
in whole or in part by the Borrower, any Restricted Subsidiary or any ERISA
Affiliate or with respect to which any of the Borrower, any Restricted
Subsidiary or any ERISA Affiliate has actual or contingent liability.

“Permitted Bond Hedge Transaction” means any call option or capped call option
(or substantively equivalent derivative transaction) relating to or referencing
the Borrower’s common stock (or other securities or property following a merger
event or other change of the common stock of the Borrower) purchased by the
Borrower in connection with the issuance of any Permitted Convertible
Indebtedness; provided, that the purchase price for such Permitted Bond Hedge
Transaction, less the proceeds received by the Borrower from the sale of any
related Permitted Warrant Transaction, does not exceed the net proceeds received
by the Borrower from the sale of such Permitted Convertible Indebtedness issued
in connection with such Permitted Bond Hedge Transaction.

“Permitted Convertible Indebtedness” means senior, unsecured Indebtedness of the
Borrower that is convertible into shares of common stock of the Borrower (or
other securities or property following a merger event or other change of the
common stock of the Borrower) (and cash in lieu of fractional shares), cash (in
an amount determined by reference to the price of such common stock or such
other securities) or a combination thereof.

 

27



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a)    Liens imposed by law for taxes, assessments or governmental charges or
levies that are not yet delinquent or are being contested in compliance with
Section 5.04;

(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, landlord’s,
supplier’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in compliance with Section 5.04;

(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case incurred in the ordinary course of
business;

(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article 7;

(f)    easements, zoning restrictions, rights-of-way, encroachments and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Restricted Subsidiary; and

(g)    Uniform Commercial Code financing statements filed (or similar filings
under applicable law) solely as a precautionary measure in connection with
operating leases.

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to or
referencing the Borrower’s common stock (or other securities or property
following a merger event or other change of the common stock of the Borrower)
and/or cash (in an amount determined by reference to the price of such common
stock) sold by the Borrower substantially concurrently with any purchase by the
Borrower of a Permitted Bond Hedge Transaction.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” as defined in Section 3 of ERISA (other
than a Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA maintained or contributed to by
the Borrower, a Restricted Subsidiary or any ERISA Affiliate or to which the
Borrower, a Restricted Subsidiary or an ERISA Affiliate has or could have an
obligation to contribute, and each such plan subject to the provisions of Title
IV of ERISA or Section 412 of the Code or Section 302 of ERISA for the five-year
period immediately following the latest date on which the Borrower, a Restricted
Subsidiary or an ERISA Affiliate maintained, contributed to or had an obligation
to contribute to (or is deemed under Section 4069 of ERISA to have maintained or
contributed to or to have had an obligation to contribute to, or otherwise to
have liability with respect to) such plan.

 

28



--------------------------------------------------------------------------------

“Plan Asset Regulation” means 29 CFR §2510.3-101, as modified by Section 3(42)
of ERISA.

“Platform” has the meaning set forth in Section 9.01.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. for such day or, if The Wall Street Journal
ceases to quote such rate, the highest per annum interest rate published by the
Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer.

“Principal Office” means the office of the Administrative Agent as set forth in
Section 9.01, or such other office or office of a third party or sub-agent, as
appropriate, as the Administrative Agent may from time to time designate in
writing to the Borrower and each Lender.

“Pro Forma Basis” means, with respect to the calculation of Total Net Leverage
Ratio or Consolidated Adjusted EBITDA as of any date, that such calculation
shall give pro forma effect to all Acquisitions, all issuances, incurrences or
assumptions of Indebtedness, and all sales, transfers or other dispositions of
any Equity Interests in a Subsidiary or all or substantially all the assets of a
Subsidiary or division or line of business of a Subsidiary outside the ordinary
course of business (and any related prepayments or repayments of Indebtedness)
that have occurred during the applicable fiscal period of the Borrower (or
subsequent to such fiscal period of the Borrower and prior to or simultaneously
with the event for which such calculation is being calculated) as if they
occurred on the first day of such applicable period of the Borrower.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Purchase Money Indebtedness” means Indebtedness incurred to finance the
acquisition, construction or improvement of any fixed or capital asset to the
extent incurred prior to or within 180 days following such acquisition,
construction or improvement.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.18.

“Receivables Financing Transaction” means any transaction or series of
transactions (including financing terms, covenants, termination events and other
provisions) entered into by the Borrower or any Restricted Subsidiary pursuant
to which such party sells Securitization Assets to a non-related third party on
market terms (as determined in good faith by the

 

29



--------------------------------------------------------------------------------

Borrower); provided that such Receivables Financing Transaction is
(i) non-recourse to the Borrower and the Restricted Subsidiaries and their
assets, other than any recourse solely attributable to Standard Securitization
Undertakings and (ii) consummated pursuant to customary contracts, arrangements
or agreements entered into with respect to the “true sale” of Securitization
Assets on market terms for similar transactions (as determined in good faith by
the Borrower).

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time, or, if the
Commitments shall have been terminated, holding more than 50% of the total
Revolving Credit Exposures at such time. The Revolving Credit Exposure and
Commitment of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means any of the President and Chief Executive Officer,
Senior Vice President and Chief Financial Officer of the applicable Loan Party,
or any person designated by any such Loan Party in writing to the Administrative
Agent from time to time, acting singly.

“Restricted” means, when referring to cash, Cash Equivalents or Marketable
Securities of the Borrower and its Restricted Subsidiaries, that such cash, Cash
Equivalents or Marketable Securities (a) appear (or would be required to appear)
as “restricted” on the consolidated balance sheet of Borrower, (b) are subject
to any Lien in favor of any Person (other than a Lien permitted under clause
(k) of Section 6.02) or (c) are not otherwise generally available for use by the
Borrower or any Restricted Subsidiary so long as such Restricted Subsidiary is
not prohibited by applicable law, contractual obligation or otherwise from
transferring such cash, Cash Equivalents or Marketable Securities to the
Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower. For the avoidance of
doubt, the receipt or acceptance by the Borrower or any Restricted Subsidiary of
the return of Equity Interests issued by the Borrower or any Restricted
Subsidiary to the seller of

 

30



--------------------------------------------------------------------------------

a Person, business or division as consideration for the purchase of such Person,
business or division, which return is in settlement of indemnification claims
owed by such seller in connection with such acquisition, shall not be deemed to
be a Restricted Payment.

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any EU member
state, Her Majesty’s Treasury of the United Kingdom or any other relevant
sanctions authority, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom or any other relevant sanctions authority.

“Screen Rate” has the meaning set forth in the definition of “LIBO Rate”.

“Securitization Assets” means accounts receivable, royalties, licensing fees,
whole loans (or interests therein) or other revenue streams, other rights to
payment, including with respect to rights of payment pursuant to the terms of
joint ventures (in each case, whether now existing or arising in the future),
and any assets related thereto, including all lockbox accounts and records, all
collateral securing any of the foregoing, all contracts and all guarantees or
other obligations in respect of any of the foregoing, proceeds of any of the
foregoing and other assets which are customarily transferred or in respect of
which security interests are customarily granted in connection with
non-recourse, asset securitization or receivables sale or financing
transactions.

“Securitization Facility” means any transaction or series of transactions that
may be entered into by the Borrower or any Restricted Subsidiary pursuant to
which the Borrower or any such Restricted Subsidiary may sell, convey or
otherwise transfer, or may grant a security interest in, Securitization Assets
to a Securitization Subsidiary that (i) in turn sells such Securitization Assets
to a Person that is not the Borrower or a Restricted Subsidiary, (ii) may grant
a security interest in any Securitization Assets of the Borrower or any of its
Restricted Subsidiaries, and/or (iii) may finance such Securitization Assets;
provided that the sale, conveyance or transfer to the Securitization Subsidiary
is (i) non-recourse to the Borrower and the Restricted Subsidiaries and their
assets, other than any recourse solely attributable to

 

31



--------------------------------------------------------------------------------

Standard Securitization Undertakings and (ii) consummated pursuant to customary
contracts, arrangements or agreements entered into with respect to the “true
sale” or “true contribution” of Securitization Assets on market terms for
similar transactions (as determined in good faith by the Borrower).

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees and expenses (including reasonable fees and
expenses of legal counsel) paid to a Person that is not a Securitization
Subsidiary in connection with any Securitization Facility or Receivables
Financing Transaction.

“Securitization Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Securitization Facilities and other
activities reasonably related thereto whose organizational documents contain
restrictions on its purpose and activities and impose requirements intended to
preserve its separateness from the Borrower and its Subsidiaries .

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“Solvent” means, with respect to the Borrower and its Restricted Subsidiaries on
a particular date, that on such date (a) the fair value of the present assets of
the Borrower and its Restricted Subsidiaries, taken as a whole, is greater than
the total amount of liabilities, including, without limitation, contingent
liabilities, of the Borrower and its Restricted Subsidiaries, taken as a whole,
(b) the present fair saleable value of the assets of the Borrower and its
Restricted Subsidiaries, taken as a whole, is not less than the amount that will
be required to pay the probable liability of the Borrower and its Restricted
Subsidiaries, taken as a whole, on their debts as they become absolute and
matured, (c) the Borrower and its Restricted Subsidiaries, taken as a whole, do
not intend to, and do not believe that they will, incur debts or liabilities
(including current obligations and contingent liabilities) beyond their ability
to pay such debts and liabilities as they mature in the ordinary course of
business and (d) the Borrower and its Restricted Subsidiaries, taken as a whole,
are not engaged in business or a transaction, and are not about to engage in
business or a transaction, in relation to which their property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5 (ASC 450)).

“Specified Cash Management Agreement” means any agreement providing for
treasury, depositary, purchasing card or cash management services, including in
connection with any automated clearing house transfers of funds or any similar
transactions between the Borrower or any Guarantor and any Lender or affiliate
thereof, which is in effect as of the Effective Date or which has been
designated by such Lender and the Borrower, by notice to the Administrative
Agent not later than 90 days after the execution and delivery by the Borrower or
such Guarantor, as a “Specified Cash Management Agreement”; provided that
Payment Processing Arrangements shall not constitute Specified Cash Management
Agreements.

 

32



--------------------------------------------------------------------------------

“Specified Circumstances” means, solely from the Effective Date until the
delivery of audited financial statements pursuant to Section 5.01(a) for the
fiscal year ending December 31, 2020, events, developments or circumstances
caused by the COVID-19 pandemic and any resulting changes in or effects on the
national or world economy or financial markets as a whole or changes in general
economic conditions that affect the sectors in which the Borrower and its
Restricted Subsidiaries conduct their business, in each case, as disclosed in
the Borrower’s public filing with the Securities and Exchange Commission on Form
8-K on March 24, 2020, so long as such changes or conditions do not adversely
affect the Borrower and its Restricted Subsidiaries, taken as a whole, in a
materially disproportionate manner relative to other similarly situated
participants in the sectors or markets in which they operate.

“Specified Indebtedness” means (i) indebtedness for borrowed money (including,
for the avoidance of doubt, outstanding Loans), (ii) obligations for the
deferred purchase price of property or services (other than current trade
payables incurred in the ordinary course of business and excluding Earn-Outs),
(iii) obligations evidenced by notes, bonds, debentures and similar instruments,
(iv) all obligations, contingent or otherwise, as an account party or applicant
under or in respect of bankers acceptances or letters of credit, (v) Capital
Lease Obligations, (vi) Purchase Money Indebtedness and (vii) Guarantees of
indebtedness of the type referred to in clauses (i) through (vi); provided, that
Specified Indebtedness shall exclude (a) indebtedness among the Borrower and its
Restricted Subsidiaries and (b) indebtedness consisting of overdrafts and
similar obligations in connection with Payment Processing Arrangements so long
as any such indebtedness described in this clause (b) is outstanding no longer
than two Business Days after the date of its incurrence.

“Specified Swap Agreement” means any Swap Agreement in respect of interest rates
or currency exchange rates entered into by the Borrower or any Guarantor and any
Person that is a Lender or an Affiliate of a Lender at the time such Swap
Agreement is entered into; provided that such Swap Agreement is entered into to
hedge or mitigate risks, and not for speculative purposes, in the ordinary
course of the Borrower or such Guarantor’s business or in order to effectively
cap, collar or exchange interest rates (from floating to fixed rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or such Guarantor.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into or undertaken by the Borrower or any
Subsidiary of the Borrower that are customary in non-recourse securitization or
receivables financings or monetization whether effected through a Securitization
Subsidiary or otherwise.

“Subsidiary” means any subsidiary of the Borrower.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date,

 

33



--------------------------------------------------------------------------------

as well as any other corporation, limited liability company, partnership,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent and which
is required by GAAP to be consolidated in the consolidated financial statements
of the parent.

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Agreement” means (i) any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, (ii) Permitted Bond Hedge
Transactions and (iii) Permitted Warrant Transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Restricted Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Total Assets” means the total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Borrower delivered pursuant to Section 5.01(a) or (b).

“Total Indebtedness” means the aggregate principal amount of Specified
Indebtedness of the Borrower and its Restricted Subsidiaries, as determined on a
consolidated basis.

“Total Net Leverage Ratio” means, as of the last day of any period, the ratio of
(a) Total Indebtedness, minus the aggregate amount of Unrestricted cash and Cash
Equivalents and Unrestricted Marketable Securities of the Borrower and its
Restricted Subsidiaries on such date, to (b) Consolidated Adjusted EBITDA for
such period.

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to the Borrower or any Restricted Subsidiary of any right to use
any Trademark.

 

34



--------------------------------------------------------------------------------

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos, domain names, social media and mobile identifiers and other source or
business identifiers, and all goodwill associated therewith, now existing or
hereafter adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof, or
otherwise, and all common-law rights related thereto, and (b) the right to
obtain all renewals thereof.

“Transactions” means the execution, delivery and performance by the Loan Parties
of each Loan Document to which it is a party, the borrowing of Loans and the
issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Unrestricted” means, when referring to cash, Cash Equivalents or Marketable
Securities, that such cash, Cash Equivalents or Marketable Securities are not
Restricted.

“Unrestricted Subsidiary” means any Subsidiary that at the time of determination
has previously been designated, and continues to be, an Unrestricted Subsidiary
in accordance with Section 5.12.

“U.S. Government Obligations” means obligations issued or directly and fully
guaranteed or insured by the United States of America or by any agent or
instrumentality thereof; provided that the full faith and credit of the United
States of America is pledged in support thereof.

 

35



--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time.

“wholly owned” means, with respect to any Subsidiary of any Person, a Subsidiary
of such Person one hundred percent (100%) of the outstanding Equity Interests of
which (other than (x) directors’ qualifying shares and (y) shares of capital
stock of foreign Subsidiaries issued to foreign nationals as required by
applicable law) is at the time owned by such Person or by one or more wholly
owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

Section 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

Section 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, amendments and restatements, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to

 

36



--------------------------------------------------------------------------------

refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (f) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time.

Section 1.04    Accounting Terms; GAAP; Certain Calculations.

(a)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Effective Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding the foregoing, all financial covenants
contained herein shall be calculated (1) without giving effect to any election
under the Statement of Financial Accounting Standards No. 159 (ASC 825) (or any
similar accounting principle) permitting or requiring a Person to value its
financial liabilities or Indebtedness at the fair value thereof and (2) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.

(b)    Notwithstanding anything in this Agreement or any Loan Document to the
contrary, when (i) calculating any applicable Basket in connection with the
consummation of any Limited Condition Transaction (including the incurrence or
issuance of Indebtedness (other than any Commitment Increase incurred pursuant
to clause (x) of Section 2.18(a)) in connection with such Limited Condition
Transaction) or (ii) determining compliance with any provision of this Agreement
which requires that no Default or Event of Default (or any type of Default or
Event of Default) has occurred, is continuing or would result therefrom in
connection with the consummation of any Limited Condition Transaction (including
the incurrence or issuance of Indebtedness (other than any Commitment Increase
incurred pursuant to clause (x) of Section 2.18(a)) in connection with such
Limited Condition Transaction), in each case under the foregoing clauses (i) and
(ii), the date of determination of such Basket or determination of whether any
Default or Event of Default (or any type of Default or Event of Default) has
occurred, is continuing or would result therefrom may, at the option of the
Borrower (in its sole discretion) (the Borrower’s election to exercise such
option, an “LCT Election”), be deemed to be the date the definitive agreements
for such Limited Condition Transaction are entered into (or,

 

37



--------------------------------------------------------------------------------

in the case of any redemption, repurchase, defeasance, satisfaction and
discharge or repayment of Indebtedness, the date on which irrevocable notice
with respect to such Limited Condition Transactions is sent) (such date, the
“LCT Test Date”) and, subject to the other provisions of this Section 1.04(b),
if, after giving effect to the Limited Condition Transaction on a Pro Forma
Basis, any incurrence, issuance and/or repayment of Indebtedness or other
transaction in connection therewith and any actions or transactions related
thereto, the Borrower or any of its Restricted Subsidiaries, as applicable,
would have been permitted to take such actions or consummate such transactions
on the relevant LCT Test Date in compliance with such Basket, such Basket shall
be deemed to have been complied with (or satisfied) for purposes of such Limited
Condition Transaction.

For the avoidance of doubt, if the Borrower has made an LCT Election, (1) if any
Basket for which compliance was determined or tested as of the LCT Test Date
would at any time after the LCT Test Date have been exceeded or otherwise failed
to have been complied with as a result of fluctuations in any such Basket prior
to (or on) the earlier of the date on which such Limited Condition Transaction
is consummated or the date that the definitive agreement or date for redemption,
purchase or repayment specified in an irrevocable notice for such Limited
Condition Transaction is terminated, expires or passes, as applicable, without
consummation of such Limited Condition Transaction, including due to
fluctuations in Consolidated Adjusted EBITDA or Consolidated Net Tangible Assets
of the Borrower or the Person subject to such Limited Condition Transaction,
such Basket will not be deemed to have been exceeded or failed to have been
complied with as a result of such fluctuations, (2) other than as expressly set
forth in the previous paragraph, if any related requirements and conditions
(including as to the absence of any (or any type of) continuing Default or Event
of Default and satisfaction of any representations and warranties) for which
compliance or satisfaction was determined or tested as of the LCT Test Date
would at any time after the LCT Test Date not have been complied with or
satisfied (including due to the occurrence or continuation of any Default or
Event of Default or failure to satisfy any representations and warranties), such
requirements and conditions will not be deemed to have been failed to be
complied with or satisfied (and such Default or Event of Default shall be deemed
not to have occurred or be continuing and such representations and warranties
shall be deemed to have been satisfied) and (3) in calculating the availability
under any Basket in connection with any action or transaction following the
relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or the date that the definitive
agreement or date for redemption, purchase or repayment specified in an
irrevocable notice for such Limited Condition Transaction is terminated, expires
or passes, as applicable, without consummation of such Limited Condition
Transaction, any such Basket shall be determined or tested after giving effect
to such Limited Condition Transaction on a Pro Forma Basis, any incurrence,
issuance or repayment of Indebtedness or other transaction in connection
therewith and any actions or transactions related thereto.

Section 1.05    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of Equity
Interests at such time.

 

38



--------------------------------------------------------------------------------

ARTICLE 2

THE CREDITS

Section 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Loans in dollars to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (b) the sum of the total Revolving Credit
Exposures exceeding the total Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Loans.

Section 2.02    Loans and Borrowings. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders in accordance with their
respective Applicable Percentages. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(a)    Subject to Section 2.11, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(b)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.19(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten Eurodollar
Borrowings outstanding.

(c)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone or telecopy
in the case of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of the proposed Borrowing or in the
case of an ABR Borrowing, not later than 12:00 noon, New York City time, one
Business Day prior to the date of the proposed Borrowing; provided that any such
notice of an ABR Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.19(e) may be given not later than 10:00 a.m. New

 

39



--------------------------------------------------------------------------------

York City time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be confirmed promptly by delivery to the Administrative
Agent of a written Borrowing Request in substantially the form of Exhibit B-1
attached hereto and signed by the Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i)    the aggregate amount of the requested Borrowing;

(ii)    the date of such Borrowing, which shall be a Business Day;

(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v)    the location and number of the account or accounts to which funds are to
be disbursed, which shall comply with the requirements of Section 2.04.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
Except as otherwise provided herein, a Borrowing Request for a Eurodollar
Borrowing shall be irrevocable on and after the related Interest Rate
Determination Date, and the Borrower shall be bound to make a borrowing in
accordance therewith. As soon as practicable after 10:00 a.m., New York City
time, on each Interest Rate Determination Date, Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Borrowing for which an interest rate is then being determined for
the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to the Borrower and each Lender.

Section 2.04    Funding of Borrowings. Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account or accounts designated by the Borrower in the applicable Borrowing
Request; provided that ABR Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.19(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s Applicable Percentage of
such Borrowing, the

 

40



--------------------------------------------------------------------------------

Administrative Agent may assume that such Lender has made such Applicable
Percentage available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its Applicable Percentage of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

Section 2.05    Interest Elections. Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated among the Lenders holding the Loans comprising such Borrowing in
accordance with their respective Applicable Percentages, and the Loans
comprising each such portion shall be considered a separate Borrowing.

(a)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written request (an “Interest Election Request”) in
substantially the form of Exhibit C attached hereto and signed by the Borrower.

(b)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

41



--------------------------------------------------------------------------------

(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(c)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing. Except as otherwise provided
herein, an Interest Election Request for conversion to, or continuation of, any
Eurodollar Borrowing shall be irrevocable on and after the related Interest Rate
Determination Date, and the Borrower shall be bound to effect a conversion or
continuation in accordance therewith.

(d)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurodollar Borrowing with an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

Section 2.06    Termination and Reduction of Commitments. Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(a)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.08, the sum of the Revolving Credit Exposures would exceed the total
Commitments.

(b)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or another
transaction, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be applied to the
Lenders in accordance with their respective Applicable Percentages.

 

42



--------------------------------------------------------------------------------

Section 2.07    Repayment of Loans; Evidence of Debt. The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date.

(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(b)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(c)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein (absent manifest error); provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(d)    Any Lender may request that Loans made by it be evidenced by a promissory
note (each such promissory note being called a “Note” and all such promissory
notes being collectively called the “Notes”). In such event, the Borrower shall
prepare, execute and deliver to such Lender a Note payable to the order of such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) in substantially the form of Exhibit D attached hereto. Thereafter, the
Loans evidenced by such Note and interest thereon shall at all times (including
after assignment pursuant to Section 9.04) be represented by one or more
promissory notes in such form payable to the order of the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).

Section 2.08    Prepayment of Loans. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty (subject to the requirements of Section 2.13), subject to
prior notice in accordance with paragraph (b) of this Section.

(a)    The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy or delivery of written notice) or telecopy of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 12:00 noon, New York City time, three Business Days before the
date of prepayment or (ii) in the case of prepayment of an ABR Borrowing, not
later than 12:00 noon, New York City time, one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.06, then such notice of prepayment may be revoked if such notice

 

43



--------------------------------------------------------------------------------

of termination is revoked in accordance with Section 2.06. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans of the Lenders
in accordance with their respective Applicable Percentages. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.10 and any
costs incurred as contemplated by Section 2.13.

(b)    The Borrower shall from time to time prepay the Loans to the extent
necessary so that the aggregate principal amount of all outstanding Loans shall
not at any time exceed the Commitments then in effect.

Section 2.09    Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender (other than any Defaulting Lender) a commitment fee
(the “Commitment Fee”), which shall accrue at the relevant percentage set forth
in the row entitled “Commitment Fee” in the definition of “Applicable Rate” on
the average daily amount of the unused Commitment of such Lender during the
period from and including the Effective Date to but excluding the date on which
such Commitment terminates. Accrued commitment fees shall be payable in arrears
on the last day of March, June, September and December of each year and on the
date on which the Commitments terminate, commencing on June 30, 2020; provided
that any commitment fees accruing after the date on which the Commitments
terminate shall be payable on demand. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(a)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the applicable Issuing Bank a fronting fee, which shall
accrue at the rate or rates per annum separately agreed upon between the
Borrower and such Issuing Bank on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to and including the
date on which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Accrued participation
fees and fronting fees shall be payable on the last day of March, June,
September and December of each year, commencing on the first such date to occur
after the Effective Date; provided that all such fees shall be payable on the
date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to any Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

44



--------------------------------------------------------------------------------

(b)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent in the Agent Fee Letter.

(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.

Section 2.10    Interest. The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(a)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(b)    Notwithstanding the foregoing, at all times when an Event of Default
listed in paragraph (a) or (b) of Article 7 has occurred hereunder and is
continuing, all overdue amounts outstanding hereunder shall bear interest, after
as well as before judgment, at a rate per annum equal to (i) in the case of
overdue principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided in the preceding paragraphs of this Section or (ii) in the case
of any other overdue amount, 2% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section.

(c)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(d)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.11    Alternate Rate of Interest.

(a)    If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable (including because the LIBO Screen Rate is not available or published
on a current basis), for such Interest Period; provided that no Benchmark
Transition Event shall have occurred at such time or

 

45



--------------------------------------------------------------------------------

(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid on the last day of the then
current Interest Period applicable thereto and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

(b)    Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept such amendment. No replacement of LIBO Rate with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.

(c)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(d)    The Administrative Agent will promptly notify the Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.11, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.11.

 

46



--------------------------------------------------------------------------------

(e)    Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the
conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a Eurodollar Borrowing shall be ineffective and (ii) if any
Borrowing Request requests a Eurodollar Revolving Borrowing, such Borrowing
shall be made as an ABR Borrowing.

Section 2.12    Increased Costs. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing
Bank;

(ii)    subject the Administrative Agent, any Issuing Bank or any Lender or any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder, to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes, but excluding any capital or other
non-income taxes) on its loans, loan principal, letters of credit, commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii)    impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (other than Indemnified Taxes and Excluded
Taxes) affecting this Agreement or Eurodollar Loans made by such Lender or any
Letter of Credit or participation therein; and the result of any of the
foregoing shall be to increase the cost to such Lender or Issuing Bank of
making, continuing, converting to or maintaining any Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank such additional amount or amounts as
will compensate such Lender or Issuing Bank for such additional costs incurred
or reduction suffered.

(b)    If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Commitments hereunder or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Bank’s policies and the policies of such Lender’s or Issuing
Bank’s holding company with respect to capital adequacy or liquidity), then from
time to time the Borrower will pay to such Lender or Issuing Bank such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered.

 

47



--------------------------------------------------------------------------------

(c)    A certificate of a Lender or Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or Issuing Bank
or its holding company, as the case may be, as specified in paragraph (a) or
(b) of this Section shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender or Issuing Bank the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than 180
days prior to the date that such Lender or Issuing Bank notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s intention to claim compensation therefore; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive (or has retroactive effect), then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 2.13    Break Funding Payments. In the event of (a) the payment or
prepayment of any principal of any Eurodollar Loan other than on the last day of
an Interest Period applicable thereto (whether voluntary, mandatory, automatic,
by reason of acceleration, or otherwise), (b) the conversion of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto,
(c) the failure to borrow, convert, continue or prepay any Eurodollar Loan on
the date specified in any notice delivered pursuant hereto (regardless of
whether such notice may be revoked under Section 2.08(b) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.16, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

48



--------------------------------------------------------------------------------

Section 2.14    Taxes. Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made free and clear of and
without deduction or withholding for any Taxes, except as required by law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
make such deduction or withholding and timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after making such deduction or
withholding for Indemnified Taxes (including such deductions and withholdings
for Indemnified Taxes applicable to additional sums payable under this Section)
the Administrative Agent, Issuing Bank or Lender (as the case may be) receives
an amount equal to the sum it would have received had no such deduction or
withholding for Indemnified Taxes been made.

(a)    In addition, the Loan Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(b)    The Loan Parties shall jointly and severally indemnify the Administrative
Agent, each Issuing Bank and each Lender, within 10 days after demand therefore,
for the full amount of any Indemnified Taxes paid by the Administrative Agent,
such Issuing Bank or such Lender, as the case may be, or required to be withheld
or deducted from any payment to such recipient by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by an Issuing Bank or a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of an
Issuing Bank or a Lender, shall be conclusive absent manifest error.

(c)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Loan Parties have not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.04 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (d).

 

49



--------------------------------------------------------------------------------

(d)    As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority, such Loan Party shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e)    Any Foreign Lender, if it is legally entitled to do so, shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
required by law or requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter as required by law or upon the reasonable request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:

(i)    executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party;

(ii)    executed copies of IRS Form W-8ECI;

(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and
(y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable;

(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a portfolio interest certificate in compliance with
Section 2.14(f)(iii), IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
certificate in compliance with Section 2.14(f)(iii) on behalf of such direct or
indirect partner or partners; or

(v)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made unless, in the Foreign Lender’s reasonable determination,
such completion would subject such Foreign Lender to any material cost or
expense or would materially prejudice the legal or commercial position of such
Foreign Lender.

In addition, any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter as required by law
or upon the reasonable request of the Borrower or the Administrative Agent),
executed copies of IRS Form W-9 certifying that

 

50



--------------------------------------------------------------------------------

such Lender is exempt from U.S. federal backup withholding. In addition, each
Lender shall deliver such forms (including those forms required pursuant to
Section 2.14(g)) promptly upon the obsolescence or invalidity of any form
previously delivered by such Lender or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(f)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender failed to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such other
documentation reasonably requested by the Borrower and the Administrative Agent
sufficient for the Administrative Agent and the Borrower to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.14(g), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(g)    If any Lender, any Issuing Bank or the Administrative Agent determines,
in its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified by any Loan Party pursuant to this
Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the applicable Loan Party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, however, that (w) any Lender, any Issuing Bank or the
Administrative Agent may determine, in its sole discretion exercised in good
faith consistent with the policies of such Lender, such Issuing Bank or the
Administrative Agent, whether to seek a refund for any Taxes; (x) any Taxes that
are incurred by a Lender, a Issuing Bank or the Administrative Agent as a result
of a disallowance or reduction of any Tax refund with respect to which such
Lender, such Issuing Bank or the Administrative Agent has made a payment to the
Loan Party pursuant to this Section shall be treated as an Indemnified Tax for
which the Loan Party is obligated to indemnify such Lender, such Issuing Bank or
the Administrative Agent pursuant to this Section without any exclusions or
defenses; (y) nothing in this Section shall require any Lender, any Issuing Bank
or the Administrative Agent to disclose any confidential information to a Loan
Party (including, without limitation, its tax returns); and (z) neither any
Lender, any Issuing Bank nor the Administrative Agent shall be required to pay
any amounts pursuant to this Section for so long as a Default or Event of
Default exists. Notwithstanding anything to the contrary in this paragraph (h),
in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h), the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.

 

51



--------------------------------------------------------------------------------

(h)    Defined Terms. For purposes of this Section 2.14, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.

Section 2.15    Payments Generally; Pro Rata Treatment; Sharing of Set-offs. The
Borrower shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Sections 2.12, 2.13 or 2.14, or otherwise) prior to 12:00 noon,
New York City time, on the date when due, in immediately available funds,
without set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its Principal Office and except that payments pursuant to Sections 2.12, 2.13 or
2.14 and Section 9.03 shall be made directly to the Persons entitled thereto.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment or performance hereunder shall be due on a day
that is not a Business Day, the date for payment or performance shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder shall be made in dollars.

(a)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(b)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under

 

52



--------------------------------------------------------------------------------

applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the applicable Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(d)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), paragraph (d) or (e) of Section 2.19, or paragraph
(d) of this Section, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

Section 2.16    Mitigation Obligations; Replacement of Lenders. If any Lender
requests compensation under Section 2.12, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or Section 2.14, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(a)    If (i) any Lender requests compensation under Section 2.12, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
(iii) any Lender is a Defaulting Lender or a Non-Consenting Lender, or (iv) any
Lender is a Declining Lender under Section 2.20, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement and the other Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if

 

53



--------------------------------------------------------------------------------

a Commitment is being assigned, the Issuing Banks), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents, from the assignee
(to the extent of such outstanding principal and accrued interest and fees so
assigned) or the Borrower (in the case of all other amounts so assigned),
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments,
(iv) such assignment does not conflict with applicable law, and (v) in the case
of any assignment resulting from a Lender becoming a Non-Consenting Lender,
(x) the applicable assignee shall have consented to, or shall consent to, the
applicable amendment, waiver or consent and (y) the Borrower exercises its
rights pursuant to this clause (b) with respect to all Non-Consenting Lenders
relating to the applicable amendment, waiver or consent. A Lender shall not be
required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

Section 2.17    Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)    Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders and in Section 9.02.

(ii)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 7 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Banks hereunder; third, to Cash Collateralize each Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.17(d); fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize each Issuing Bank’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.17(d);
sixth, to the payment of any amounts owing to the Lenders or the Issuing Banks
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender or any Issuing Bank against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction

 

54



--------------------------------------------------------------------------------

obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or reimbursement obligations with respect to Letters of
Credit in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and reimbursement obligations with respect to Letters of Credit owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or reimbursement obligations with respect to Letters of Credit
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in Letters of Credit are held by the Lenders pro rata in
accordance with the Commitments without giving effect to Section 2.17(a)(iv).
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii)    (A) No Defaulting Lender shall be entitled to receive any commitment
fee pursuant to Section 2.09(a) or participation fees pursuant to
Section 2.09(b)(i) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender);
provided that such Defaulting Lender shall be entitled to receive participation
fees pursuant to Section 2.09(b)(i) for any period during which that Lender is a
Defaulting Lender only to extent allocable to its Applicable Percentage of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.17(d); and (B) with respect to any fees not required to be
paid to any Defaulting Lender pursuant to clause (A) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letters of Credit that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Bank the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuing Bank’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv)    So long as no Event of Default shall have occurred and be continuing,
all or any part of such Defaulting Lender’s participation in Letters of Credit
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v)    If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, Cash Collateralize each Issuing
Bank’s Fronting Exposure in accordance with the procedures set forth in
Section 2.17(d).

 

55



--------------------------------------------------------------------------------

(b)    If the Borrower, the Administrative Agent and each Issuing Bank agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their respective Applicable Percentages (without
giving effect to Section 2.17(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

(c)    So long as any Lender is a Defaulting Lender, each Issuing Bank shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that the participations in any existing Letters of Credit as well
as the new, extended, renewed or increased Letter of Credit has been or will be
fully allocated among the Non-Defaulting Lenders in a manner consistent with
clause (a)(iv) above and such Defaulting Lender shall not participate therein
except to the extent such Defaulting Lender’s participation has been or will be
fully Cash Collateralized in accordance with Section 2.17(d).

(d)    At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Administrative Agent or any
Issuing Bank (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize such Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.17(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

(i)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Banks, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letters of Credit, to be applied pursuant to
clause (ii) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Banks as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).

 

56



--------------------------------------------------------------------------------

(ii)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section 2.17 in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of Letters of Credit (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(iii)    Cash Collateral (or the appropriate portion thereof) provided to reduce
each Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this Section 2.17 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender) or (ii) the determination by the
Administrative Agent and such Issuing Bank that there exists excess Cash
Collateral; provided that, subject to the other provisions of this Section 2.17,
the Person providing Cash Collateral and such Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.

Section 2.18    Incremental Facility.

(a)    The Borrower may, from time to time request that the aggregate amount of
the Commitments be increased by having an existing Lender agree in its sole
discretion to increase its then existing Commitment (an “Increase Lender”)
and/or by adding as a new Lender hereunder any Person (each such Person, an
“Assuming Lender”) approved by the Administrative Agent and each Issuing Bank
(in each case, such approval not to be unreasonably withheld or delayed) that
shall agree to provide a Commitment hereunder (each such proposed increase
pursuant to the foregoing clauses (x) and (y) being a “Commitment Increase”), in
each case, by notice to the Administrative Agent specifying the amount of the
relevant Commitment Increase, the Increase Lender(s) and/or Assuming Lender(s)
providing such Commitment Increase and the date on which such Commitment
Increase is to be effective (the “Increase Date”), which shall be a Business Day
at least three Business Days after delivery of such notice; provided, however,
that:

(i)    the minimum amount of each Commitment Increase shall be $10,000,000 or a
larger multiple of $5,000,000;

(ii)    the aggregate amount of all Commitment Increases hereunder, together
with the aggregate amount of all Incremental Equivalent Debt incurred under
Section 2.18(d), shall not exceed, at the time of incurrence thereof, the sum of
(the amount available under clauses (A) through (C) below, the “Available
Incremental Amount”):

(A)     an amount equal to the greater of (x) $413,000,000 and (y) 100% of
Consolidated Adjusted EBITDA for the most recently ended Measurement Period for
which financial statements have been delivered, plus

(B)     the aggregate amount of any permanent optional reductions of
Commitments, plus

 

57



--------------------------------------------------------------------------------

(C)      an unlimited amount such that, after giving effect to the incurrence of
such amount (which shall be deemed to include the full amount of any Commitment
Increase being implemented at such time assuming that the full amount of such
Commitment Increase had been drawn), the Total Net Leverage Ratio would not
exceed 2.5 to 1.0 for the most recently ended Measurement Period for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) and
calculated on a Pro Forma Basis (but calculating the Total Net Leverage Ratio
without netting the cash proceeds from such Loans, and without giving effect to
any substantially simultaneous incurrence of Indebtedness made pursuant to
clause (x) of this Section 2.18(a)(ii));

provided, that the Borrower may elect to use clause (z) of the Available
Incremental Amount prior to using clauses (x) or (y) of the Available
Incremental Amount, and if both clause (z) and clauses (x) or (y) of the
Available Incremental Amount are available, unless otherwise elected by the
Borrower, then the Borrower will be deemed to have elected to use clause (z) of
the Available Incremental Amount first;

(iii)    both at the time of any such request and upon the effectiveness of any
Commitment Increase, no Default or Event of Default shall have occurred and be
continuing or would result from such proposed Commitment Increase (provided
that, with respect to any Commitment Increase the primary purpose of which is to
finance a Limited Condition Transaction, the requirement pursuant to this
Section 2.18(a)(iii) shall be that no Event of Default under clauses (a) or (b)
of Article 7 or, solely with respect to the Borrower, clauses (h) or (i) of
Article 7, shall exist after giving effect to such Commitment Increase);

(iv)    the representations and warranties set forth in Article 3 and in the
other Loan Documents shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) immediately prior
to, and after giving effect to, such Commitment Increase as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date (provided that,
with respect to any Commitment Increase the primary purpose of which is to
finance a Limited Condition Transaction, the only representations and
warranties, the breach or inaccuracy of which shall be a condition to funding,
shall be customary “Sungard” representations and warranties (with such
representations and warranties to be reasonably determined by the Lenders
providing such Commitment Increase); and

(v)    any Commitment Increase shall be on terms that are identical to the
existing Commitments.

Each notice by the Borrower under this paragraph shall be deemed to constitute a
representation and warranty by the Borrower as to the matters specified in
clause (iv) above. Notwithstanding anything herein to the contrary, no Lender
shall have any obligation hereunder to become an Increase Lender and any
election to do so shall be in the sole discretion of each Lender.

(b)    Each Commitment Increase (and the increase of the Commitment of each
Increase Lender and/or the new Commitment of each Assuming Lender, as
applicable, resulting therefrom) shall become effective as of the relevant
Increase Date upon receipt by the

 

58



--------------------------------------------------------------------------------

Administrative Agent, on or prior to 12:00 noon, New York City time, on such
Increase Date, of (i) a certificate of a Financial Officer stating that the
conditions with respect to such Commitment Increase under this Section 2.18 have
been satisfied, (ii) an agreement (a “Commitment Increase Supplement”), in form
and substance reasonably satisfactory to the Borrower, each Increase Lender,
each Assuming Lender and the Administrative Agent, pursuant to which, effective
as of such Increase Date, as applicable, the Commitment of each such Increase
Lender shall be increased or each such Assuming Lender shall undertake a
Commitment, in each case duly executed by such Increase Lender or Assuming
Lender, as the case may be, and the Borrower and acknowledged by the
Administrative Agent and (iii) such certificates, legal opinions or other
documents from the Borrower reasonably requested by the Administrative Agent in
connection with such Commitment Increase. Upon the Administrative Agent’s
receipt of a fully executed Commitment Increase Supplement from each Increase
Lender and/or Assuming Lender referred to in clause (ii) above, together with
the certificates, legal opinions and other documents referred to in clauses
(i) and (iii) above, the Administrative Agent shall record the information
contained in each such agreement in the Register and give prompt notice of the
relevant Commitment Increase to the Borrower and the Lenders (including, if
applicable, each Assuming Lender). At the election of the Administrative Agent
in its sole discretion, any Loans outstanding on such Increase Date shall be
reallocated among the Lenders (with Lenders making any required payments to each
other) to the extent necessary to keep the outstanding Loans ratable with any
revised pro rata shares of such Lenders arising from any nonratable increase in
the Commitments under this Section 2.18. Upon each such Commitment Increase, the
participation interests of the Lenders in the then outstanding Letters of Credit
shall automatically be adjusted to reflect, and each Lender (including, if
applicable, each Assuming Lender) shall have a participation in each such Letter
of Credit equal to, the Lenders’ respective Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit after giving
effect to such increase.

(c)    This Section shall supersede any provisions in Section 2.15 or
Section 9.02 to the contrary.

(d)    The Borrower may utilize the Available Incremental Amount in respect of
one or more series of senior unsecured notes or term loans, issued in a public
offering, Rule 144A or other private placement or loan origination pursuant to
an indenture, credit agreement or otherwise, in an aggregate amount not to
exceed, together with the aggregate amount of all Commitment Increases, the
Available Incremental Amount (“Incremental Equivalent Debt”); provided that such
Incremental Equivalent Debt (i) does not have a final maturity date earlier than
the latest then applicable Maturity Date (as determined as of the date of
incurrence of such Incremental Equivalent Debt) and provides for payments of
principal no earlier than such Maturity Date or does not provide for payments of
principal in excess of 1.0% per annum, (ii) contains terms customary for similar
issuances of Indebtedness at such time (as determined in good faith by the
Borrower) (it being understood that, other than in the case of any issuance of a
debt security, such terms shall be no more restrictive, taken as a whole (as
determined in good faith by the Borrower) than this Agreement and in any event
no such Indebtedness (including any debt securities) shall contain any more
restrictive financial maintenance covenant), and (iii) to the extent guaranteed,
shall not be guaranteed by any Person other than the Loan Parties. To the extent
the Borrower provides first lien security for the benefit

 

59



--------------------------------------------------------------------------------

of all Lenders, the Borrower may utilize the Available Incremental Amount in
respect of one or more series of senior secured first lien notes (secured on a
pari passu basis with the Obligations) or senior secured junior lien term loans
(secured on a junior lien basis to the Obligations), issued in a public
offering, Rule 144A or other private placement or loan origination pursuant to
an indenture, credit agreement or otherwise, so long as the conditions set forth
in the previous sentence are satisfied and (i) such notes or term loans are not
secured by any asset that does not also secure the Obligations hereunder on a
pari passu basis with liens securing such notes or term loans, and (ii) such
notes or term loans shall be subject to customary intercreditor arrangements
reasonably satisfactory to the Borrower and the Administrative Agent.

Section 2.19    Letters of Credit.

    General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit as the applicant thereof for the
support of its or its Restricted Subsidiaries’ obligations, in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the
applicable Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. Notwithstanding anything herein to
the contrary, no Issuing Bank shall have any obligation hereunder to issue any
Letter of Credit (x) the proceeds of which would be paid to any Person (i) to
fund any activity or business of or with any Sanctioned Person, or in any
country or territory, that at the time of such funding is the subject of any
Sanctions or (ii) in any manner that would result in a violation of any
Sanctions by any party to this Agreement or (y) if the issuance of such Letter
of Credit would violate one or more policies of such Issuing Bank now or
hereafter in effect applicable to letters of credit generally.

(a)    Notice of Issuance, Amendment, Extension; Certain Conditions. To request
the issuance of a Letter of Credit (or the amendment or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank) to the applicable Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment or extension, but in any event no less than three Business Days) a
written Letter of Credit Request in substantially the form of Exhibit B-2
attached hereto and signed by the Borrower requesting the issuance of a Letter
of Credit, or identifying the Letter of Credit to be amended or extended, and
specifying the date of issuance, amendment or extension (which shall be a
Business Day), the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) of this Section), the amount of such Letter of Credit,
the name and address of the beneficiary thereof and such other information as
shall be necessary to prepare, amend or extend such Letter of Credit. If
requested by the applicable Issuing Bank, the Borrower also shall submit a
letter of credit application and/or a reimbursement agreement on such Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended or extended only if (and upon
issuance, amendment or extension of each Letter of Credit, the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment or extension (i) the LC Exposure shall not

 

60



--------------------------------------------------------------------------------

exceed the LC Sublimit, (ii) the sum of the total Revolving Credit Exposures
shall not exceed the total Commitments, (iii) the LC Exposure of the applicable
Issuing Bank shall not exceed the LC Sublimit applicable to such Issuing Bank
and (iv) the Revolving Credit Exposure of the applicable Issuing Bank shall not
exceed the Commitment of such Issuing Bank.

(b)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any extension thereof, one year after such extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

(c)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, the applicable Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the
applicable Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely, unconditionally and irrevocably agrees
to pay to the Administrative Agent, for the account of such Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute, unconditional and irrevocable and shall not be affected by
any circumstance whatsoever, including any amendment or extension of any Letter
of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(d)    Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with an
ABR Borrowing in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.04 with respect to Loans made by such Lender (and
Section 2.04 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the

 

61



--------------------------------------------------------------------------------

applicable Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Lenders and such Issuing Bank as their interests may appear. Any payment made by
a Lender pursuant to this paragraph to reimburse any Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

(e)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms, any error in translation or any consequence arising from causes
beyond the control of any Issuing Bank; provided that the foregoing shall not be
construed to excuse any Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent permitted by applicable law) suffered by the Borrower that are
caused by such Issuing Bank’s failure to exercise care when determining whether
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of any Issuing Bank (as finally determined by a
court of competent jurisdiction), such Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, any Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(f)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Administrative Agent by telephone

 

62



--------------------------------------------------------------------------------

(confirmed by telecopy) of such demand for payment if such Issuing Bank has made
or will make an LC Disbursement thereunder and, upon receipt of such notice, the
Administrative Agent shall promptly notify the Borrower by telephone (confirmed
by telecopy) of the same; provided that any failure to give or delay by the
Issuing Bank or the Administrative Agent in giving such notice shall not relieve
the Borrower of its obligation to reimburse such Issuing Bank and the Lenders
with respect to any such LC Disbursement.

(g)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the reimbursement is due and payable at the rate
per annum then applicable to ABR Loans; provided that, if the Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.10(c) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of such Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph (e)
of this Section to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment.

(h)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent, any Issuing Bank or the Required Lenders (or, if the
maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than 50.0% of the total LC Exposure) demanding the deposit
of Cash Collateral pursuant to this paragraph, the Borrower shall provide Cash
Collateral in an amount equal to 103% of the LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that the obligation to deposit
such Cash Collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article 7. Such Cash Collateral shall be held
by the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the applicable Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of each Issuing Bank), be
applied to satisfy other obligations of the Borrower under this Agreement. If
the Borrower is required to provide an amount of Cash Collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.

(i)    Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such

 

63



--------------------------------------------------------------------------------

replacement of any Issuing Bank. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.09(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j)     Resignation of an Issuing Bank. Any Issuing Bank may resign at any time
that such Issuing Bank (or its applicable Affiliate) ceases to hold a Commitment
hereunder. The Administrative Agent shall notify the Lenders of any such
resignation of any Issuing Bank. After the resignation of an Issuing Bank
hereunder, the resigning Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
resignation, but shall not be required to issue additional Letters of Credit.

Section 2.20    Extension of Maturity Date.

(a)    The Borrower may, by delivery of a Maturity Date Extension Request to the
Administrative Agent (which shall promptly deliver a copy thereof to each of the
Lenders and the Issuing Banks) not less than 30 days prior to the then existing
maturity date for Commitments hereunder (the “Existing Maturity Date”), request
that the Lenders and the Issuing Banks extend the Existing Maturity Date in
accordance with this Section; provided that the Borrower may not make more than
two Maturity Date Extension Requests during the term of this Agreement. Each
Maturity Date Extension Request shall (i) specify the date to which the Maturity
Date is sought to be extended; provided that such date is no more than one
calendar year from the then-scheduled Maturity Date, (ii) specify the changes,
if any, to the Applicable Rate to be applied in determining the interest payable
on Loans of, and fees payable hereunder to, Consenting Lenders (as defined
below) in respect of that portion of their Commitments (and related Loans)
extended to such new Maturity Date and the time as of which such changes will
become effective (which may be prior to the Existing Maturity Date), (iii)
specify the amount of Commitments of Consenting Lenders extended to such new
Maturity Date required for effectiveness and (iv) specify any other amendments
or modifications to this Agreement to be effected in connection with such
Maturity Date Extension Request; provided that no such changes or modifications
requiring approvals pursuant to Section 9.02(b) shall become effective prior to
the then existing Maturity Date unless such other approvals have been obtained.
In the event a Maturity Date Extension Request shall have been delivered by the
Borrower, each Lender shall have the right to agree or not agree to the
extension of the Existing Maturity Date and other matters contemplated thereby
on the terms and subject to the conditions set forth therein (each Lender
agreeing to the Maturity Date Extension Request being referred to herein as a
“Consenting Lender” and each Lender not agreeing thereto being referred to
herein as a “Declining Lender”), which right may be exercised by written notice
thereof, specifying the maximum amount of its Commitment and, if such Lender (or
a designated Affiliate of such

 

64



--------------------------------------------------------------------------------

Lender) is then serving as an Issuing Bank, the LC Sublimit applicable to such
Lender (or its designated Affiliate), with respect to which such Lender agrees
to the extension of the Maturity Date, delivered to the Borrower (with a copy to
the Administrative Agent) not later than a day to be agreed upon by the Borrower
and the Administrative Agent following the date on which the Maturity Date
Extension Request shall have been delivered by the Borrower (which shall be no
shorter than three Business Days following the delivery of such request) (it
being understood (x) that any Lender that shall have failed to exercise such
right as set forth above shall be deemed to be a Declining Lender and (y) that,
in the case of any Lender then serving (or whose designated Affiliate is then
serving) as an Issuing Bank, (I) the LC Sublimit applicable to such Lender (or
such designated Affiliate) shall not be extended in connection with an extension
of such Lender’s Commitments unless so specified by such Lender (or such
designated Affiliate), in its capacity as Issuing Bank, in such written notice
to the Borrower and (II) for purposes of Section 2.19, the “Maturity Date”
applicable to Letters of Credit of an Issuing Bank that has not extended its LC
Sublimit will be the Maturity Date in respect of such LC Sublimit that has not
been extended). If a Lender elects to extend only a portion of its then existing
Commitment, it will be deemed for purposes hereof to be a Consenting Lender in
respect of such extended portion and a Declining Lender in respect of the
remaining portion of its Commitment. If Consenting Lenders shall have agreed to
such Maturity Date Extension Request in respect of Commitments held by them,
then, subject to paragraph (d) of this Section, on the date specified in the
Maturity Date Extension Request as the effective date thereof (the “Extension
Effective Date”), (i) the Existing Maturity Date of the applicable Commitments
shall, as to the Consenting Lenders, be extended to such date as shall be
specified therein, (ii) the terms and conditions of the Commitments of the
Consenting Lenders (including interest and fees payable in respect thereof),
shall be modified as set forth in the Maturity Date Extension Request,
(iii) such other modifications and amendments hereto specified in the Maturity
Date Extension Request shall (subject to any required approvals (including those
of the Required Lenders) having been obtained, except that any such other
modifications and amendments that do not take effect until the Existing Maturity
Date shall not require the consent of any Lender other than the Consenting
Lenders) become effective and (iv) in the case of any Consenting Lender then
serving (or whose designated Affiliate is then serving) as an Issuing Bank that
shall not have agreed to extend the Existing Maturity Date with respect to its
LC Sublimit, or shall have agreed to extend the Existing Maturity Date with
respect to less than the entire amount of its LC Sublimit, such Issuing Bank
shall not have the obligation to issue, amend, extend or increase Letters of
Credit following the Extension Effective Date, if after giving effect to any
such issuance, amendment, extension or increase, the LC Exposure attributable to
Letters of Credit issued by such Issuing Bank that have a stated expiration date
after the date that is five days prior to the Existing Maturity Date with
respect to the non-extended portion of its LC Sublimit would exceed the extended
portion (if any) of such LC Sublimit.

(b)    Notwithstanding the foregoing, the Borrower shall have the right, in
accordance with the provisions of Sections 2.16 and Article 9, at any time prior
to the Existing Maturity Date, to replace a Declining Lender (for the avoidance
of doubt, only in respect of that portion of such Lender’s Commitments subject
to a Maturity Date Extension Request that it has not agreed to extend) with a
Lender or other financial institution that will agree to such Maturity Date
Extension Request, and any such replacement Lender shall for all purposes
constitute a Consenting Lender in respect of the Commitment assigned to and
assumed by it on and after the effective time of such replacement.

 

65



--------------------------------------------------------------------------------

(c)    If a Maturity Date Extension Request has become effective hereunder, on
the Existing Maturity Date, the Commitment of each Declining Lender shall, to
the extent not assumed, assigned or transferred as provided in paragraph (b) of
this Section, terminate, and the Borrower shall repay all the Loans of each
Declining Lender, to the extent such Loans shall not have been so purchased,
assigned and transferred, in each case together with accrued and unpaid interest
and all fees and other amounts owing to such Declining Lender hereunder
(accordingly, the Commitment of any Consenting Lender shall, to the extent the
amount of such Commitment exceeds the amount set forth in the notice delivered
by such Lender pursuant to paragraph (a) of this Section and to the extent not
assumed, assigned or transferred as provided in paragraph (b) of this Section,
be permanently reduced by the amount of such excess, and, to the extent not
assumed, assigned or transferred as provided in paragraph (b) of this Section,
the Borrower shall prepay the proportionate part of the outstanding Loans of
such Consenting Lender, in each case together with accrued and unpaid interest
thereon to but excluding the Existing Maturity Date and all fees and other
amounts payable in respect thereof on or prior to the Existing Maturity Date),
it being understood that such repayments may be funded with the proceeds of new
Borrowings made simultaneously with such repayments by the Consenting Lenders,
which such Borrowings shall be made ratably by the Consenting Lenders in
accordance with their extended Commitments.

(d)    Notwithstanding the foregoing, no Maturity Date Extension Request shall
become effective hereunder unless, on the Extension Effective Date, the
conditions set forth in Section 4.02 shall be satisfied and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of the Borrower.

(e)    Notwithstanding any provision of this Agreement to the contrary, it is
hereby agreed that no extension of an Existing Maturity Date in accordance with
the express terms of this Section, or any amendment or modification of the terms
and conditions of the Commitments and Loans of the Consenting Lenders effected
pursuant thereto, shall be deemed to (i) violate the last sentence of
Section 2.06(c) or Section 2.15(c) or any other provision of this Agreement
requiring the ratable reduction of Commitments or the ratable sharing of
payments or (ii) require the consent of all Lenders or all affected Lenders
under Section 9.02(b).

The Borrower, the Administrative Agent and the Consenting Lenders may enter into
an amendment to this Agreement to effect such modifications as may be necessary
to reflect the terms of any Maturity Date Extension Request that has become
effective in accordance with the provisions of this Section.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

Section 3.01    Organization; Powers. Each of the Borrower and its Material
Restricted Subsidiaries is duly organized, validly existing and (to the extent
the concept is applicable in such jurisdiction) in good standing under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

66



--------------------------------------------------------------------------------

Section 3.02    Authorization; Enforceability. The Transactions are within the
Borrower’s and each Guarantor’s corporate or other organizational powers and
have been duly authorized by all necessary corporate or other organizational
and, if required, equity holder action. Each of the Borrower and the Guarantors
has duly executed and delivered each of the Loan Documents to which it is party,
and each of such Loan Documents constitute its legal, valid and binding
obligations, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

Section 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect and (ii) those approvals,
consents, registrations, filings or other actions, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect, (b) except as could not reasonably be expected to have a Material
Adverse Effect, will not violate any applicable law or regulation or any order
of any Governmental Authority, (c) will not violate any charter, by-laws or
other organizational document of the Borrower or any of its Restricted
Subsidiaries, (d) except as could not reasonably be expected to have a Material
Adverse Effect, will not violate or result in a default under any indenture,
agreement or other instrument (other than the agreements and instruments
referred to in clause (c)) binding upon the Borrower or any of its Restricted
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Restricted Subsidiaries, and
(e) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Restricted Subsidiaries.

Section 3.04    Financial Condition; No Material Adverse Change. The Borrower
has heretofore furnished to the Administrative Agent its consolidated balance
sheet and statements of income, stockholders equity and cash flows as of and for
the fiscal years ended December 31, 2019, December 31, 2018 and December 31,
2017. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Restricted Subsidiaries as of such dates and for such periods
in accordance with GAAP.

(a)    Since December 31, 2019, except for the Specified Circumstances, no
event, development or circumstance exists or has occurred that has had or could
reasonably be expected to have a material adverse effect on the business,
property, financial condition or results of operations of the Borrower and its
Restricted Subsidiaries, taken as a whole, or on the ability of the Borrower to
consummate the Transactions.

Section 3.05    Properties. Each of the Borrower and its Restricted Subsidiaries
has good title to, or valid leasehold interests in or rights to use, all its
real and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

 

67



--------------------------------------------------------------------------------

(a)    Each of the Borrower and its Restricted Subsidiaries owns, or has the
valid and enforceable right to use, all Intellectual Property material to its
business as currently conducted, free and clear of all Liens other than Liens
permitted by Section 6.02, and the operation of such business or the use of such
Intellectual Property rights by the Borrower and its Restricted Subsidiaries
does not infringe upon, misappropriate, or otherwise violate the rights of any
other Person, except for any such infringements, misappropriations, or
violations that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower and its Restricted
Subsidiaries have taken commercially reasonable actions to protect and maintain
the integrity, operation and security of their material software and systems,
and to the knowledge of the Borrower, there have been no material breaches,
violations, outages or unauthorized accesses of same, other than those that were
resolved without material adverse harm.

Section 3.06    Litigation and Environmental Matters. There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened in writing
(including “cease and desist” letters and invitations to take a patent license)
against or affecting the Borrower or any of its Restricted Subsidiaries (i) that
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement, any other Loan
Document or the Transactions.

(a)    Except with respect to any matter that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any of its Restricted Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, or (iii) has received notice of any
claim with respect to any Environmental Liability.

Section 3.07    Compliance with Laws and Agreements; No Default. Each of the
Borrower and its Restricted Subsidiaries is in compliance with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property and rights and all indentures, agreements, and other instruments
binding upon it or its property and rights, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing.

Section 3.08    Investment Company Status. None of the Borrower or any
Restricted Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

Section 3.09    Margin Stock. None of the Borrower or any Restricted Subsidiary
is engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U issued by the Board),
and no proceeds of any Loan will be used to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock, in violation of Regulation U or Regulation X issued by the Board
and all official rulings and interpretations thereunder or thereof.

 

68



--------------------------------------------------------------------------------

Section 3.10    Taxes. Except as could not reasonably be expected to result in a
Material Adverse Effect, (i) each of the Borrower and its Restricted
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed with respect to income, properties or operations of
the Borrower and its Restricted Subsidiaries, (ii) such returns accurately
reflect in all material respects all liability for Taxes of the Borrower and its
Restricted Subsidiaries as a whole for the periods covered thereby and
(iii) each of the Borrower and its Restricted Subsidiaries has paid or caused to
be paid all Taxes required to have been paid by it, except Taxes that are being
contested in good faith by appropriate proceedings and, to the extent required
by GAAP, for which the Borrower or such Restricted Subsidiary, as applicable,
has set aside on its books adequate reserves in accordance with GAAP.

Section 3.11    ERISA. Schedule 3.11 to the Disclosure Letter sets forth each
material Plan as of the Effective Date. Each Plan is in compliance in form and
operation with its terms and with ERISA and the Code (including without
limitation the Code provisions compliance with which is necessary for any
intended favorable tax treatment) and all other applicable laws and regulations,
except where any failure to comply could not reasonably be expected to result in
a Material Adverse Effect. Each Plan (and each related trust, if any) which is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the IRS to the effect that it meets the
requirements of Sections 401(a) and 501(a) of the Code covering all applicable
tax law changes or is comprised of a master or prototype plan that has received
a favorable opinion letter from the IRS, and, nothing has occurred since the
date of such determination that would adversely affect such determination (or,
in the case of a Plan with no determination, nothing has occurred that would
materially adversely affect the issuance of a favorable determination letter or
otherwise materially adversely affect such qualification). No ERISA Event has
occurred, or is reasonably expected to occur, other than as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(a)    There exists no Unfunded Pension Liability with respect to any Plan,
except as could not reasonably be expected to result in a Material Adverse
Effect.

(b)    None of the Borrower, any Restricted Subsidiary or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
five calendar years immediately preceding the date this assurance is given or
deemed given, made or accrued an obligation to make contributions to any
Multiemployer Plan.

(c)    There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Borrower,
any Restricted Subsidiary or any ERISA Affiliate, threatened, which would
reasonably be expected to be asserted successfully against any Plan and, if so
asserted successfully, would reasonably be expected either singly or in the
aggregate to result in a Material Adverse Effect.

 

69



--------------------------------------------------------------------------------

(d)    The Borrower, its Restricted Subsidiaries and its ERISA Affiliates have
made all contributions to or under each Plan and Multiemployer Plan required by
law within the applicable time limits prescribed thereby, the terms of such Plan
or Multiemployer Plan, respectively, or any contract or agreement requiring
contributions to a Plan or Multiemployer Plan save where any failure to comply,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(e)    No Plan which is subject to Section 412 of the Code or Section 302 of
ERISA has applied for or received an extension of any amortization period,
within the meaning of Section 412 of the Code or Section 302 or 304 of ERISA.
The Borrower, any Restricted Subsidiary, and any ERISA Affiliate have not ceased
operations at a facility so as to become subject to the provisions of
Section 4062(e) of ERISA, withdrawn as a substantial employer so as to become
subject to the provisions of Section 4063 of ERISA or ceased making
contributions to any Plan subject to Section 4064(a) of ERISA to which it made
contributions. None of the Borrower, any Restricted Subsidiary or any ERISA
Affiliate have incurred or reasonably expect to incur any liability to PBGC
except as could not reasonably be expected to result in material liability, save
for any liability for premiums due in the ordinary course or other liability
which could not reasonably be expected to result in material liability, and no
lien imposed under the Code or ERISA on the assets of the Borrower or any
Restricted Subsidiary or any ERISA Affiliate exists or, to the knowledge of the
Borrower, is likely to arise on account of any Plan. None of the Borrower, any
Restricted Subsidiary or any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or 4212(c) of ERISA.

(f)    Each Non-U.S. Plan has been maintained in compliance with its terms and
with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, except as could not reasonably be
expected to result in a material liability. All contributions required to be
made with respect to a Non-U.S. Plan have been timely made, except as could not
reasonably be expected to result in a Material Adverse Effect. Neither the
Borrower nor any of its Restricted Subsidiaries has incurred any material
obligation in connection with the termination of, or withdrawal from, any
Non-U.S. Plan. The present value of the accrued benefit liabilities (whether or
not vested) under each Non-U.S. Plan, determined as of the end of the Borrower’s
most recently ended fiscal year on the basis of actuarial assumptions, each of
which is reasonable, did not exceed the current value of the assets of such
Non-U.S. Plan allocable to such benefit liabilities, except as could not
reasonably be expected to result in a Material Adverse Effect.

Section 3.12    Disclosure. All written information or oral information provided
in formal presentations or in any meeting or conference call with Lenders (other
than any projected financial information and other than information of a general
economic or industry specific nature) furnished by or on behalf of the Borrower
to the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder, as modified or supplemented by other
information so furnished and when taken as a whole and together with any
information disclosed in the Borrower’s public filings with the Securities and
Exchange Commission, does not contain any material misstatement of fact or omit
to state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not materially misleading;
provided that, with respect to any projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time furnished (it being understood
that

 

70



--------------------------------------------------------------------------------

such projected financial information is subject to significant uncertainties and
contingencies, any of which are beyond the Borrower’s control, that no assurance
can be given that any particular projections will be realized and that actual
results during the period or periods covered by any such projected financial
information may differ significantly from the projected results and such
differences may be material).

Section 3.13    Restricted Subsidiaries. Schedule 3.13 to the Disclosure Letter
sets forth as of the Effective Date a list of all Restricted Subsidiaries and
the percentage ownership (directly or indirectly) of the Borrower therein.
Except as could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, the shares of capital stock or other
ownership interests of all Restricted Subsidiaries of the Borrower are fully
paid and non-assessable and are owned by the Borrower, directly or indirectly,
free and clear of all Liens other than Liens permitted under Section 6.02.

Section 3.14    Solvency. As of the Effective Date, the Borrower is,
individually and together with its Restricted Subsidiaries, and after giving
effect to the incurrence of any Indebtedness and obligations being incurred in
connection herewith will be, Solvent.

Section 3.15    Anti-Terrorism Law. To the extent applicable, neither the
Borrower nor any of its Restricted Subsidiaries is in violation of any legal
requirement relating to U.S. economic sanctions or any laws with respect to
terrorism or money laundering (collectively, “Anti-Terrorism Laws”), including
Executive Order No. 13224 on Terrorist Financing effective September 24, 2001
(the “Executive Order”) and the USA Patriot Act.

(a)    None of (x) the Borrower, any of its Restricted Subsidiaries or, to the
knowledge of the Borrower, any of their respective directors, officers or
employees, or (y) to the knowledge of the Borrower, any agent of the Borrower or
any Restricted Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is any of the following:

(i)    a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii)    a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;

(iii)    a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv)    a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v)    a Sanctioned Person.

(b)    Neither the Borrower nor any of its Restricted Subsidiaries (i) conducts
any business with, or engages in making or receiving any contribution of funds,
goods or services to or for the benefit of, a Person described in
Section 3.15(b)(i)-(v) above, except as permitted under U.S. law, (ii) deals in,
or otherwise engages in any transaction relating to, any property or

 

71



--------------------------------------------------------------------------------

interests in property blocked pursuant to the Executive Order, or (iii) engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law.

(c)    The Borrower will not use, and will not permit any of its Restricted
Subsidiaries to use, the proceeds of the Loans or use any Letters of Credit or
otherwise make available any proceeds to any Person described in
Section 3.15(b)(i)-(v) above, for the purpose of financing the activities of any
Person described in Section 3.15(b)(i)-(v) above, in any Sanctioned Country or
in any other manner that would violate any Anti-Terrorism Laws or Sanctions by
any party hereto.

Section 3.16    Anti-Corruption Laws and Sanctions. No part of the proceeds of
the Loans and no Letters of Credit will be used by the Borrower or any of its
Restricted Subsidiaries, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended, or any applicable Anti-Corruption Law.

(a)    The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Restricted
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Borrower, its Restricted
Subsidiaries and their respective officers and employees and to the knowledge of
the Borrower its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects.

Section 3.17    Affected Financial Institutions. No Loan Party is an Affected
Financial Institution.

ARTICLE 4

CONDITIONS

Section 4.01    Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

(b)    The Administrative Agent shall have received a Note executed by the
Borrower in favor of each Lender requesting a Note in advance of the Effective
Date.

 

72



--------------------------------------------------------------------------------

(c)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Wilson Sonsini Goodrich & Rosati, P.C., counsel for the Borrower in
form and substance reasonably satisfactory to the Administrative Agent. The
Borrower hereby requests such counsel to deliver such opinion.

(d)    The Administrative Agent shall have received (i) certified copies of the
resolutions of the board of directors of the Borrower and the Guarantors
approving the transactions contemplated by the Loan Documents to which each such
Loan Party is a party and the execution and delivery of such Loan Documents to
be delivered by such Loan Party on the Effective Date, and all documents
evidencing other necessary organizational action and governmental approvals, if
any, with respect to the Loan Documents and (ii) all other documents reasonably
requested by the Administrative Agent relating to the organization, existence
and good standing of the Guarantors and the Borrower and authorization of the
transactions contemplated hereby.

(e)    The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of the Borrower and each Guarantor
certifying the names and true signatures of the officers of such entity
authorized to sign the Loan Documents to which it is a party, to be delivered by
such entity on the Effective Date and the other documents to be delivered
hereunder on the Effective Date.

(f)    The Administrative Agent shall have received (i) a certificate, dated the
Effective Date and signed on behalf of the Borrower by the President, a Vice
President or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02 as of the
Effective Date, and (ii) a certificate, dated the Effective Date and signed on
behalf of the Borrower by the chief financial officer of the Borrower,
certifying that, as of the Effective Date, the Borrower is, individually and
together with its Restricted Subsidiaries, and after giving effect to the
incurrence of any Indebtedness and obligations being incurred in connection
herewith will be, Solvent.

(g)    The Lenders, the Administrative Agent and each Arranger shall have
received all fees required to be paid by the Borrower on the Effective Date, and
all expenses required to be reimbursed by the Borrower for which invoices have
been presented at least three business days prior to the Effective Date, on or
before the Effective Date.

(h)    The Administrative Agent shall have received, to the extent reasonably
requested by any of the Lenders at least five Business Days prior to the
Effective Date, all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.

(i)    The Administrative Agent shall have received (i) audited consolidated
financial statements of the Borrower for the three most recent fiscal years
ended at least 90 days prior to the Effective Date as to which such financial
statements are available and (ii) unaudited interim consolidated financial
statements of the Borrower for each quarterly period ended subsequent to the
date of the latest financial statements delivered pursuant to clause (i) of this
paragraph and at least 45 days prior to the Effective Date as to which such
financial statements are available.

 

73



--------------------------------------------------------------------------------

(j)    The Administrative Agent shall have received the results of a recent Lien
search with respect to each Loan Party, and such search shall reveal no Liens on
any of the assets of the Loan Parties except for Liens permitted by Section 6.02
or discharged on or prior to the Effective Date pursuant to documentation
satisfactory to the Administrative Agent.

(k)    The Administrative Agent shall have received satisfactory evidence that
the Revolving Credit Agreement, dated as of November 2, 2015 (as amended,
restated, amended and restated, supplemented or otherwise modified prior to the
date of this Agreement), among the Borrower, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent, shall have been terminated
and all amounts thereunder shall have been paid in full.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Without
limiting the generality of the provisions of Article 8, for purposes of
determining compliance with the conditions specified in this Section, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

Section 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (other than a Borrowing consisting solely of a
conversion of Loans of one Type to another Type or a continuation of a
Eurodollar Loan following the expiration of the applicable Interest Period), of
the applicable Issuing Bank to issue, amend, renew or extend any Letter of
Credit, and the effectiveness of any Commitment Increase pursuant to
Section 2.18 (subject to the provisions of Section 1.04 in the case of any
Commitment Increase for use in a Limited Condition Transaction) or any extension
of the Maturity Date pursuant to Section 2.20 (each of the foregoing, a “Credit
Extension”), is subject to the satisfaction of the following conditions:

(a)    The representations and warranties of the Borrower set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of such Credit Extension, except that (i) for
purposes of this Section, the representations and warranties contained in
Section 3.04(a) shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b) (subject, in the case of unaudited financial
statements furnished pursuant to clause (b), to year-end audit adjustments and
the absence of footnotes), respectively, of Section 5.01, (ii) to the extent
that such representations and warranties specifically refer to an earlier date,
they shall be true and correct in all material respects as of such earlier date
and (iii) to the extent that such representations and warranties are already
qualified or modified by materiality in the text thereof, they shall be true and
correct in all respects;

(b)    At the time of and immediately after giving effect to such Credit
Extension, no Default shall have occurred and be continuing; and

 

74



--------------------------------------------------------------------------------

(c)    At the time of and immediately after giving effect to such Credit
Extension, the Borrower would be in compliance with the financial covenant set
forth in Section 6.09 whether or not such covenant would otherwise be tested on
and as of the date of such Credit Extension.

Each Credit Extension shall be deemed to constitute a representation and
warranty by the Borrower that the conditions specified in paragraphs (a) and
(b) of this Section have been satisfied as of the date thereof.

ARTICLE 5

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other Obligations (other than contingent
obligations as to which no claim has been made) payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated, in
each case, without any pending draw, or shall have been Cash Collateralized in
an amount not less than the Minimum Collateral Amount, and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:

Section 5.01    Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent (for distribution to each
Lender):

(a)    within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP, or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception (other than a qualification related to the maturity of the Commitments
and the Loans at the Maturity Date) and without any qualification or exception
as to the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Restricted
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Restricted Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c)    concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower in
substantially the form of Exhibit F attached hereto (i) certifying as to whether
a Default has occurred and is continuing as of the date thereof and, if a
Default has occurred and is continuing as of the date thereof, specifying the

 

75



--------------------------------------------------------------------------------

details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating the
Total Net Leverage Ratio for the Measurement Period ending on the last day of
the applicable fiscal quarter or fiscal year for which such financial statements
are being delivered, (iii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.01(b) and (c) and Section 6.09 as of the
last day of the applicable fiscal quarter or fiscal year for which such
financial statements are being delivered, (iv) setting forth the amount of
Restricted Payments made pursuant to Section 6.04(viii) during the respective
fiscal quarter or fiscal year and demonstrating compliance with such
Section 6.04(viii), (v) if and to the extent that any change in GAAP that has
occurred since the date of the audited financial statements referred to in
Section 3.04 had an impact on such financial statements, specifying the effect
of such change on the financial statements accompanying such certificate and
(vi) setting forth a description of any registered patents, registered
trademarks or registered copyrights acquired, exclusively licensed or developed
by the Borrower and its Restricted Subsidiaries since the Effective Date or the
date of the most recent certificate delivered pursuant to this Section 5.01(c)
prior to the date thereof, as applicable;

(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Restricted Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Securities and Exchange Commission, or with any national securities exchange, as
the case may be, in each case that is not otherwise required to be delivered to
the Administrative Agent pursuant hereto, provided, that such information shall
be deemed to have been delivered on the date on which such information has been
posted on the Borrower’s website on the Internet on the investor relations page
at https://squareup.com (or any successor page) or at http://www.sec.gov; and

(e)    promptly following any request in writing (including any electronic
message) therefor, such other information regarding the operations, business
affairs and financial condition of the Borrower or any Restricted Subsidiary, or
compliance with the terms of this Agreement or any other Loan Document, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

(f)    if any Subsidiary has been designated as an Unrestricted Subsidiary,
concurrently with each delivery of financial statements under clause (a) or
(b) above, financial statements (in substantially the same form as the financial
statements delivered pursuant to clauses (a) and (b) above) prepared on the
basis of consolidating the accounts of the Borrower and its Restricted
Subsidiaries and treating any Unrestricted Subsidiaries as if they were not
consolidated with Borrower and otherwise eliminating all accounts of
Unrestricted Subsidiaries, together with an explanation of reconciliation
adjustments in reasonable detail.

Information required to be delivered pursuant to Section 5.01(a) or
Section 5.01(b) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
information, or provides a link thereto on the Borrower’s website on the
Internet on the investor relations page at https://squareup.com (or any
successor page) or at http://www.sec.gov; or (ii) on which such information is
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which the Lenders and the Administrative Agent have been granted access (whether
a commercial, third-party website or whether sponsored by the Administrative
Agent).

 

76



--------------------------------------------------------------------------------

Section 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for distribution to each Lender) prompt written notice of
the following:

(a)    the occurrence of any Default;

(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Restricted Subsidiary thereof that could reasonably be expected to result in
a Material Adverse Effect; and

(c)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

Section 5.03    Existence; Conduct of Business. The Borrower will, and will
cause each of its Material Restricted Subsidiaries to, do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence in its jurisdiction of organization and the rights, licenses,
permits, privileges and franchises material to the conduct of its business;
provided that (i) the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03 and (ii) none of the
Borrower or any of its Material Restricted Subsidiaries shall be required to
preserve, renew or keep in full force and effect its rights, licenses, permits,
privileges or franchises where failure to do so could not reasonably be expected
to result in a Material Adverse Effect.

Section 5.04    Payment of Taxes. The Borrower will, and will cause each of its
Restricted Subsidiaries to, pay all Tax liabilities, including all Taxes imposed
upon it or upon its income or profits or upon any properties belonging to it
that, if not paid, could reasonably be expected to result in a Material Adverse
Effect, before the same shall become delinquent or in default, and all lawful
claims other than Tax liabilities that, if unpaid, would become a Lien upon any
properties of the Borrower or any of its Restricted Subsidiaries not otherwise
permitted under Section 6.02, in both cases except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings and
(b) to the extent required by GAAP, the Borrower or such Restricted Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP.

Section 5.05    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Restricted Subsidiaries to, (a) keep and maintain all
property used in the conduct of its business in good working order and
condition, ordinary wear and tear and casualty events excepted, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect, and (b) maintain insurance with financially sound and reputable
insurance companies in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.

 

77



--------------------------------------------------------------------------------

Section 5.06    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Restricted Subsidiaries to, keep proper books of record
and account in which entries full, true and correct in all material respects are
made and are sufficient to prepare financial statements in accordance with GAAP.
The Borrower will, and will cause each of its Restricted Subsidiaries to, permit
any representatives designated by the Administrative Agent or any Lender
(pursuant to the request made through the Administrative Agent), upon reasonable
prior notice, to visit and inspect its properties, to examine and make extracts
from its books and records, and to discuss its affairs, finances and condition
with its officers and independent accountants (provided that the Borrower or
such Restricted Subsidiary shall be afforded the opportunity to participate in
any discussions with such independent accountants), all at such reasonable times
and as often as reasonably requested (but no more than once annually if no Event
of Default exists). Notwithstanding anything to the contrary in this Section,
none of the Borrower or any of its Restricted Subsidiaries shall be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives) is prohibited by applicable law or any third party
contract legally binding on the Borrower or its Restricted Subsidiaries or
(iii) is subject to attorney, client or similar privilege or constitutes
attorney work-product.

Section 5.07    ERISA-Related Information. The Borrower shall supply to the
Administrative Agent (in sufficient copies for all the Lenders, if the
Administrative Agent so requests): (a) promptly and in any event within 15 days
after the Borrower, any Restricted Subsidiary or any ERISA Affiliate files a
Schedule B (or such other schedule as contains actuarial information) to IRS
Form 5500 in respect of a Plan with Unfunded Pension Liabilities, a copy of such
IRS Form 5500 (including the Schedule B); (b) promptly and in any event within
30 days after the Borrower, any Restricted Subsidiary or any ERISA Affiliate
knows or has reason to know that any ERISA Event has occurred, a certificate of
the chief financial officer of the Borrower describing such ERISA Event and the
action, if any, proposed to be taken with respect to such ERISA Event and a copy
of any notice filed with the PBGC or the IRS pertaining to such ERISA Event and
any notices received by such Borrower, Restricted Subsidiary, or ERISA Affiliate
from the PBGC or any other governmental agency with respect thereto; provided
that, in the case of ERISA Events under paragraph (b) of the definition thereof,
in no event shall notice be given later than the occurrence of the ERISA Event;
(c) promptly, and in any event within 30 days, after becoming aware that there
has been (i) a material increase in Unfunded Pension Liabilities (taking into
account only Pension Plans with positive Unfunded Pension Liabilities) since the
date the representations hereunder are given or deemed given, or from any prior
notice, as applicable; (ii) the existence of potential withdrawal liability
under Section 4201 of ERISA, if the Borrower, any Restricted Subsidiary and the
ERISA Affiliates were to withdraw completely from any and all Multiemployer
Plans, (iii) the adoption of, or the commencement of contributions to, any Plan
subject to Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA
by the Borrower, any Restricted Subsidiary or any ERISA Affiliate, or (iv) the
adoption of any amendment to a Plan subject to Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA which results in a material increase in
contribution obligations of the Borrower, any Restricted Subsidiary or any ERISA
Affiliate, a detailed written description thereof from the chief financial
officer of the Borrower; and (d) if, at any time after the Effective Date, the
Borrower, any Restricted Subsidiary or any ERISA

 

78



--------------------------------------------------------------------------------

Affiliate maintains, or contributes to (or incurs an obligation to contribute
to), a Pension Plan or Multiemployer Plan which is not set forth in Schedule
3.11 to the Disclosure Letter, then the Borrower shall deliver to the
Administrative Agent an updated Schedule 3.11 to the Disclosure Letter as soon
as practicable, and in any event within 20 days after the Borrower, such
Restricted Subsidiary or such ERISA Affiliate maintains, or contributes to (or
incurs an obligation to contribute to), thereto.

Section 5.08    Compliance with Laws and Agreements. The Borrower will, and will
cause each of its Restricted Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property and rights and all indentures, agreements, and other instruments
binding upon it or its property and rights, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Restricted Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions.

Section 5.09    Use of Proceeds. The Letters of Credit and the proceeds of the
Loans and will be used only for working capital and general corporate purposes,
including, without limitation, for stock repurchases under stock repurchase
programs approved by the Borrower and for acquisitions not prohibited hereunder.
No part of the proceeds of any Loan and no Letter of Credit will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X.

Section 5.10    Guarantors. If, as of the date of the most recently available
financial statements delivered pursuant to Section 5.01(a) or (b), as the case
may be, any Person shall have become a Material Domestic Restricted Subsidiary,
then the Borrower shall, (i) in the case of an Unrestricted Subsidiary becoming
a Material Domestic Restricted Subsidiary, substantially concurrently with the
redesignation or deemed redesignation thereof as a Restricted Subsidiary
pursuant to Section 5.12 or (ii) otherwise, within 30 days (or such longer
period of time as the Administrative Agent may agree in its sole discretion)
after delivery of such financial statements, cause such Material Domestic
Restricted Subsidiary to (i) enter into a guaranty agreement (a “Guaranty”) in
substantially the form of Exhibit E hereto, or, if a Guaranty has previously
been entered into by a Material Domestic Restricted Subsidiary (and remains in
effect), a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent to such Guaranty and (ii) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
consistent with the legal opinions delivered on the Effective Date, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent; provided that the Borrower and its
Restricted Subsidiaries shall not be required to take any action under this
Section 5.10 if prior to the end of such 30 day period (or such longer period of
time as the Administrative Agent may agree in its sole discretion) such Person
ceases to be a Material Domestic Restricted Subsidiary as a result of a transfer
of assets from such Person to the Borrower in a transaction or transactions
permitted under this Agreement.

Section 5.11    Further Assurances. Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, the Borrower will
(a) correct any error that may be discovered in any Loan Document or in the
execution, acknowledgment, filing or

 

79



--------------------------------------------------------------------------------

recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to assure, preserve, protect and
confirm more effectively unto the Lenders, or the Administrative Agent for the
benefit of the Lenders, the rights granted to the Lenders, or the Administrative
Agent for the benefit of the Lenders, under any Loan Document or under any other
instrument executed in connection with any Loan Document to which any Loan Party
or any of its Restricted Subsidiaries is or is to be a party.

Section 5.12    Designation of Restricted and Unrestricted Subsidiaries.

(a)    The board of directors (or a committee thereof) or chief financial
officer of the Borrower may designate any Subsidiary of the Borrower, including
a newly acquired or created Subsidiary of the Borrower, to be an Unrestricted
Subsidiary if it meets the following qualifications:

(i)    (A) such Subsidiary does not own any Equity Interest of the Borrower or
any other Restricted Subsidiary of the Borrower and (B) such Subsidiary does not
own any Material Intellectual Property;

(ii)    any Guarantee or other credit support thereof by the Borrower or any
Restricted Subsidiary of the Borrower is permitted under Section 6.01 or
Section 6.08;

(iii)    neither the Borrower nor any Restricted Subsidiary of the Borrower has
any obligation to subscribe for additional Equity Interests of such Subsidiary
or to maintain or preserve its financial condition or cause it to achieve
specified levels of operating results except to the extent permitted by
Section 6.01 or Section 6.08;

(iv)    immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing or would result from such
designation; and

(v)    no Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“restricted subsidiary” or a “guarantor” (or any similar designation) for any
other Indebtedness of the Borrower or a Restricted Subsidiary of the Borrower.

Once so designated, the Subsidiary will remain an Unrestricted Subsidiary,
subject to Section 5.12(b). The designation of any Restricted Subsidiary as an
Unrestricted Subsidiary after the Effective Date shall constitute an Investment
by the Borrower or the applicable Restricted Subsidiary therein at the date of
designation in an amount equal to the fair market value of the Borrower’s or the
applicable Restricted Subsidiary’s Investment therein.

(b)    A Subsidiary previously designated as an Unrestricted Subsidiary which
fails to meet the qualifications set forth in subsections (a)(i), (a)(ii),
(a)(iii), (a)(iv) or (a)(v) of this Section 5.12 will be deemed to become at
that time a Restricted Subsidiary, subject to the consequences set forth in
subsection (d) of this Section 5.12. The board of directors (or a committee
thereof) or the chief financial officer of the Borrower may designate an
Unrestricted Subsidiary to be a Restricted Subsidiary if no Event of Default
exists at the time of the designation and the designation would not cause an
Event of Default.

 

80



--------------------------------------------------------------------------------

(c)    Upon a Restricted Subsidiary becoming an Unrestricted Subsidiary,

(i)    all existing Indebtedness of the Borrower or a Restricted Subsidiary of
the Borrower held by it will be deemed issued or incurred, as applicable, at
that time, and all Liens on property of the Borrower or a Restricted Subsidiary
of the Borrower securing its obligations will be deemed incurred at that time;

(ii)    all Investments therein previously charged under Section 6.08 will be
credited thereunder;

(iii)    all existing transactions between it and the Borrower or any Restricted
Subsidiary of the Borrower (including Investments of the Borrower or any
Restricted Subsidiary in such Subsidiary) will be deemed entered into at that
time;

(iv)    it will be automatically released at that time from its Guaranty, if
any; and

(v)    it will cease to be subject to the provisions of this Agreement as a
Restricted Subsidiary.

(d)    Upon an Unrestricted Subsidiary becoming, or being deemed to become, a
Restricted Subsidiary pursuant to Section 5.12(b),

(i)    all of its Indebtedness, Liens and Investments of such Subsidiary will be
deemed incurred at that time for purposes of Section 6.01 and Section 6.02, as
applicable;

(ii)    if it is a Material Domestic Restricted Subsidiary, it shall be required
to become a Guarantor pursuant to Section 5.10; and

(iii)    it will be subject to the provisions of this Agreement as a Restricted
Subsidiary.

(e)    Any designation by the board of directors (or a committee thereof) or
chief financial officer of the Borrower of a Subsidiary as an Unrestricted
Subsidiary after the Effective Date will be evidenced to the Administrative
Agent by promptly delivering to the Administrative Agent a certificate of a
Responsible Officer of the Borrower certifying that the designation complied
with the foregoing provisions.

ARTICLE 6

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other Obligations (other than contingent
obligations as to which no claim has been made) payable hereunder have been paid
in full and all Letters of Credit have

 

81



--------------------------------------------------------------------------------

expired or terminated, in each case, without any pending draw, or shall have
been Cash Collateralized in an amount not less than the Minimum Collateral
Amount, and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

Section 6.01    Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness other than:

(a)    Indebtedness that is not Specified Indebtedness;

(b)    Specified Indebtedness constituting Capital Lease Obligations and
Purchase Money Indebtedness; provided that the aggregate principal amount of
Indebtedness pursuant to this clause (b) shall not exceed $215,000,000 at any
time outstanding;

(c)    Specified Indebtedness constituting (i) Incremental Equivalent Debt and
(ii) Indebtedness of Restricted Subsidiaries that are not Guarantors; provided
that the amount of Indebtedness under this clause (ii) shall not exceed
$50,000,000 and the Available Incremental Amount shall be reduced by any
Indebtedness incurred under this clause (ii);

(d)    Obligations under the Loan Documents;

(e)    Any Permitted Convertible Indebtedness in an aggregate principal amount
not to exceed $2,600,000,000 at any time outstanding; provided that no Default
or Event of Default has occurred and is continuing at the time of issuance of
such Indebtedness; and

(f)    Specified Indebtedness incurred by a Securitization Subsidiary.

Notwithstanding the foregoing, any Indebtedness owed by a Loan Party to a
Restricted Subsidiary that is not a Loan Party shall be permitted only to the
extent subordinated to the Obligations on customary terms reasonably
satisfactory to the Administrative Agent.

Section 6.02    Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it except:

(a)    Permitted Encumbrances;

(b)    any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Effective Date and set forth in Schedule 6.02 to the
Disclosure Letter and any modifications, renewals and extensions thereof and any
Lien granted as a replacement or substitute therefor; provided that (i) such
Lien shall not apply to any other property or asset of the Borrower or any
Restricted Subsidiary other than improvements thereon or proceeds thereof and
(ii) such Lien shall secure only those obligations which it secures on the
Effective Date and any refinancing, extension, renewal or replacement thereof
that does not increase the outstanding principal amount thereof except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing,
extensions, renewals or replacements;

 

82



--------------------------------------------------------------------------------

(c)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Restricted Subsidiary or existing on any property
or asset of any Person that becomes a Restricted Subsidiary after the Effective
Date prior to the time such Person becomes a Subsidiary (other than pursuant to
a redesignation or deemed redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary as provided in Section 5.12); provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Borrower or any Restricted
Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and any refinancing, extension, renewal or
replacement thereof that does not increase the outstanding principal amount
thereof except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing, extensions, renewals or replacements;

(d)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such security interests
secure Indebtedness that is not prohibited by Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are initially incurred prior to
or within 180 days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed 100% of
the cost of acquiring, constructing or improving such fixed or capital assets
and (iv) such security interests shall not apply to any other property or assets
of the Borrower or any Restricted Subsidiary other than additions, accessions,
parts, attachments or improvements thereon or proceeds thereof;

(e)    licenses, sublicenses, leases or subleases granted to others in the
ordinary course of business not interfering in any material respect with the
business of the Borrower and its Restricted Subsidiaries, taken as a whole;

(f)    the interest and title of a lessor under any lease or sublease entered
into by the Borrower or any Restricted Subsidiary in the ordinary course of its
business and other statutory and common law landlords’ Liens under leases;

(g)    in connection with the sale or transfer of any assets in a transaction
not prohibited hereunder, customary rights and restrictions contained in
agreements relating to such sale or transfer pending the completion thereof;

(h)    in the case of any joint venture, any put and call arrangements related
to its Equity Interests set forth in its organizational documents or any related
joint venture or similar agreement;

(i)    Liens securing Indebtedness to finance insurance premiums owing in the
ordinary course of business to the extent such financing is not prohibited
hereunder;

(j)    Liens on earnest money deposits of cash or Cash Equivalents made in
connection with any acquisition not prohibited hereunder;

 

83



--------------------------------------------------------------------------------

(k)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or any Restricted Subsidiary, in each case granted in
the ordinary course of business in favor of the banks, securities intermediaries
or other depository institutions with which such accounts are maintained,
securing amounts owing to such institutions with respect to cash management and
operating account arrangements;

(l)    Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements not otherwise prohibited hereunder with the Borrower or
any of its Restricted Subsidiaries in the ordinary course of business;

(m)    Liens securing overdraft and similar obligations that arise in connection
with Payment Processing Arrangements; provided that the property covered by such
Liens is limited to the Payment Processing Accounts, amounts due from payment
processing counterparties and similar assets arising in connection with the
Payment Processing Arrangements and the overdraft or similar obligations so
secured are outstanding no longer than two Business Days after the date of their
incurrence;

(n)    Liens to secure Incremental Equivalent Debt to the extent permitted or
provided for under Section 2.18(d);

(o)    Liens on Securitization Assets incurred in connection with a
Securitization Facility and Liens on any Securitization Assets transferred in
connection with a Receivables Financing Transaction, including Liens on assets
securing the Standard Securitization Undertakings and Liens on such
Securitization Assets resulting from UCC filings or from re-characterization of
any such sale as a financing or a loan;

(p)    other Liens securing obligations in an aggregate amount at any time
outstanding not to exceed the greater of (x) $250,000,000 and (y) 5.0% of
Consolidated Net Tangible Assets as of the last day of the most recently ended
Measurement Period for which financial statements have been delivered.

Section 6.03    Fundamental Changes; Dispositions. The Borrower will not, and
will not permit any Restricted Subsidiary to, (x) merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, (y) Dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of the Borrower and its Restricted Subsidiaries,
taken as a whole, or all or substantially all of the stock of any of its
Restricted Subsidiaries (in each case, whether now owned or hereafter acquired),
or (z) liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing:

(i)    any Subsidiary or any other Person may merge into or consolidate with the
Borrower in a transaction in which the surviving entity is (x) the Borrower or
(y) a corporation organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia, which corporation shall
(A) shall expressly assume, prior to or substantially concurrently with the
consummation of such transaction, by a written instrument in form and substance
reasonably satisfactory to the Administrative Agent, all the Obligations of the
Borrower under the Loan Documents; (B) cause to be delivered to the
Administrative Agent and the Lenders such legal opinions as the Administrative
Agent may reasonably request in

 

84



--------------------------------------------------------------------------------

connection with the matters specified in the preceding clause (A) and (C)
provide such documentation and information as each Lender or the Administrative
Agent reasonably requests in connection with applicable “know-your-customer” and
anti-money laundering rules and regulations, including the USA Patriot Act;

(ii)    any Person (other than the Borrower) may merge into or consolidate with
any Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary (provided that any such merger or consolidation involving
a Guarantor must result in a Guarantor as the surviving entity or the surviving
entity becoming a Guarantor as part of the transaction);

(iii)    any Restricted Subsidiary may Dispose of its assets to the Borrower or
to another Restricted Subsidiary;

(iv)    any Loan Party may Dispose of its assets to any other Loan Party;

(v)    in connection with any acquisition, any Restricted Subsidiary may merge
into or consolidate with any other Person, so long as the Person surviving such
merger or consolidation shall be a Restricted Subsidiary (provided that any such
merger or consolidation involving a Guarantor must result in a Guarantor as the
surviving entity or the surviving entity becoming a Guarantor as part of the
transaction);

(vi)    any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
and

(vii)    any Restricted Subsidiary may merge into or consolidate with any other
Person in a transaction not otherwise prohibited hereunder and all or
substantially all of the Equity Interests of any Restricted Subsidiary may be
Disposed of, so long as the aggregate consideration received in respect of all
such mergers, consolidations or Dispositions would constitute a transaction
permitted under Section 6.03(b).

(b)    The Borrower will not, and will not permit any of its Restricted
Subsidiaries to Dispose of, to any Person, in one transaction or a series of
transactions, any property of the Borrower or any of its Restricted
Subsidiaries, whether now owned or hereafter acquired, including, in the case of
any Restricted Subsidiary, issuing or selling any Equity Interests of such
Restricted Subsidiary to any Person, except for:

(i)     any Disposition of property or rights by the Borrower or a Restricted
Subsidiary or issuance of Equity Interests of a Restricted Subsidiary, in either
case, not constituting an Asset Sale; and

(ii)    so long as no Default or Event of Default then exists or would result
therefrom, any other Disposition of property or rights by the Borrower or a
Restricted Subsidiary or sale of Equity Interests of a Restricted Subsidiary;
provided that (x) the aggregate consideration received in respect of all such
Dispositions pursuant to this clause (ii) shall not exceed the greater of (A)
$900,000,000 and (B) 20% of Total Assets as of the date of Disposition, and
(y) the consideration for such assets shall be in an amount at least equal to
the fair market value thereof.

 

85



--------------------------------------------------------------------------------

Notwithstanding the foregoing in this Section 6.03(b), in no event shall this
Section 6.03(b) permit the Borrower or any Restricted Subsidiary to Dispose of
any Material Intellectual Property to an Unrestricted Subsidiary other than, to
the extent the ILC Subsidiary is designated as an Unrestricted Subsidiary, the
non-exclusive licensing to the ILC Subsidiary (for use and benefit solely by the
ILC Subsidiary and which non-exclusive licenses are not assignable or
sublicensable to other Persons) of Material Intellectual Property for the
purpose of the ILC Subsidiary’s business comprised of the making of loans
authorized to be made pursuant to its charter and the acceptance of deposits and
the provision of related banking depository services.

Section 6.04    Restricted Payments. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, declare or make any Restricted Payments
with respect to the Borrower or any of its Restricted Subsidiaries, except:

(i)    any Restricted Subsidiary of the Borrower may make Restricted Payments to
the Borrower or to any direct or indirect wholly owned Restricted Subsidiary of
the Borrower, and any non-wholly owned Restricted Subsidiary may make Restricted
Payments to the Borrower or any of its other Restricted Subsidiaries and to each
other owner of Equity Interests of such Restricted Subsidiary ratably based on
their relative ownership interests of the relevant class of Equity Interests;

(ii)    the Borrower may declare and make dividends payable solely in additional
shares of the Borrower’s common stock;

(iii)    the Borrower may repurchase fractional shares of its Equity Interests
arising out of stock dividends, splits or combinations, business combinations or
conversions of convertible securities or, so long as no Default or Event of
Default then exists or would result therefrom, make cash settlement payments
upon the exercise of warrants to purchase its Equity Interests, or “net
exercise” or “net share settle” warrants;

(iv)    the Borrower may redeem or otherwise cancel Equity Interests or rights
in respect thereof granted to (or make payments on behalf of) directors,
officers, employees or other providers of services to the Borrower and the
Restricted Subsidiaries in an amount required to satisfy tax withholding
obligations relating to the vesting, settlement or exercise of such Equity
Interests or rights;

(v)    the Borrower or any Restricted Subsidiary may make any Restricted Payment
that has been declared by the Borrower or such Restricted Subsidiary, so long as
(A) such Restricted Payment was permitted under clause (viii) of this
Section 6.04 at the time so declared and (B) such Restricted Payment is made
within 30 days of such declaration;

(vi)    the Borrower may repurchase Equity Interests pursuant to any accelerated
stock repurchase or similar agreement; provided that the payment made by the
Borrower with respect to such repurchase was permitted under clause (viii) of
this Section 6.04 at the time made as if it was a Restricted Payment made by the
Borrower at such time;

(vii)    the Borrower may make Restricted Payments pursuant to and in accordance
with stock option plans or other benefit plans or agreements for directors,
management, employees or other eligible service providers of the Borrower or its
Restricted Subsidiaries;

 

86



--------------------------------------------------------------------------------

(viii)    so long as no Default or Event of Default then exists or would result
therefrom, the Borrower may declare or make Restricted Payments if the amount of
the Restricted Payment does not exceed the sum of (A) an aggregate amount equal
to the greater of (x) $413,000,000 and (y) 100% of Consolidated Adjusted EBITDA
for the most recently ended Measurement Period for which financial statements
have been delivered, plus (B) an unlimited amount if after giving effect to such
Restricted Payment on a Pro Forma Basis the Total Net Leverage Ratio for the
most recent Measurement Period then ended is less than 2.0:1.0 (but without
giving effect to any substantially simultaneous Restricted Payment on a Pro
Forma Basis or portion thereof made pursuant to clause (A) of this
Section 6.04(viii)); provided that Restricted Payments utilizing this
Section 6.04(viii) shall be deemed to be incurred under clause (B) to the extent
there is capacity thereunder and if a Restricted Payment is to be incurred under
both clauses (A) and (B), it will be deemed to have been incurred first under
clause (B) to the extent of the capacity thereunder and then any remaining
amount shall be deemed incurred under clause (A);

(ix)        the Borrower may make any Restricted Payments and/or payments or
deliveries in shares of common stock (or other securities or property following
a merger event or other change of the common stock of the Borrower) (and cash in
lieu of fractional shares) and/or cash pursuant to the terms of, and otherwise
perform its obligations under, any Permitted Convertible Indebtedness
(including, without limitation, making payments of interest and principal
thereon, making payments due upon required repurchase thereof and/or making
payments and deliveries due upon conversion thereof);

(x)        the Borrower may pay the premium in respect of, and otherwise
exercise and/or perform its obligations under, any Permitted Bond Hedge
Transaction;

(xi)         the Borrower may make any Restricted Payments and/or payments or
deliveries pursuant to the terms of, and otherwise perform its obligations
under, any Permitted Warrant Transaction (including, without limitation, making
payments and/or deliveries due upon exercise and settlement or unwinding or
termination thereof); and

(xii)        distributions or payments of Securitization Fees.

Section 6.05    Restrictive Agreements. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets to secure the Obligations, or (b) the
ability of any Restricted Subsidiary to pay dividends or other distributions
with respect to any shares of its capital stock or to make or repay loans or
advances to the Borrower or any other Restricted Subsidiary or of any Restricted
Subsidiary to Guarantee Indebtedness of the Borrower or any other Restricted
Subsidiary under the Loan Documents; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement or any
other Loan Document, (ii) the foregoing shall not apply to restrictions and
conditions existing on the Effective Date

 

87



--------------------------------------------------------------------------------

identified on Schedule 6.05 to the Disclosure Letter (and shall apply to any
extension or renewal of, or any amendment or modification materially expanding
the scope of, any such restrictions or conditions taken as a whole), (iii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Restricted Subsidiary or assets of the
Borrower or any Restricted Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Restricted Subsidiary or assets to
be sold and such sale is not prohibited hereunder, (iv) the foregoing shall not
apply to any agreement or restriction or condition in effect at the time any
Restricted Subsidiary becomes a Restricted Subsidiary of the Borrower, so long
as such agreement was not entered into solely in contemplation of such Person
becoming a Restricted Subsidiary of the Borrower, (v) the foregoing shall not
apply to customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures, (vi) clause (a) of the foregoing shall
not apply to restrictions or conditions imposed by any agreement relating to
(x) Incremental Equivalent Debt or (y) any other secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (vii) clause (a) of the foregoing shall
not apply to customary provisions in leases, licenses, subleases and sublicenses
and other contracts restricting the assignment thereof, (viii) the foregoing
shall not apply to restrictions or conditions set forth in any agreement
governing Indebtedness not prohibited by Section 6.01; provided that such
restrictions and conditions are customary for such Indebtedness (as determined
in the good faith judgment of Borrower), (ix) the foregoing shall not apply to
restrictions created in connection with any Securitization Facility or
Receivables Financing Transaction that, in the good faith determination of the
Borrower, are necessary or advisable to effect such Securitization Facility or
Receivables Financing Transaction; and (x) the foregoing shall not apply to
(x) restrictions on cash or other deposits (including escrowed funds) imposed
under contracts entered into in the ordinary course of business,
(y) restrictions set forth in Payment Processing Arrangements; provided that
such restrictions are on customary terms and consistent with those contained in
Payment Processing Arrangements entered into in the ordinary course of business,
or (z) restrictions imposed by or restrictions in agreements required by
Governmental Authorities regulating any Restricted Subsidiaries, including those
in the nature of liquidity or capital maintenance, financial support or reserves
or similar requirements.

Section 6.06    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates (other than between or among the Borrower and its Restricted
Subsidiaries and not involving any other Affiliate except as otherwise permitted
hereunder), except (a) on terms and conditions not less favorable to the
Borrower or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) payment of customary directors’ fees,
reasonable out-of-pocket expense reimbursement, indemnities (including the
provision of directors and officers insurance) and compensation arrangements for
members of the board of directors, officers or other employees of the Borrower
or any of its Restricted Subsidiaries, (c) transactions approved by a majority
of the disinterested directors on the audit committee of the Borrower’s board of
directors, (d) any transaction involving amounts less than $2,500,000
individually and $25,000,000 in the aggregate and (e) any Restricted Payment
permitted by Section 6.04.

 

88



--------------------------------------------------------------------------------

Section 6.07    Use of Proceeds. The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower shall not use, and shall procure that its
Restricted Subsidiaries and its or their respective directors, officers,
employees and agents shall not use the proceeds of any Borrowing or use any
Letter of Credit (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (c) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

Section 6.08    Investments. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, make or own any Investment in any Person,
except:

(a)    Investments in cash and Cash Equivalents and Marketable Securities;

(b)    Investments by the Borrower in or to any Restricted Subsidiary and by any
Restricted Subsidiary in or to the Borrower or any other Restricted Subsidiary;

(c)    other Investments; provided that, at the time any such Investment is
made, no Default or Event of Default exists or would result therefrom, and such
Investment does not exceed an aggregate amount equal to the sum of (A) an amount
equal to the greater of (x) $413,000,000 and (y) 100% of Consolidated Adjusted
EBITDA of the Borrower and its Restricted Subsidiaries for the most recently
ended Measurement Period for which financial statements have been delivered and
calculated on a Pro Forma Basis, plus (B) an unlimited amount so long as the
Total Net Leverage Ratio for the most recently ended Measurement Period for
which financial statements have been delivered, calculated on a Pro Forma Basis,
is less than 2.00:1.00, plus (C) any return of capital from previous Investments
made under this Section 6.08(c), less (D) any amount previously utilized under
clauses (A) and (C);

(d)    loans and advances to employees or other providers of services of
Borrower and its Restricted Subsidiaries in an amount not to exceed $10,000,000;

(e)    Investments described in Schedule 6.08 to the Disclosure Letter;

(f)    Swap Agreements which constitute Investments;

(g)    trade receivables in the ordinary course of business;

(h)    guarantees to insurers required in connection with worker’s compensation
and other insurance coverage arranged in the ordinary course of business;

(i)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in good faith
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;

(j)    lease, utility and other similar deposits in the ordinary course of
business;

 

89



--------------------------------------------------------------------------------

(k)    Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary; provided such Investment was not made in connection with
or anticipation of such Person becoming a Restricted Subsidiary;

(l)    Investments in or relating to a Securitization Subsidiary that, in the
good faith determination of the Borrower, are necessary or advisable to effect
any Securitization Facility (including distributions or payments of
Securitization Fees) or any obligation in respect of a Standard Securitization
Undertaking in connection therewith (including the contribution or lending of
Cash Equivalents to Subsidiaries to finance the purchase of such assets from the
Borrower or any Restricted Subsidiary or to otherwise fund required reserves);

(m)    Acquisitions; provided that (i) if as a result of such Acquisition such
Person becomes a Subsidiary, if such Person is a Material Domestic Restricted
Subsidiary, it shall be required to become a Guarantor pursuant to Section 5.10
and (ii) immediately after giving effect to such Acquisition, the Borrower shall
be in compliance with the financial covenant set forth in Section 6.09 whether
or not such covenant would otherwise be tested on and as of the date; and

(n)    the purchase of any Permitted Bond Hedge Transaction by the Borrower and
the performance of its obligations thereunder.

For purposes of covenant compliance with this Section 6.08, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment.

Notwithstanding the foregoing in this Section 6.08, in no event shall this
Section 6.08 permit the Borrower or any Restricted Subsidiary to make any
Investment in the form of any Material Intellectual Property to an Unrestricted
Subsidiary other than, to the extent the ILC Subsidiary is designated as an
Unrestricted Subsidiary, the non-exclusive licensing to the ILC Subsidiary (for
use and benefit solely by the ILC Subsidiary and which non-exclusive licenses
are not assignable or sublicensable to other Persons) of Material Intellectual
Property for the purpose of the ILC Subsidiary’s business comprised of the
making of loans authorized to be made pursuant to its charter and the acceptance
of deposits and the provision of related banking depository services.

Section 6.09    Financial Covenant. The Borrower will not permit the aggregate
amount of Liquidity, as of the last day of each fiscal quarter, to be less than
$250,000,000.

ARTICLE 7

EVENTS OF DEFAULT

If any of the following events (each, an “Event of Default”) shall occur:

(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise, or shall fail to Cash Collateralize any
Obligation when and as required pursuant to the terms of this Agreement;

 

90



--------------------------------------------------------------------------------

(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under any of the Loan Documents, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of five
Business Days;

(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement, any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, shall prove to have been incorrect in
any material respect (without duplication of any materiality qualifier contained
therein) when made or deemed made;

(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, Section 5.03 (solely with respect to the
Borrower’s existence), Section 5.09 or in Article 6;

(e)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in any of the Loan Documents (other than those specified in
clause (a), (b) or (d) of this Article of this Agreement), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);

(f)    the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) and such failure shall have continued after the applicable grace
period, if any;

(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (x) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, (y) any redemption, repurchase, conversion or
settlement with respect to any convertible debt instrument (including any
termination of any related Swap Agreement) pursuant to its terms unless such
redemption, repurchase, conversion or settlement results from a default
thereunder or (z) an early payment requirement, unwinding or termination with
respect to any Swap Agreement except (i) an early payment, unwinding or
termination that results from a default or non-compliance thereunder by the
Borrower or any Restricted Subsidiary, or another event of the type that would
constitute an Event of Default or (ii) an early termination of such Swap
Agreement by the counterparty thereto;

 

91



--------------------------------------------------------------------------------

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Restricted Subsidiary or its debts, or
of a substantial part of its assets, under any Debtor Relief Law or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i)    except as may otherwise be permitted under Section 6.03, the Borrower or
any Material Restricted Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Debtor Relief Law, (ii) consent to the institution of, or fail to contest in
a timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Material Restricted Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(j)    the Borrower or any Material Restricted Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

(k)    one or more judgments for the payment of money in excess of $100,000,000
in the aggregate shall be rendered against the Borrower, any Restricted
Subsidiary or any combination thereof (to the extent not paid or covered by a
reputable and solvent independent third-party insurance company which has not
disputed coverage) and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower or any Restricted Subsidiary to enforce any such judgment
and such action shall not be stayed;

(l)    one or more ERISA Events shall have occurred, other than as would not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect;

(m)    a Change in Control shall occur; or

(n)    any Loan Document, at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the obligations hereunder or thereunder, ceases to
be in full force and effect; or any Loan Party contests in any manner the
validity or enforceability of any Loan Document;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:

 

92



--------------------------------------------------------------------------------

(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE 8

THE AGENTS

Section 8.01    Appointment of Administrative Agent. Goldman Sachs Bank USA is
hereby appointed Administrative Agent hereunder and under the other Loan
Documents and each Lender hereby authorizes Goldman Sachs Bank USA to act as
Administrative Agent in accordance with the terms hereof and the other Loan
Documents. Each Agent hereby agrees to act in its capacity as such upon the
express conditions contained herein and the other Loan Documents, as applicable.
The provisions of this Article 8 are solely for the benefit of the Agents and
Lenders and no Loan Party shall have any rights as a third party beneficiary of
any of the provisions thereof. In performing its functions and duties hereunder,
each Agent shall act solely as an agent of Lenders and does not assume and shall
not be deemed to have assumed any obligation towards or relationship of agency
or trust with or for the Borrower or any of its Restricted Subsidiaries. As of
the Effective Date, each Arranger shall not have any obligations but shall be
entitled to all benefits of this Article 8. Each Arranger may resign from such
role at any time, with immediate effect, by giving prior written notice thereof
to the Administrative Agent and the Borrower.

Section 8.02    Powers and Duties. Each Lender irrevocably authorizes each Agent
to take such action on such Lender’s behalf and to exercise such powers, rights
and remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Loan Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Loan
Documents, a fiduciary relationship in respect of any Lender or any other
Person; and nothing herein or any of the other Loan Documents, expressed or
implied, is intended to or shall be so construed as to impose upon any Agent any
obligations in respect hereof or any of the other Loan Documents except as
expressly set forth herein or therein.

Section 8.03    General Immunity. No Agent shall be responsible to any Lender
for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Loan Document or for any
representations, warranties, recitals or statements

 

93



--------------------------------------------------------------------------------

made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by any Agent to Lenders or by or on behalf of any
Loan Party to any Agent or any Lender in connection with the Loan Documents and
the transactions contemplated thereby or for the financial condition or business
affairs of any Loan Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Loan Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any Event
of Default or Default or to make any disclosures with respect to the foregoing.
Anything contained herein to the contrary notwithstanding, the Administrative
Agent shall not have any liability arising from confirmations of the amount of
outstanding Loans or the Revolving Credit Exposures or the component amounts
thereof.

(a)    No Agent nor any of its officers, partners, directors, employees or
agents shall be liable to Lenders for any action taken or omitted by any Agent
under or in connection with any of the Loan Documents except to the extent
caused by such Agent’s gross negligence or willful misconduct, as determined by
a final, non-appealable judgment of a court of competent jurisdiction. Each
Agent shall be entitled to refrain from any act or the taking of any action
(including the failure to take an action) in connection herewith or any of the
other Loan Documents or from the exercise of any power, discretion or authority
vested in it hereunder or thereunder unless and until such Agent shall have
received instructions in respect thereof from Required Lenders (or such other
Lenders as may be required to give such instructions under Section 9.02) and,
upon receipt of such instructions from Required Lenders (or such other Lenders,
as the case may be), such Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions, including for the avoidance of
doubt refraining from any action that, in its opinion or the opinion of its
counsel, may be in violation of the automatic stay under any Debtor Relief Law
or that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law. Without prejudice to
the generality of the foregoing, (i) each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any communication, instrument or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for the Borrower and its Restricted Subsidiaries), accountants,
experts and other professional advisors selected by it; and (ii) no Lender shall
have any right of action whatsoever against any Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or any of the
other Loan Documents in accordance with the instructions of Required Lenders (or
such other Lenders as may be required to give such instructions under
Section 9.02).

(b)    The Administrative Agent may perform any and all of its duties and
exercise its rights and powers under this Agreement or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory, indemnification and other
provisions of this Section 8.03 and of Section 8.06 shall apply to any the
Affiliates of the Administrative Agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent. All of the rights,

 

94



--------------------------------------------------------------------------------

benefits, and privileges (including the exculpatory and indemnification
provisions) of this Section 8.03 and of Section 8.06 shall apply to any such
sub-agent and to the Affiliates of any such sub-agent, and shall apply to their
respective activities as sub-agent as if such sub-agent and Affiliates were
named herein. Notwithstanding anything herein to the contrary, with respect to
each sub-agent appointed by the Administrative Agent, (i) such sub-agent shall
be a third party beneficiary under this Agreement with respect to all such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Loan Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to the Administrative Agent and
not to any Loan Party, Lender or any other Person and no Loan Party, Lender or
any other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

Section 8.04    Administrative Agent Entitled to Act as Lender. The agency
hereby created shall in no way impair or affect any of the rights and powers of,
or impose any duties or obligations upon, any Agent in its individual capacity
as a Lender hereunder. With respect to its participation in the Loans, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with the Borrower or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from the Borrower for services in connection herewith and
otherwise without having to account for the same to Lenders.

Section 8.05    Lenders’ Representations, Warranties and Acknowledgment. Each
Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Borrower and its
Restricted Subsidiaries in connection with Loans hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of the
Borrower and its Restricted Subsidiaries. No Agent shall have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.

(a)    Each Lender, by delivering its signature page to this Agreement, an
Assignment and Assumption or a Joinder Agreement and funding its Loans on or
after the Effective Date or by the funding of any New Loans, as the case may be,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be approved by any Agent,
Issuing Bank or Lender, as applicable on the Effective Date or as of the date of
funding of such New Loans.

 

95



--------------------------------------------------------------------------------

Section 8.06    Right to Indemnity. Each Lender, in proportion to its Applicable
Percentage, severally agrees to indemnify each Agent, to the extent that such
Agent shall not have been reimbursed by any Loan Party, for and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Agent in exercising its powers, rights and remedies
or performing its duties hereunder or under the other Loan Documents or
otherwise in its capacity as such Agent in any way relating to or arising out of
this Agreement or the other Loan Documents; provided, no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. If any indemnity
furnished to any Agent for any purpose shall, in the opinion of such Agent, be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished; provided, in no event shall this sentence
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement in
excess of such Lender’s Applicable Percentage thereof; and provided further,
this sentence shall not be deemed to require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement described in the proviso in the immediately
preceding sentence.

Section 8.07    Successor Administrative Agent. The Administrative Agent shall
have the right to resign at any time by giving prior written notice thereof to
Lenders and the Borrower. The Administrative Agent shall have the right to
appoint a financial institution to act as the Administrative Agent hereunder,
subject to the reasonable satisfaction of the Borrower and the Required Lenders,
and the Administrative Agent’s resignation shall become effective on the
earliest of (i) 30 days after delivery of the notice of resignation (regardless
of whether a successor has been appointed or not), (ii) the acceptance of such
successor Administrative Agent by the Borrower and the Required Lenders or
(iii) such other date, if any, agreed to by the Required Lenders. Upon any such
notice of resignation, if a successor Administrative Agent has not already been
appointed by the retiring Administrative Agent, Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor Administrative
Agent. If neither the Required Lenders nor the Administrative Agent have
appointed a successor Administrative Agent, the Required Lenders shall be deemed
to have succeeded to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent and the retiring Administrative Agent shall promptly
(i) transfer to such successor Administrative Agent all sums held under the Loan
Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Administrative Agent under the Loan Documents, and (ii) take such other actions,
as may be necessary or appropriate in connection with the assignment to such
successor Administrative Agent of the Loan Documents, whereupon such retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Article). After any retiring

 

96



--------------------------------------------------------------------------------

Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article 8 and Section 9.03 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
hereunder.

Section 8.08    Guaranty. Each Lender hereby further authorizes the
Administrative Agent, on behalf of and for the benefit of the Lenders, to be the
agent for and representative of the Lenders with respect to the Guaranty and the
Loan Documents. Subject to Section 9.02, without further written consent or
authorization from any Lender, the Administrative Agent may execute any
documents or instruments necessary to release any Guarantor from the Guaranty
pursuant to Section 9.17 or with respect to which Required Lenders (or such
other Lenders as may be required to give such consent under Section 9.02) have
otherwise consented.

(a)    Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent and each Lender hereby
agree that no Lender shall have any right individually to enforce the Guaranty,
it being understood and agreed that all powers, rights and remedies hereunder
and under any of the Loan Documents may be exercised solely by the
Administrative Agent, for the benefit of the Lenders in accordance with the
terms hereof and thereof.

(b)    Notwithstanding anything to the contrary contained herein or any other
Loan Document, when all Obligations (other than obligations under or in respect
of Specified Swap Agreements or Specified Cash Management Agreements) have been
paid in full and all Commitments have terminated or expired and no Letter of
Credit shall be outstanding or subject to any pending draw, upon request of the
Borrower, the Administrative Agent shall take such actions as shall be required
to release all guarantee obligations provided for in any Loan Document. Any such
release of guarantee obligations shall be deemed subject to the provision that
such guarantee obligations shall be reinstated if after such release any portion
of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.

Section 8.09    Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that the Administrative Agent
did not properly withhold Tax from amounts paid to or for the account of any
Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding Tax ineffective or for any other reason, or if the Administrative
Agent reasonably determines that a payment was made to a Lender pursuant to this
Agreement without deduction of applicable withholding tax from such payment,
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including any penalties or interest and together with all expenses (including
legal expenses, allocated internal costs and out-of-pocket expenses) incurred.

 

97



--------------------------------------------------------------------------------

Section 8.10    Administrative Agent May File Bankruptcy Disclosure and Proofs
of Claim. In case of the pendency of any proceeding under any Debtor Relief Laws
relative to any Loan Party, The Administrative Agent (irrespective of whether
the principal of any Loan or Obligation under a Letter of Credit shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a)    to file a verified statement pursuant to rule 2019 of the Federal Rules
of Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

(b)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its
respective agents and counsel and all other amounts due Administrative Agent
under Sections 2.09 and 9.03 allowed in such judicial proceeding; and

(c)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to Administrative Agent and,
in the event that Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due to the Administrative Agent under Sections
2.09 and 9.03. To the extent that the payment of any such compensation,
expenses, disbursements and advances of the Administrative Agent, its agents and
counsel, and any other amounts due to the Administrative Agent under Sections
2.09 and 9.03 out of the estate in any such proceeding, shall be denied for any
reason, payment of the same shall be secured by a Lien on, and shall be paid out
of, any and all distributions, dividends, money, securities and other properties
that the Lenders or the Issuing Banks may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

98



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

Section 9.01    Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

(i)    if to the Borrower, to it at:

Square, Inc.

1455 Market Street, Suite 600

San Francisco, CA 94103

Attention: Chief Financial Officer

Email: treasury-external@squareup.com; with a copy to legalnotices@squareup.com

(ii)    if to the Administrative Agent, to it at:

Goldman Sachs Bank USA

200 West Street

New York, NY 10282

Attention: SBD Operations

Email: gs-dallas-adminagency@ny.email.gs.com and

gs-sbdagencyborrowernotices@ny.email.gs.com

Reference: Square Inc.

Telephone No: (972) 368-2323

(iii)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(iv)    if to Goldman Sachs Bank USA, as an Issuing Bank, to it at:

Goldman Sachs Bank USA

200 West Street

New York, NY 10282

Telecopy: (646) 769-7700

(v)    if to Sumitomo Mitsui Banking Corporation, as an Issuing Bank, to it at:

Sumitomo Mitsui Banking Corporation

277 Park Avenue

New York, NY 10172

Telecopy: (212) 224-4566

 

99



--------------------------------------------------------------------------------

(vi)    With respect to any other Issuing Bank, at its address provided by
notice to the other parties hereto.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)    Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.

(d)    The Borrower agrees that the Administrative Agent may make the
Communications (as defined below) available to the Lenders and the Issuing Banks
by posting the Communications on Debt Domain, IntraLinks, Syndtrak, the Internet
or another similar electronic system (the “Platform”). THE PLATFORM IS PROVIDED
“AS IS” AND “AS AVAILABLE.” The Agent Parties (as defined below) do not warrant
the adequacy of the Platform and expressly disclaim liability for errors or
omissions in the communications effected thereby (the “Communications”). No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) be responsible or liable for damages arising from the
unauthorized use by others of information or other materials obtained through
internet, electronic, telecommunications or other information transmission,
except to the extent that such damages have resulted from the willful misconduct
or gross negligence of such Agent Party (as determined in a final,
non-appealable judgment by a court of competent jurisdiction).

 

100



--------------------------------------------------------------------------------

Section 9.02    Waivers; Amendments. No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or any other Loan Document or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of such
Default at the time.

(a)    None of this Agreement, any other Loan Document or any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided, however, that no such amendment, waiver or consent shall:
(i) extend or increase the Commitment of any Lender without the written consent
of such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement
or reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby; provided, however, that notwithstanding
clause (ii) or (iii) of this Section 9.02(b), only the consent of the Required
Lenders shall be necessary to waive any obligation of the Borrower to pay
interest at the default rate set forth in Section 2.10(c), (iv) change
Section 2.15(b), Section 2.15(c) or any other Section hereof providing for the
ratable treatment of the Lenders, in each case in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) release all or substantially all of the value of any Guaranty,
without the written consent of each Lender, except to the extent the release of
any Guarantor is permitted pursuant to Article 8 or Section 9.17 (in which case
such release may be made by the Administrative Agent acting alone), (vi) change
any of the provisions of this Section or the percentage referred to in the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender or (vii) waive any condition set forth in
Section 4.01 (other than as it relates to the payment of fees and expenses of
counsel), or, in the case of any Loans made on the Effective Date, Section 4.02,
without the written consent of each Lender. Notwithstanding anything to the
contrary herein, (A) no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or any Issuing Bank hereunder
without the prior written consent of the

 

101



--------------------------------------------------------------------------------

Administrative Agent or any Issuing Bank, as the case may be, (B) this Agreement
may be amended to provide for a Commitment Increase in the manner contemplated
by Section 2.18 and the extension of the Maturity Date as contemplated by
Section 2.20, and (C) any provision of this Agreement or any other Loan Document
may be amended by an agreement in writing entered into by the Borrower and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency,
so long as, in each case, the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment.

Section 9.03    Expenses; Indemnity; Damage Waiver. The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Arranger and their respective Affiliates, including,
without limitation, the reasonable and documented fees, disbursements and other
charges of one firm of counsel for the Administrative Agent and each Arranger,
taken as a whole, (and if reasonably necessary (as determined by the
Administrative Agent in consultation with the Borrower), of a single regulatory
counsel and a single local counsel in each appropriate jurisdiction) in
connection with the syndication of the credit facilities provided for herein,
the preparation, execution, delivery and administration of this Agreement, any
other Loan Document or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all documented out-of-pocket
expenses incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all documented out-of-pocket expenses incurred by
the Administrative Agent, each Arranger, any Issuing Bank or any Lender,
including, without limitation, the fees, disbursements and other charges of one
firm of counsel for the Administrative Agent and each Arranger, taken as a whole
(and if reasonably necessary (as determined by the Administrative Agent in
consultation with the Borrower), of a single regulatory counsel and a single
local counsel in each appropriate jurisdiction and in the case of an actual or
potential conflict of interest where the Administrative Agent or any Arranger
informs the Borrower of such conflict and thereafter retains its own counsel, of
another firm of counsel for such affected person), in connection with the
enforcement or protection of its rights in connection with this Agreement or any
other Loan Document, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(a)    The Borrower shall indemnify the Administrative Agent, each Arranger,
each Issuing Bank and each Lender, and each Related Party, successor, partner,
representative or assign of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities, costs or reasonable and documented
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee by any third party or
by the Borrower or any other Loan Party arising out of, in connection with, or
as a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, or, in the
case of the Administrative Agent (and any sub-agent thereof) and

 

102



--------------------------------------------------------------------------------

its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by any Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned, leased or operated by the Borrower or any of its
Restricted Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Restricted Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto (and regardless of
whether such matter is initiated by a third party or the Borrower or any
Affiliate of the Borrower); provided that such indemnity shall not, as to any
Indemnitee, be available, (w) with respect to Taxes and amounts relating thereto
(other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim), the indemnification for which shall be governed solely and
exclusively by Section 2.14, (x) to the extent that such losses, claims,
damages, liabilities, costs or reasonable and documented expenses are determined
by a court of competent jurisdiction by final and non-appealable judgment to
have resulted from the gross negligence or willful misconduct of such
Indemnitee, or (y) if arising from a material breach by such Indemnitee or one
of its Affiliates of its obligations under this Agreement or any other Loan
Document (as determined by a court of competent jurisdiction by final and
non-appealable judgment), or (z) if arising from any dispute between and among
Indemnitees that does not involve an act or omission by the Borrower or its
Restricted Subsidiaries (as determined by a court of competent jurisdiction by
final and non-appealable judgment) other than any proceeding against the
Administrative Agent or any Arranger in such capacity. The Borrower will not be
required to indemnify any Indemnitee for any amount paid or payable by such
Indemnitee in the settlement of any such indemnified losses, claims, damages,
liabilities, costs or reasonable and documented expenses which is entered into
by such Indemnitee without the Borrower’s written consent (such consent not to
be unreasonably withheld, conditioned or delayed); provided that (A) the
Borrower shall be deemed to consent to such settlement if it does not respond to
the Indemnitee’s request within 5 Business Days; (B) the foregoing indemnity
will apply if the Borrower shall have been offered an opportunity to assume the
defense of such matter and shall have declined to do so and (C) the foregoing
indemnity will apply if there is a final judgment for the plaintiff in such
proceeding. In the case of any proceeding to which the indemnity in this
paragraph applies, such indemnity and reimbursement obligations shall be
effective, whether or not such proceeding is brought by the Borrower, any of its
securityholders or creditors, an Indemnitee or any other Person, or an
Indemnitee is otherwise a party thereto.

(b)    Without limiting in any way the indemnification obligations of the
Borrower pursuant to Section 9.03(b) or of the Lenders pursuant to Section 8.06,
to the extent permitted by applicable law, each party hereto shall not assert,
and hereby waives, any claim against any Indemnitee or the Borrower or any of
its Restricted Subsidiaries, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
Transactions or any Loan or Letter of Credit or the use of the proceeds thereof.
No Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other

 

103



--------------------------------------------------------------------------------

information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and non-appealable
judgment of a court of competent jurisdiction.

(c)    All amounts due under this Section shall be payable promptly after
written demand therefor.

Section 9.04    Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(a)     Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (but not to the Borrower or an
Affiliate thereof) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment, participations in
Letters of Credit and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

(A)    the Borrower; provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; and
provided further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;

(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment, an Affiliate of a Lender, or an Approved Fund; and

(C)    each Issuing Bank.

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and

 

104



--------------------------------------------------------------------------------

Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 (or a greater amount that is an
integral multiple of $1,000,000) unless each of the Borrower and the
Administrative Agent otherwise consent; provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws;

(E)    no such assignment shall be made to (i) any Loan Party nor any Affiliate
of a Loan Party, (ii) any Defaulting Lender or any of its subsidiaries, or any
Person, who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (ii), or (iii) any natural person;
and

(F)    in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

105



--------------------------------------------------------------------------------

(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.12, Section 2.13, Section 2.14 and Section 9.03); provided, that
except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and amounts on the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive (absent
manifest error), and the Borrower, the Administrative Agent, the Issuing Banks
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. The
Borrower agrees to indemnify the Administrative Agent from and against any and
all losses, claims, damages and liabilities of whatsoever nature which may be
imposed on, asserted against or incurred by the Administrative Agent in
performing its duties under this Section 9.04(b)(iv), except to the extent that
such losses, claims, damages or liabilities are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of the Administrative Agent. The
Loans (including principal and interest) are registered obligations and the
right, title, and interest of any Lender or its assigns in and to such Loans
shall be transferable only upon notation of such transfer in the Register.

(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(b), Section 2.15(d)
or Section 8.06, the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

 

106



--------------------------------------------------------------------------------

(b)     Any Lender may, without the consent of, or notice to, the Borrower or
the Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities (but not to the Borrower or an Affiliate thereof) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.15(c) as though it were a Lender.

(i)    A Participant shall not be entitled to receive any greater payment under
Sections 2.12 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant except to the
extent such entitlement to receive a greater payment results from a Change in
Law requiring a payment under Sections 2.12 or 2.14, as applicable, that occurs
after the Participant acquired the applicable participation. Participants
entitled to the benefits of Sections 2.12, 2.13 and 2.14 are entitled to such
benefits subject to the requirements and limitations therein, including the
requirements under Section 2.14(f) (it being understood that the documentation
required under Section 2.14(f) shall be delivered to the participating Lender).

(ii)    Each Lender that sells a participation shall, acting solely for this
purpose as a nonfiduciary agent of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

107



--------------------------------------------------------------------------------

(c)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank having
jurisdiction over such Lender, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 9.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding or subject to any pending draw and so long as
the Commitments have not expired or terminated. The provisions of Section 2.12,
Section 2.13, Section 2.14 and Section 9.03 and Article 8 shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments, the resignation of the
Administrative Agent, the replacement of any Lender, or the termination of this
Agreement or any provision hereof.

Section 9.06    Counterparts; Integration; Effectiveness; Electronic Execution.

(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement. To the extent any of the Lenders (through the
Administrative Agent) may reasonably request, the Borrower shall provide a
manually executed signature to this Agreement as soon as reasonably practicable
following such request (but not prior to the lifting of any applicable stay at
home orders).

(b)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this

 

108



--------------------------------------------------------------------------------

Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent. Without limiting the generality of the
foregoing, the Borrower hereby (i) agrees that, for all purposes, including
without limitation, in connection with any workout, restructuring, enforcement
of remedies, bankruptcy proceedings or litigation among the Administrative
Agent, the Lenders and the Loan Parties, electronic images of this Agreement or
any other Loan Documents (in each case, including with respect to any signature
pages thereto) shall have the same legal effect, validity and enforceability as
any paper original, and (ii) waives any argument, defense or right to contest
the validity or enforceability of the Loan Documents based solely on the lack of
paper original copies of any Loan Documents, including with respect to any
signature pages thereto.

Section 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. Without limiting the foregoing provisions of this Section, if and
to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, then such provisions shall
be deemed to be in effect only to the extent not so limited.

Section 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of setoff;
provided, further, that no Lender shall have a right of setoff with respect to
Obligations of the Borrower under this Agreement against the Payment Processing
Accounts. The rights of each Lender under this

 

109



--------------------------------------------------------------------------------

Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have. Each Lender agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. Notwithstanding the foregoing, to the extent
prohibited by applicable law as described in the definition of “Excluded Swap
Obligation,” no amounts received from, or set off with respect to, any Guarantor
shall be applied to any Excluded Swap Obligations of such Guarantor.

Section 9.09    Governing Law; Jurisdiction; Consent to Service of Process.

(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.

(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County, Borough of Manhattan and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Section 9.10    Waiver Of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE

 

110



--------------------------------------------------------------------------------

FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12    Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below) and to not use the Information for any purpose except in
connection with the Loan Documents, except that Information may be disclosed
(i) to its and its Affiliates’ directors, officers, employees, and agents,
including accountants, legal counsel and other professionals, experts or
advisors, or to any credit insurance provider relating to the Borrower and its
obligations, in each case whom it reasonably determines needs to know such
information in connection with this Agreement and the transactions contemplated
hereby and who are informed of the confidential nature of such Information and
instructed to keep such Information confidential, (ii) to the extent requested
by any rating agency or regulatory authority, examiner regulating banks or
banking, or other self-regulatory authority having or claiming oversight over
the Administrative Agent, any Issuing Bank, any Lender or any of their
respective Affiliates, (iii) pursuant to the order of any court or
administrative agency or in any pending legal, judicial or administrative
proceeding, or otherwise as required by applicable laws or regulations or by any
subpoena or similar legal process based on the advice of counsel (in which case
the Administrative Agent, such Issuing Bank or such Lender, as applicable,
agrees, to the extent permitted by applicable law, to inform the Borrower
promptly thereof), (iv) to any other party to this Agreement, (v) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section, to (A) any assignee of or Participant in, or any prospective assignee
of or prospective Participant in, any of its rights or obligations under this
Agreement or (B) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrower and its obligations,
(vii) with the consent of the Borrower, (viii) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section, (B) becomes available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis from a source other than the Borrower or
(C) is independently developed by the Administrative Agent, an Issuing Bank or a
Lender or (ix) for purposes of establishing a “due diligence” defense. In
addition, the Administrative Agent, the Issuing Banks and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent, the Issuing Banks and the Lenders
in connection with the administration of this Agreement, the other Loan
Documents, the Letters of Credit and the Loans. For the purposes of this
Section, “Information” means all memoranda or other information received from or
on behalf of the Borrower relating to the Borrower or its business that is
clearly identified by the Borrower as confidential, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower. Any
Person required to maintain the confidentiality of Information as provided in
this

 

111



--------------------------------------------------------------------------------

Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

(a)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(A)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(b)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

Section 9.13    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 9.14    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each Transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its Restricted
Subsidiaries’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent, each Arranger,
the Issuing Banks and the Lenders are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, each Arranger, the Issuing Banks and the Lenders, on the other hand,
(ii) the Borrower

 

112



--------------------------------------------------------------------------------

has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (iii) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
Transactions contemplated hereby and by the other Loan Documents; (b) (i) each
of the Administrative Agent, each Arranger, the Issuing Banks and the Lenders is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Restricted
Subsidiaries, or any other Person and (ii) neither the Administrative Agent, any
Arranger, any Issuing Bank, nor any Lender has any obligation to the Borrower or
any of its Affiliates with respect to the Transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, each Arranger, the Issuing Banks
and the Lenders and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrower
and its Affiliates, and neither the Administrative Agent, any Arranger, any
Issuing Bank, nor any Lender has any obligation to disclose any of such
interests to the Borrower or its Affiliates. The Borrower, on behalf of itself
and each of its Restricted Subsidiaries, agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between the Administrative
Agent, any Arranger, any Issuing Bank or any Lender, on the one hand, and the
Borrower, any of its Restricted Subsidiaries, or their respective stockholders
or affiliates, on the other.

Section 9.15    Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include Electronic
Signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

Section 9.16    USA PATRIOT Act. Each Lender and each Issuing Bank that is
subject to the requirements of the USA Patriot Act hereby notifies the Borrower
and each Guarantor that pursuant to the requirements of the USA Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower and each Guarantor, which information includes the name and address of
the Borrower and each Guarantor and other information that will allow such
Lender or such Issuing Bank to identify the Borrower and each Guarantor in
accordance with the USA Patriot Act. The Borrower and each Guarantor shall,
promptly following a request by the Administrative Agent, any Issuing Bank or
any Lender, provide all documentation and other information that the
Administrative Agent, such Issuing Bank or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.

Section 9.17    Releases of Guarantors. In the event that all the Equity
Interests in any Guarantor are sold, transferred or otherwise disposed of
(including pursuant to a permitted merger or amalgamation) to a Person other
than the Borrower or its Restricted Subsidiaries in a transaction permitted
under this Agreement or in the event that a Guarantor ceases to be a

 

113



--------------------------------------------------------------------------------

Material Restricted Subsidiary (including pursuant to a permitted designation as
an Unrestricted Subsidiary), the Administrative Agent shall, at the Borrower’s
expense, promptly take such action and execute such documents as the Borrower
may reasonably request to terminate the guarantee of such Guarantor.

Section 9.18     Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:(a) the application of any Write-Down and Conversion
Powers by the applicable Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an Affected
Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

Section 9.19     Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other agreement or instrument that is a QFC (such support
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest,

 

114



--------------------------------------------------------------------------------

obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

Section 9.20    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, each Agent and its respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that at least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

115



--------------------------------------------------------------------------------

(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agents and their respective Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that:

(i)    none of the Administrative Agent or any other Agent or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50,000,000, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),

(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v)    no fee or other compensation is being paid directly to any Agent or any
their respective Affiliates for investment advice (as opposed to other services)
in connection with the Loans, the Letters of Credit, the Commitments or this
Agreement.

(c)    The Administrative Agent and each other Agent hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may

 

116



--------------------------------------------------------------------------------

receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

[Remainder of page intentionally left blank; signature pages follow]

 

117



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SQUARE, INC., as Borrower By:  

/s/ Amrita Ahuja

Name:   Amrita Ahuja Title:   Chief Financial Officer

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Administrative Agent, an Issuing Bank and a Lender
By:  

/s/ Rebecca Kratz

Name:   Rebecca Kratz Title:   Authorized Signatory

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORP.,

as a Lender

By:  

/s/ Jun Ashley

Name:   Jun Ashley Title:   Director

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Caroline Baudinet-Stumpf

Name:   Caroline Baudinet-Stumpf Title:   Managing Director & Portfolio Manager

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Jacob C. Streit

Name:   Jacob C. Streit Title:   Managing Director

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

US BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Susan M. Bowes

Name:   Susan M. Bowes Title:   Senior Vice President

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:  

/s/ Bruce S. Borden

Name:   Bruce S. Borden Title:   Executive Director

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments

 

Goldman Sachs Bank USA

   $ 125,000,000  

Sumitomo Mitsui Banking Corporation

   $ 100,000,000  

JPMorgan Chase Bank, N.A.

   $ 100,000,000  

Wells Fargo Bank, N.A.

   $ 75,000,000  

HSBC Bank USA, National Association

   $ 50,000,000  

U.S. Bank National Association

   $ 50,000,000  

Total

   $ 500,000,000     

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [NAME OF
ASSIGNOR] (the “Assignor”) and [NAME OF ASSIGNEE] (the “Assignee”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, amended and restated,
supplemented, extended and/or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex I attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below
(including any letters of credit included in the facility) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.    Assignor:   

 

[Assignor [is] [is not] a Defaulting Lender]

   2.    Assignee:   

 

[and is an Affiliate of [identify Lender]]

   3.    Borrower:    Square, Inc., (the “Company”)    4.    Administrative
Agent:    Goldman Sachs Bank USA, as administrative agent under the Credit
Agreement 5.    Credit Agreement:    Revolving Credit Agreement, dated as of
May 1, 2020, among Square, Inc., as Borrower, the Lenders party thereto and
Goldman Sachs Bank USA, as Administrative Agent.

 

A-1



--------------------------------------------------------------------------------

6.    Assigned Interest:      

 

Facility Assigned

   Aggregate
Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment
Loans  

Revolving Facility

   $        $          %  

Effective Date: __________, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR]

By:  

 

Name:   Title:  

ASSIGNEE: [NAME OF ASSIGNEE]

By:  

 

Name:   Title:   CONSENTED TO AND ACCEPTED: GOLDMAN SACHS BANK USA,
as Administrative Agent

By:  

 

Name:   Title:  

 

A-2



--------------------------------------------------------------------------------

CONSENTED TO: [ISSUING BANK]

By:  

 

Name:   Title:  

[CONSENTED TO: SQUARE, INC.

By:  

 

Name:   Title:]  

 

A-3



--------------------------------------------------------------------------------

ANNEX I

SQUARE, INC. REVOLVING CREDIT AGREEMENT

Standard Terms and Conditions for

Assignment and Assumption

1.    Representations and Warranties.

1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Restricted Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Company, any of its Restricted Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received and/or had the opportunity to review a copy of the Credit Agreement to
the extent it has in its sole discretion deemed necessary, together with copies
of the most recent financial statements delivered pursuant to Section 5.01(a)
and Section 5.01(b) thereof, as applicable, and such other documents and
information as it has in its sole discretion deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) attached to this Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; (b) agrees that it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents; (c) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to or otherwise conferred upon the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(d) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

A-4



--------------------------------------------------------------------------------

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

3.    Effect of Assignment. Upon the delivery of a fully executed original
hereof to the Administrative Agent, as of the Effective Date, (i) the Assignee
shall be a party to the Credit Agreement and, to the extent provided in this
Assignment and Assumption, have the rights and obligations of a Lender
thereunder and under the other Loan Documents and (ii) the Assignor shall, to
the extent provided in this Assignment and Assumption, relinquish its rights and
be released from its obligations under the Credit Agreement and the other Loan
Documents.

4.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other means of electronic imaging shall be effective as delivery of
a manually executed counterpart of this Assignment and Assumption. THIS
ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF BORROWING REQUEST

Goldman Sachs Bank USA, as Administrative Agent

    for the Lenders party to the

    Credit Agreement referred to below

[Date]

Ladies and Gentlemen:

The undersigned, Square, Inc. (the “Borrower”), refers to the Revolving Credit
Agreement, dated as of May 1, 2020 (as amended, restated, amended and restated,
modified, extended and/or supplemented from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among the Borrower, the lenders from time to time party thereto (each a “Lender”
and collectively, the “Lenders”) and you, as Administrative Agent for such
Lenders, and hereby gives you notice, irrevocably, pursuant to Section 2.03 of
the Credit Agreement, that the undersigned hereby requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.03 of the Credit Agreement:

 

(i)

The Business Day of the Proposed Borrowing is ____________, 20____.

 

(ii)

The aggregate principal amount of the Proposed Borrowing is [________].

 

(iii)

The Proposed Borrowing is to consist of [ABR Loans] [Eurodollar Loans].

 

(iv)

[The initial Interest Period for the Proposed Borrowing is [one/three/six/twelve
months][insert period less than one month].]

 

(v)

The location and number of the account or accounts to which funds are to be
disbursed is as follows:

[Insert location and number of the account(s)]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A)    the representations and warranties of the Borrower set forth in the
Credit Agreement and in the other Loan Documents are and will be true and
correct in all material respects, on and as of the date of the Proposed
Borrowing, except that (i) for purposes of this Borrowing Request, the
representations and warranties contained in Section 3.04(a) of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b) (subject, in the case of unaudited financial
statements furnished pursuant to clause (b), to year-end audit adjustments and
the absence of footnotes), respectively, of Section 5.01 of the Credit
Agreement, (ii) to the extent that such representations and warranties
specifically refer to an earlier date, they were true and correct in all
material respects as of such earlier date and (iii) to the extent that such
representations and warranties are already qualified or modified by materiality
in the text thereof, they shall be true and correct in all respects; and

 

B-1-1



--------------------------------------------------------------------------------

(B)    at the time of and immediately after giving effect to the Proposed
Borrowing, no Default has occurred and is continuing.

[Signature Page Follows]

 

B-1-2



--------------------------------------------------------------------------------

The Borrower has caused this Borrowing Request to be executed and delivered by
its duly authorized officer as of the date first written above.

 

Very truly yours, SQUARE, INC. By:  

 

Name:   Title:  

 

B-1-3



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF LETTER OF CREDIT REQUEST

Goldman Sachs Bank USA, as Administrative Agent

    for the Lenders party to the

    Credit Agreement referred to below

[Date]

Ladies and Gentlemen:

The undersigned, Square, Inc. (the “Borrower”), refers to the Revolving Credit
Agreement, dated as of May 1, 2020 (as amended, restated, amended and restated,
modified, extended and/or supplemented from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among the Borrower, the lenders from time to time party thereto (each a “Lender”
and collectively, the “Lenders”) and you, as Administrative Agent for such
Lenders, and hereby gives you notice, irrevocably, pursuant to Section 2.19 of
the Credit Agreement, that the undersigned hereby requests a Letter of Credit to
be issued in accordance with the terms and conditions of the Credit Agreement,
and in that connection the following information relating to such Letter of
Credit (the “Proposed Letter of Credit”) is attached hereto:

 

  (i)

The stated amount of such Proposed Letter of Credit.

 

  (ii)

The name and address of the beneficiary.

 

  (iii)

The expiration date.

 

  (iv)

either (i) the verbatim text of such Proposed Letter of Credit, or (ii) a
description of the proposed terms and conditions of such Proposed Letter of
Credit, including a precise description of any documents to be presented by the
beneficiary which, if presented by the beneficiary prior to the expiration date
of such Proposed Letter of Credit, would require the Issuing Bank to make
payment under such Proposed Letter of Credit.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of issuance of the Proposed Letter of
Credit:

(A)    the representations and warranties of the Borrower set forth in the
Credit Agreement and in the other Loan Documents are and will be true and
correct in all material respects, on and as of the date of issuance of the
Proposed Letter of Credit, except that (i) for purposes of this Letter of Credit
Request, the representations and warranties contained in Section 3.04(a) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b) (subject, in the case of unaudited
financial statements furnished pursuant to clause (b), to year-end audit
adjustments and the absence of footnotes), respectively, of Section 5.01 of the
Credit Agreement, (ii) to the extent that such representations and warranties
specifically refer to an earlier date, they were true and correct in all
material

 

B-2-1



--------------------------------------------------------------------------------

respects as of such earlier date and (iii) to the extent that such
representations and warranties are already qualified or modified by materiality
in the text thereof, they shall be true and correct in all respects; and

(B)    at the time of and immediately after giving effect to the issuance of the
Proposed Letter of Credit, no Default has occurred and is continuing.

[Signature Page Follows]

 

B-2-2



--------------------------------------------------------------------------------

The Borrower has caused this Letter of Credit Request to be executed and
delivered by its duly authorized officer as of the date first written above.

 

Very truly yours, SQUARE, INC. By:  

 

Name:   Title:  

 

B-2-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTEREST ELECTION REQUEST

Goldman Sachs Bank USA, as Administrative Agent

    for the Lenders party to the

    Credit Agreement referred to below

[Date]

Ladies and Gentlemen:

The undersigned, Square, Inc. (the “Borrower”), refers to the Revolving Credit
Agreement, dated as of May 1, 2020 (as amended, restated, amended and restated,
modified, extended and/or supplemented from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among the Borrower, the lenders from time to time party thereto (the “Lenders”)
and you, as Administrative Agent for such Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.05 of the Credit Agreement, that the
undersigned hereby requests to [convert] [continue] the Borrowing of Loans
referred to below, and in that connection sets forth below the information
relating to such [conversion] [continuation] (the “Proposed [Conversion]
[Continuation]”) as required by Section 2.05 of the Credit Agreement:

 

  (i)

The Proposed [Conversion] [Continuation] relates to the Borrowing of Loans
originally made on ____________, 20____ (the “Outstanding Borrowing”) in the
principal amount of $____________ and currently maintained as a Borrowing of
[ABR Loans] [Eurodollar Loans with an Interest Period ending on ______________,
______].

 

  (ii)

The Business Day of the Proposed [Conversion] [Continuation] is ______________,
______.

 

  (iii)

[The Outstanding Borrowing][A portion of the Outstanding Borrowing in the
principal amount of $__________] shall be [continued as a Borrowing of
[Eurodollar Loans with an Interest Period of [one/three/six/ twelve
months][insert period less than one month]]] [converted into a Borrowing of [ABR
Loans] [Eurodollar Loans with an Interest Period of [one/three/six/ twelve
months][insert period less than one month]3]].

[The undersigned hereby certifies that no Default or Event of Default has
occurred and will be continuing on the date of the Proposed [Conversion]
[Continuation] or will have occurred and be continuing on the date of the
Proposed [Conversion] [Continuation]].

[Signature Page Follows]



--------------------------------------------------------------------------------

The Borrower has caused this Interest Election Request to be executed and
delivered by its duly authorized officer as of the date first written above.

 

Very truly yours, SQUARE, INC. By:  

 

Name:   Title:  

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF REVOLVING NOTE

New York, New York

                 ,                 

FOR VALUE RECEIVED, SQUARE, INC., a corporation organized and existing under the
laws of the State of Delaware (the “Borrower”), hereby promises to pay to
____________________________ or its registered assigns (the “Lender”), in
Dollars, in immediately available funds, at the office of Goldman Sachs Bank USA
(the “Administrative Agent”) at its Principal Office (as defined in the Credit
Agreement) on the Maturity Date (as defined in the Credit Agreement referred to
below) the unpaid principal amount of all Loans (as defined in the Credit
Agreement) made by the Lender to the Borrower pursuant to the Credit Agreement,
payable at such times and in such amounts as are specified in the Credit
Agreement.

The Borrower promises also to pay to the Lender interest on the unpaid principal
amount of each Loan incurred by the Borrower from the Lender in like money at
said office from the date such Loan is made until paid at the rates and at the
times provided in Section 2.10 of the Credit Agreement.

This Note is one of the Notes referred to in the Revolving Credit Agreement,
dated as of May 1, 2020, among the Borrower, the lenders party thereto
(including the Lender) and Goldman Sachs Bank USA, as Administrative Agent (as
the same may be amended, restated, amended and restated, modified, extended
and/or supplemented from time to time, the “Credit Agreement”) and is entitled
to the benefits thereof and of the other Loan Documents (as defined in the
Credit Agreement). As provided in the Credit Agreement, this Note is subject to
voluntary prepayment, in whole or in part, prior to the Maturity Date and the
Loans may be converted from one Type (as defined in the Credit Agreement) into
another Type to the extent provided in the Credit Agreement.

In case an Event of Default (as defined in the Credit Agreement) shall occur and
be continuing, the principal of and accrued interest on this Note may be
declared to be due and payable in the manner and with the effect provided in the
Credit Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

[Signature page follows]

 

D-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

SQUARE, INC. By:  

 

Name:   Title:  

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

GUARANTY AGREEMENT, dated as of [_______ __, 20__] (as amended, restated,
amended and restated, supplemented, extended or otherwise modified from time to
time, this “Agreement”), made by and among each of the undersigned guarantors
(together with any other entity that becomes a guarantor hereunder pursuant to
Section 19 hereof, each, a “Guarantor” and collectively, the “Guarantors”) in
favor of Goldman Sachs Bank USA, as Administrative Agent (together with any
successor administrative agent, the “Administrative Agent”), for the benefit of
the Lenders (as defined below), the Issuing Banks and the Administrative Agent.

Reference is made to the Revolving Credit Agreement dated as of May 1, 2020 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Square, Inc. (the
“Borrower”), the lenders from time to time party thereto (the “Lenders”) and the
Administrative Agent.

Each Guarantor is a direct or indirect Restricted Subsidiary of the Borrower.

It is a condition precedent to the making of Loans to the Borrower and the
issuance of Letters of Credit under the Credit Agreement that each Guarantor
shall have executed and delivered to the Administrative Agent this Agreement.

The Lenders and Issuing Banks have agreed to extend credit to the Borrower
subject to the terms and conditions set forth in the Credit Agreement. Each
Guarantor will derive substantial benefits from the extension of credit to the
Borrower pursuant to the Credit Agreement and is willing to execute and deliver
this Agreement in order to induce the Lenders and Issuing Banks to continue to
extend such credit. Accordingly, the parties hereto agree as follows:

SECTION 1.    Definitions. Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Credit Agreement.

(a)    The rules of construction specified in Section 1.03 of the Credit
Agreement also apply to this Agreement.

SECTION 2.    Guarantee. Each Guarantor hereby irrevocably and unconditionally
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, the Obligations of the Borrower. Each
Guarantor further agrees that the due and punctual payment of the Obligations of
the Borrower may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any such extension or renewal of any Obligation.

(a)    To the maximum extent permitted by applicable law, each Guarantor waives
presentment to, demand of payment from and protest to the Borrower of any of the
Obligations, and also waives notice of acceptance of its obligations and notice
of protest for nonpayment. The obligations of each Guarantor hereunder shall not
be affected by (i) the failure of any Lender to assert any claim or demand or to
enforce any right or remedy against the Borrower under the provisions of this
Agreement, any other Loan Document or otherwise; (ii) any extension or renewal
of any of the Obligations; (iii) any rescission, waiver, amendment or
modification of, or

 

E-1



--------------------------------------------------------------------------------

release from, any of the terms or provisions of this Agreement or any other Loan
Document or other agreement; (iv) the failure or delay of any Lender to exercise
any right or remedy against any other guarantor of the Obligations; (v) the
failure of any Lender to assert any claim or demand or to enforce any remedy
under any Loan Document or any other agreement or instrument; (vi) any default,
failure or delay, willful or otherwise, in the performance of the Obligations;
or (vii) any other act, omission or delay to do any other act which may or might
in any manner or to any extent vary the risk of such Guarantor or otherwise
operate as a discharge of such Guarantor as a matter of law or equity or which
would impair or eliminate any right of any Guarantor to subrogation (other than
payment in full of the Obligations (excluding contingent obligations as to which
no claim has been made) or release pursuant to Section 17 hereof).

(b)    Each Guarantor further agrees that its guarantee hereunder constitutes a
promise of payment when due (whether or not any bankruptcy or similar proceeding
shall have stayed the accrual or collection of any of the Obligations or
operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by any Lender or any Issuing Bank to any
balance of any deposit account or credit on the books of any Lender or any
Issuing Bank in favor of the Borrower or any Restricted Subsidiary or any other
Person.

(c)    Except for the release or termination of a Guarantor’s obligations
hereunder as provided in Section 17, the obligations of each Guarantor hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason other than the payment in full in cash of the Obligations (excluding
contingent obligations as to which no claim has been made), and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Obligations, any impossibility in the performance of the Obligations or
otherwise.

(d)    Each Guarantor further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by any Lender upon the bankruptcy or reorganization of the Borrower
or otherwise.

(e)    In furtherance of the foregoing and not in limitation of any other right
which any Lender may have at law or in equity against any Guarantor by virtue
hereof, upon the failure of the Borrower to pay any Obligation when and as the
same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will, upon
receipt of written demand by the Administrative Agent, forthwith pay, or cause
to be paid, to the Administrative Agent for distribution to the applicable
Lenders in cash an amount equal to the unpaid principal amount of such
Obligation.

(f)    Notwithstanding anything to the contrary in this Agreement, each
Guarantor shall be liable under this Agreement only for amounts aggregating up
to the largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provision of any other applicable law.

 

E-2



--------------------------------------------------------------------------------

(g)    Upon payment in full by any Guarantor of any Obligation of the Borrower,
each Lender and Issuing Bank shall, in a reasonable manner, assign to such
Guarantor the amount of such Obligation owed to such Lender or Issuing Bank and
so paid, such assignment to be pro tanto to the extent to which the Obligation
in question was discharged by such Guarantor, or make such disposition thereof
as such Guarantor shall direct (all without recourse to any Lender or Issuing
Bank and without any representation or warranty by any Lender or Issuing Bank).
Upon payment by any Guarantor of any sums as provided above, all rights of such
Guarantor against the Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior payment in full of all the Obligations owed by the
Borrower to the Lenders and Issuing Banks (it being understood that, after the
discharge of all the Obligations due and payable from the Borrower, such rights
may be exercised by such Guarantor notwithstanding that the Borrower may remain
contingently liable for indemnity or other Obligations).

(h)    Each Qualified Keepwell Provider hereby jointly and severally absolutely,
unconditionally, and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of such Loan Party’s obligations under this guarantee in respect of any Swap
Obligation (provided, however, that each Qualified Keepwell Provider shall only
be liable under this Section 2(i) for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 2(i), or otherwise under this guarantee, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified Keepwell Provider under this
Section 2(i) shall remain in full force and effect until termination of this
Agreement in accordance with Section 17 hereof. A “Qualified Keepwell Provider”
shall mean, in respect of any Swap Obligation, each Loan Party that, at the time
the relevant guarantee (or grant of the relevant security interest, as
applicable) becomes effective with respect to such Swap Obligation, has total
assets exceeding $10,000,000 or otherwise constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell or guarantee pursuant to Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

SECTION 3.    Additional Agreements. Until the Commitments have expired or
terminated and all Obligations (excluding contingent obligations as to which no
claim has been made) under the Credit Agreement have been paid in full and no
Letter of Credit shall be outstanding or subject to any pending draw, each
Guarantor covenants and agrees with the Administrative Agent for the benefit of
the Lenders and Issuing Banks that it will be bound by each of the covenants
contained in the Credit Agreement to the extent applicable to such Guarantor.

SECTION 4.    Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Obligations and the nature, scope and extent of the risks that such Guarantor
assumes and incurs hereunder, and agrees that neither the Administrative Agent
nor any Lender will have any duty to advise such Guarantor of information known
to it or any of them regarding such circumstances or risks.

SECTION 5.    Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Guarantor shall be given to it in care of the Borrower as provided in
Section 9.01 of the Credit Agreement.

 

E-3



--------------------------------------------------------------------------------

SECTION 6.    Survival of Agreement. All covenants, agreements, representations
and warranties made by each Guarantor herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Administrative Agent and shall survive the execution and delivery of
this Agreement, the other Loan Documents and the making of any Loans or issuance
of any Letters of Credit, regardless of any investigation made by the
Administrative Agent or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect as long as any Obligation (excluding contingent obligations as to
which no claim has been made) is outstanding and unpaid and so long as the
Commitments have not expired or terminated.

SECTION 7.    Binding Effect; Several Agreement. This Agreement shall become
effective as to each Guarantor when a counterpart hereof executed on behalf of
such Guarantor shall have been delivered to the Administrative Agent (regardless
of whether any other Guarantor has executed and delivered a counterpart hereof)
and a counterpart hereof shall have been executed on behalf of the
Administrative Agent.

(a)    Following the effectiveness of this Agreement as to a Guarantor in
accordance with subsection (a) of this Section 7, this Agreement shall be
binding upon such Guarantor and the Administrative Agent and their respective
permitted successors and assigns, and shall inure to the benefit of such
Guarantor, the Administrative Agent, the Issuing Banks and the Lenders and their
respective successors and assigns, except that no Guarantor shall have the right
to assign or transfer any of its rights or obligations hereunder or any interest
herein (and any such assignment or transfer shall be void) except as expressly
contemplated by this Agreement or the Credit Agreement. This Agreement shall be
construed as a separate agreement with respect to each Guarantor and may be
amended, modified, supplemented, waived or released with respect to any
Guarantor without the approval of any other Guarantor and without affecting the
obligations of any other Guarantor hereunder.

SECTION 8.    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 9.    Administrative Agent’s Fees and Expenses; Indemnification. The
parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.03 of
the Credit Agreement.

(a)    Each Guarantor, jointly and severally, agrees to indemnify the
Administrative Agent and the other Indemnitees against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities, costs or
reasonable and documented expenses, including the

 

E-4



--------------------------------------------------------------------------------

fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, or, in the case of the Administrative Agent
(and any sub-agent thereof) and its Related Parties only, the administration of
this Agreement or (ii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto (and regardless of whether such matter is initiated by a third
party or the Borrower or any Affiliate of the Borrower); provided that such
indemnity shall not, as to any Indemnitee, be available (x) to the extent that
such losses, claims, damages, liabilities, costs or reasonable and documented
expenses are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, or (y) if arising from a material breach by such
Indemnitee or one of its Affiliates of its obligations under this Agreement (as
determined by a court of competent jurisdiction by final and non-appealable
judgment), and (z) if arising from any dispute between and among Indemnitees
that does not involve an act or omission by the Borrower or its Restricted
Subsidiaries (as determined by a court of competent jurisdiction by final and
non-appealable judgment) other than any proceeding against the Administrative
Agent or any Arranger in such capacity. No Guarantor shall be required to
indemnify any Indemnitee for any amount paid or payable by such Indemnitee in
the settlement of any such indemnified liabilities which is entered into by such
Indemnitee without Borrower’s written consent (such consent not to be
unreasonably withheld, conditioned or delayed); provided that (i) the Borrower
shall be deemed to consent to such settlement if it does not respond to the
Indemnitee’s request within 5 business days; (ii) the foregoing indemnity will
apply if the Borrower shall have been offered an opportunity to assume the
defense of such matter and shall have declined to do so and (iii) if settled
with the Borrower’s consent or if there is a final judgment for the plaintiff in
such proceeding, the Borrower shall indemnify and hold harmless each Indemnitee
from and against any and all losses, claims, damages, liabilities and expenses
by reason of such settlement or judgment in accordance with this paragraph. In
the case of any proceeding to which the indemnity in this paragraph applies,
such indemnity and reimbursement obligations shall be effective, whether or not
such proceeding is brought by the Borrower, any of its securityholders or
creditors, an Indemnitee or any other Person, or an Indemnitee is otherwise a
party thereto.

(b)    Any such amounts payable as provided hereunder shall be additional
Obligations. The provisions of this Section 9 shall remain operative and in full
force and effect regardless of the termination of this Agreement or any other
Loan Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, any Issuing Bank
or any Lender. All amounts due under this Section 9 shall be payable on written
demand therefor.

SECTION 10.    APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

E-5



--------------------------------------------------------------------------------

SECTION 11.    Waivers; Amendment. No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Guarantor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 11, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
any Guarantor in any case shall entitle such Guarantor to any other or further
notice or demand in similar or other circumstances.

(a)    Except as expressly provided in Section 19, neither this Agreement nor
any provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into between the Administrative Agent
and each Guarantor with respect to which such waiver, amendment or modification
is to apply, in accordance with Section 9.02 of the Credit Agreement.

SECTION 12.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 13.    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 14.    Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 7. Delivery of an executed signature page to this Agreement by facsimile
transmission or other electronic means shall be as effective as delivery of a
manually signed counterpart of this Agreement.

 

E-6



--------------------------------------------------------------------------------

SECTION 15.    Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

SECTION 16.    Jurisdiction; Consent to Service of Process. Each Guarantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County, Borough of Manhattan and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Guarantor or its properties in the courts of any
jurisdiction.

(a)    Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (a) of this Section 16. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(b)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 5. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 17.    Termination; Release of a Guarantor. This Agreement and the
guarantees set forth herein shall terminate when all the Obligations (excluding
contingent obligations as to which no claim has been made) have been paid in
full and no Letter of Credit shall be outstanding or subject to any pending
draw, and the Lenders have no further commitment to lend and the Issuing Banks
has no further obligation to issue Letters of Credit under the Credit Agreement.

(a)    In the event that all the Equity Interests in any Guarantor are sold,
transferred or otherwise disposed of to a Person other than the Borrower or its
Restricted Subsidiaries in a transaction permitted under the Credit Agreement or
in the event that a Guarantor ceases to be a Material Restricted Subsidiary, the
Administrative Agent shall, at the Borrower’s expense, promptly take such action
and execute such documents as the Borrower may reasonably request to terminate
the guarantee of such Guarantor hereunder.

 

E-7



--------------------------------------------------------------------------------

SECTION 18.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of any
Guarantor against any of and all the obligations of such Guarantor now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 of the Credit
Agreement and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of setoff; provided, further, that no Lender shall have a
right of setoff with respect to obligations of such Guarantor under this
Agreement against the Payment Processing Accounts. The rights of each Lender
under this Section 18 are in addition to other rights and remedies (including
other rights of setoff) which such Lender may have. Each Lender agrees to notify
such Guarantor and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 19.    Additional Guarantors. It is understood and agreed that any
Restricted Subsidiary of the Borrower that is required to execute a counterpart
of, or joinder to, this Agreement after the date hereof pursuant to Section 5.10
of the Credit Agreement shall become a Guarantor hereunder by (x) executing and
delivering a counterpart hereof to the Administrative Agent or executing a
joinder agreement hereto and delivering same to the Administrative Agent, in
each case as may be requested by (and in form and substance reasonably
satisfactory to) the Administrative Agent and (y) taking all actions as
specified in this Agreement as would have been taken by such Guarantor had it
been an original party to this Agreement, in each case with all documents and
actions required to be taken above to be taken to the reasonable satisfaction of
the Administrative Agent.

 

E-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[INSERT GUARANTOR NAME]

By:  

 

Name:   Title:  

[INSERT GUARANTOR NAME]

By:  

 

Name:   Title:  

GOLDMAN SACHS BANK USA,

as Administrative Agent

By:  

 

Name:   Title:  

 

E-9



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered to you pursuant to Section 5.01(c) of
the Revolving Credit Agreement, dated as of May 1, 2020 (as amended, restated,
amended and restated, supplemented, extended or modified from time to time, the
“Credit Agreement”), among Square, Inc. (the “Borrower”), the lenders from time
to time party thereto and Goldman Sachs Bank USA, as Administrative Agent. Terms
defined in the Credit Agreement and not otherwise defined herein are used herein
as therein defined.

 

  1.

I am the duly elected, qualified and acting [____________] of the Borrower.

 

  2.

I have reviewed and am familiar with the contents of this Compliance
Certificate. I am providing this Compliance Certificate solely in my capacity as
an officer of the Borrower.

 

  3.

I have reviewed the terms of the Credit Agreement and the other Loan Documents.
The financial statements for the fiscal [quarter][year] of the Borrower ended
[_____________, _____] attached hereto as ANNEX 1 or otherwise delivered to the
Administrative Agent pursuant to the requirements of Section 5.01 of the Credit
Agreement (the “Financial Statements”) present fairly in all material respects
as of the date of each such statement the financial condition and results of
operations of the Borrower and its consolidated Restricted Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied[, subject to
normal year-end audit adjustments and the absence of footnotes]. No Default has
occurred and is continuing as of the date hereof[, except for _________]. There
has been no change in GAAP or in the application thereof applicable to the
Borrower and its consolidated Restricted Subsidiaries since the date of the
audited financial statements referred to in Section 3.04 of the Credit Agreement
that has had an impact on the Financial Statements [, except for _________, the
effect of which on the Financial Statements has been [_________]].

 

  4.

Attached hereto as ANNEX 2 are the computations showing (in reasonable detail)
the Total Net Leverage Ratio for the Measurement Period ending on the last day
of [_____________, _____].

 

  5.

Attached hereto as ANNEX 3 is the computation showing (in reasonable detail)
Liquidity of the Loan Parties as of the last day of the most recent fiscal
quarter covered by the financial statements. [I hereby certify that the
conditions to borrowing set forth in

 

F-1



--------------------------------------------------------------------------------

  clauses (a), (b) and (c) of Section 4.02 of the Credit Agreement are satisfied
as of the Liquidity Computation Date (as defined in ANNEX 3).]

 

  6.

Attached hereto as ANNEX 4 are the computations showing (in reasonable
detail) (a) information required by Section 5.01(c)(iii) of the Credit Agreement
and (b) information required by Section 5.01(c)(iv) of the Credit Agreement as
of the date of this Compliance Certificate.

Attached hereto as ANNEX 5 is a description of any registered patents,
registered trademarks or registered copyrights acquired, developed or
exclusively licensed by the Borrower and its Restricted Subsidiaries since the
[Effective Date][date of the most recent Compliance Certificate delivered
pursuant to Section 5.01(c) of the Credit Agreement prior to the date hereof].
IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first written above.

 

SQUARE, INC. By:  

 

Name:   Title:  

 

F-2



--------------------------------------------------------------------------------

ANNEX 1

[Applicable Financial Statements to be attached if applicable]

 

F-3



--------------------------------------------------------------------------------

ANNEX 2

The information described herein is as of [_____________, _____], (the
“Computation Date”) and, except as otherwise indicated below, pertains to the
period from [_____________, _____] to the Computation Date (the “Relevant
Period”).

 

Total Net Leverage Ratio

a.    Total Indebtedness as of the Computation Date minus Unrestricted cash and
Cash Equivalents and Marketable Securities    $                     b.   
Consolidated Adjusted EBITDA for the Relevant Period ended on the Computation
Date    $                     c.    Ratio of line a. to line b.    :1.00 d.   
Level for the purposes of the Applicable Rate    Level [1][2][3]

 

F-4



--------------------------------------------------------------------------------

ANNEX 3

The information described herein is as of [_____________, _____], (the
“Liquidity Computation Date”) and, except as otherwise indicated below, pertains
to the period from [_____________, _____] to the Computation Date (the “Relevant
Period”).

 

Liquidity

a.    (i) Unrestricted cash and Cash Equivalents plus (ii) Marketable Securities
held by the Borrower and its Restricted Subsidiaries    $                     b.
   Available Revolving Commitments    $                     c.    Sum of line a.
and line b.    $                    

 

F-5



--------------------------------------------------------------------------------

ANNEX 4

The information described herein is as of the Computation Date and, except as
otherwise indicated below, pertains to the Relevant Period.

 

Negative Covenants

   Amount  

Section 6.01 – Indebtedness Covenant

   A.    2.5    B.    Consolidated Adjusted EBITDA for the Relevant Period ended
on the Computation Date       1.    Consolidated Net Income    $
                           2.    Income tax expense    $        3.    Interest
expense, amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Loans)    $        4.    Depreciation and amortization expense   
$        5.    Amortization of intangibles (including, but not limited to,
goodwill)    $        6.    Any extraordinary charges or losses determined in
accordance with GAAP    $        7.    Non-cash stock option and other
equity-based compensation expenses and payroll tax expense related to stock
option and other equity-based compensation expenses    $        8.    Any other
non-cash charges, non-cash expenses or non-cash losses of the Borrower or any
Restricted Subsidiaries for such period (excluding any such charge, expense or
loss incurred in the ordinary course of business that constitutes an accrual of,
or a reserve for, cash charges for any future period), including, for the
avoidance of doubt, non-cash foreign currency translation losses (including
non-cash losses related to currency remeasurement of Indebtedness)    $       
9.    Transition, integration and similar fees, charges and expenses related to
acquisitions or dispositions    $        10.    Restructuring charges    $    
   11.    Charges related to settlements of legal claims    $        12.   
Interest income    $        13.    Any extraordinary income or gains determined
in accordance with GAAP    $        14.    Any other non-cash income (excluding
any items that represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges in any prior period that are described in the footnote
to line 8)    $    

 

F-6



--------------------------------------------------------------------------------

   15.    Consolidated Adjusted EBITDA (line B.1 + (lines B.2 + 3 + 4 + 5 +6 +7
+8 + (9 + 10 + 11)) – (lines B.12 + 13 + 14))    C.    Specified Indebtedness   
   1.    $250,000,000    $        2.    Line A multiplied by line B.15    $    
   Maximum Permitted: Greater of line C.1 and C.2    Section 6.04(viii) –
Restricted Payments    A.    Aggregate amount of Restricted Payments made
pursuant to Section 6.04(viii)    $     B.    Total Net Leverage Ratio     
:1.00      Permitted When: [Total Net Leverage Ratio as of the date of such
Restricted Payment (and giving effect to such Restricted Payment on a Pro Forma
Basis) is less than 2.0:1.0    Section 6.09 – Liquidity    A. (i) Unrestricted
cash and Cash Equivalents plus (ii) Marketable Securities held by the Borrower
and its Restricted Subsidiaries    $     B. Available Revolving Commitments    $
    Sum of line A. and line B.    $    

 

F-7



--------------------------------------------------------------------------------

ANNEX 5

[Description of Intellectual Property]

 

F-8



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF]

MATURITY DATE EXTENSION REQUEST

Goldman Sachs Bank USA, as Administrative Agent

for the Lenders party to the

Credit Agreement referred to below

[Date]

Ladies and Gentlemen:

The undersigned, Square, Inc. (the “Borrower”), refers to the Revolving Credit
Agreement, dated as of May 1, 2020 (as amended, restated, amended and restated,
modified, extended and/or supplemented from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among the Borrower, the lenders from time to time party thereto (the “Lenders”)
and you, as Administrative Agent for such Lenders, and in accordance with
Section 2.20 of the Credit Agreement, the undersigned hereby requests [(i)] an
extension of the Maturity Date from [________], 20[__] to [________], 20[__],
[(ii) the following changes to the Applicable Rate to be applied in determining
the interest payable on Loans of, and fees payable under the Credit Agreement
to, Consenting Lenders in respect of that portion of their Commitments (and
related Loans) extended to such new Maturity Date, which changes shall become
effective on [________], 20[__]] [and] [(iii) the amendments or modifications to
the terms of the Credit Agreement to be effected in connection with this
Maturity Date Extension Request as set forth below, which amendments shall
become effective on [________], 20[__]: [________]].

The Borrower has caused this Maturity Date Extension Request to be executed and
delivered by its duly authorized officer as of the date first written above.

 

Very truly yours, SQUARE, INC.

By:  

 

Name:   Title:  

 

F-9



--------------------------------------------------------------------------------

The undersigned consents to the requested amendments to the terms of the Credit
Agreement and further consents (a) in its capacity as a Lender, to the requested
extension of the Maturity Date with respect to $[            ] of its
Commitments and (b) in its capacity as an Issuing Bank, to the requested
extension of the Maturity Date with respect to $[            ] of its LC
Sublimit.

 

Name of Institution: [    ], as Lender [and Issuing Bank],

 

 

           By:  

 

  Name:     Title:  

For any Institution requiring a second signature line:

           By:  

 

  Name:     Title:  

 

F-10